Exhibit 10.2
 
[EXECUTION COPY]


Published CUSIP Number: 248693AC7
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 30, 2010
among
DENNY’S, INC.,
DENNY’S REALTY, LLC,
as the Borrowers,
DENNY’S CORPORATION,
DENNY’S HOLDINGS, INC.,
DFO, LLC,
as Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent and
L/C Issuer
and
The Other Lenders Party Hereto
 
and
WELLS FARGO BANK, N.A.,
as Syndication Agent
BANC OF AMERICA SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 
2

 
 
1.01.
Defined Terms 
2

 
 
1.02.
Other Interpretive Provisions 
37

 
 
1.03.
Accounting Terms 
37

 
 
1.04.
Rounding 
38

 
 
1.05.
Times of Day 
38

 
 
1.06.
Letter of Credit Amounts 
38

 
 
1.07.
Currency Equivalents Generally 
38

 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
39

 
 
2.01.
The Loans 
39

 
 
2.02.
Borrowings, Conversions and Continuations of Loans 
39

 
 
2.03.
Letters of Credit 
41

 
 
2.04.
[Intentionally Omitted] 
49

 
 
2.05.
Prepayments 
49

 
 
2.06.
Termination or Reduction of Commitments 
53

 
 
2.07.
Repayment of Loans 
54

 
 
2.08.
Interest 
54

 
 
2.09.
Fees 
55

 
 
2.10.
Computation of Interest and Fees 
55

 
 
2.11.
Evidence of Debt 
55

 
 
2.12.
Payments Generally; Administrative Agent’s Clawback 
56

 
 
2.13.
Sharing of Payments by Lenders 
58

 
 
2.14.
[Intentionally Omitted] 
59

 
 
2.15.
Increase in Revolving Credit Facility 
59

 
 
2.16.
Increase in Term Facility. (a) Request for Increase 
60

 
 
2.17.
Cash Collateral 
62

 
 
2.18.
Defaulting Lenders 
63

 
 
ARTICLE III.TAXES, YIELD PROTECTION AND ILLEGALITY
65

 
 
3.01.
Taxes 
65

 
 
3.02.
Illegality 
68

 
 
i

--------------------------------------------------------------------------------

 
 
 
3.03.
Inability to Determine Rates 
69

 
 
3.04.
Increased Costs; Reserves on Eurodollar Rate Loans 
69

 
 
3.05.
Compensation for Losses 
71

 
 
3.06.
Mitigation Obligations; Replacement of Lenders 
71

 
 
3.07.
Survival 
72

 
 
ARTICLE IV.CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
72

 
 
4.01.
Conditions of Initial Credit Extension 
72

 
 
4.02.
Conditions to all Credit Extensions 
75

 
 
ARTICLE V.REPRESENTATIONS AND WARRANTIES
76

 
 
5.01.
Existence, Qualification and Power 
76

 
 
5.02.
Authorization; No Contravention 
76

 
 
5.03.
Governmental Authorization; Other Consents 
77

 
 
5.04.
Binding Effect 
77

 
 
5.05.
Financial Statements; No Material Adverse Effect 
77

 
 
5.06.
Litigation 
78

 
 
5.07.
No Default 
78

 
 
5.08.
Ownership of Property; Liens; Investments 
78

 
 
5.09.
Environmental Compliance 
79

 
 
5.10.
Insurance 
80

 
 
5.11.
Taxes 
80

 
 
5.12.
ERISA Compliance 
80

 
 
5.13.
Subsidiaries; Equity Interests; Loan Parties 
81

 
 
5.14.
Margin Regulations; Investment Company Act 
82

 
 
5.15.
Disclosure 
82

 
 
5.16.
Compliance with Laws 
82

 
 
5.17.
Intellectual Property; Licenses, Etc 
82

 
 
5.18.
Solvency 
83

 
 
5.19.
Casualty, Etc 
83

 
 
5.20.
Labor Matters 
83

 
 
5.21.
Collateral Documents 
83

 
 
ii

--------------------------------------------------------------------------------

 
 
 
5.22.
Foreign Assets Control Regulations, Etc 
83

 
 
ARTICLE VI.AFFIRMATIVE COVENANTS
84

 
 
6.01.
Financial Statements 
84

 
 
6.02.
Certificates; Other Information 
85

 
 
6.03.
Notices 
87

 
 
6.04.
Payment of Obligations 
88

 
 
6.05.
Preservation of Existence, Etc 
88

 
 
6.06.
Maintenance of Properties 
88

 
 
6.07.
Maintenance of Insurance 
88

 
 
6.08.
Compliance with Laws 
88

 
 
6.09.
Books and Records 
89

 
 
6.10.
Inspection Rights 
89

 
 
6.11.
Use of Proceeds 
89

 
 
6.12.
Covenant to Guarantee Obligations and Give Security 
89

 
 
6.13.
Compliance with Environmental Laws 
92

 
 
6.14.
Preparation of Environmental Reports 
93

 
 
6.15.
Further Assurances 
93

 
 
6.16.
Compliance with Terms of Leaseholds 
93

 
 
6.17.
Material Contracts 
94

 
 
6.18.
Cash Management Arrangements 
94

 
 
6.19.
Tender Offer 
94

 
 
6.20.
Interest Rate Hedging 
94

 
 
6.21.
Holdings 
94

 
 
ARTICLE VII.NEGATIVE COVENANTS
95

 
 
7.01.
Liens 
95

 
 
7.02.
Indebtedness 
95

 
 
7.03.
Investments 
97

 
 
7.04.
Mergers, Consolidations, Sales of Assets and Acquisitions
99

 
 
7.05.
[Intentionally Omitted] 
100

 
 
iii

--------------------------------------------------------------------------------

 
 
 
7.06.
Dividends and Distributions, Restrictions on Ability of Subsidiaries to Pay
Dividends 
100

 
 
7.07.
Nature of Business 
102

 
 
7.08.
Transactions with Affiliates 
102

 
 
7.09.
OFAC, Etc 
102

 
 
7.10.
Use of Proceeds 
102

 
 
7.11.
Financial Covenants 
102

 
 
7.12.
Capital Expenditures 
104

 
 
7.13.
Amendments of Organization Documents 
105

 
 
7.14.
Accounting Changes 
105

 
 
7.15.
Other Indebtedness and Agreements 
105

 
 
7.16.
Sale and Lease-Back Transactions 
106

 
 
7.17.
Operating Leases 
106

 
 
7.18.
Hedging Agreements 
106

 
 
7.19.
Designated Subsidiaries 
106

 
 
ARTICLE VIII.EVENTS OF DEFAULT AND REMEDIES
106

 
 
8.01.
Events of Default 
106

 
 
8.02.
Remedies upon Event of Default 
109

 
 
8.03.
Application of Funds 
109

 
 
ARTICLE IX.ADMINISTRATIVE AGENT
110

 
 
9.01.
Appointment and Authority 
110

 
 
9.02.
Rights as a Lender 
111

 
 
9.03.
Exculpatory Provisions 
111

 
 
9.04.
Reliance by Administrative Agent 
112

 
 
9.05.
Delegation of Duties 
112

 
 
9.06.
Resignation of Administrative Agent 
113

 
 
9.07.
Non-Reliance on Administrative Agent and Other Lenders
114

 
 
9.08.
No Other Duties, Etc 
114

 
 
9.09.
Administrative Agent May File Proofs of Claim 
114

 
 
9.10.
Collateral and Guaranty Matters 
115

 
 
iv

--------------------------------------------------------------------------------

 
 
 
9.11.
Secured Cash Management Agreements and Secured Hedge Agreements 
116

 
 
ARTICLE X.[INTENTIONALLY OMITTED]
116

 
 
ARTICLE XI.MISCELLANEOUS
116

 
 
11.01.
Amendments, Etc
116

 
 
11.02.
Notices; Effectiveness; Electronic Communications
118

 
 
11.03.
No Waiver; Cumulative Remedies; Enforcement
120

 
 
11.04.
Expenses; Indemnity; Damage Waiver
121

 
 
11.05.
Payments Set Aside
123

 
 
11.06.
Successors and Assigns
123

 
 
11.07.
Treatment of Certain Information; Confidentiality
127

 
 
11.08.
Right of Setoff
128

 
 
11.09.
Interest Rate Limitation
129

 
 
11.10.
Counterparts; Integration; Effectiveness
129

 
 
11.11.
Survival of Representations and Warranties
129

 
 
11.12.
Severability
130

 
 
11.13.
Replacement of Lenders
130

 
 
11.14.
Governing Law; Jurisdiction; Etc
130

 
 
11.15.
Waiver of Jury Trial
131

 
 
11.16.
No Advisory or Fiduciary Responsibility
132

 
 
11.17.
Electronic Execution of Assignments and Certain Other Documents
132

 
 
11.18.
USA PATRIOT Act
133

 
 
11.19.
Joint and Several
133

 
 
11.20.
Release of Collateral
134

 
 
11.21.
Waivers of Continuing Lenders
135

 
 
11.22.
Amendment and Restatement
135

 
 
v

--------------------------------------------------------------------------------

 


EXHIBITS
 
Form of
A                      Committed Loan Notice
B                      Term Note
C                      Revolving Credit Note
D                      Compliance Certificate
E                      Assignment and Assumption
F                      Mortgage
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of September 30, 2010, among DENNY’S, INC., a California corporation
(“Denny’s”), DENNY’S REALTY, LLC, a Delaware limited liability company (“Denny’s
Realty” and, together with Denny’s, collectively, the “Borrowers” and each,
individually, a “Borrower”), DENNY’S CORPORATION, a Delaware corporation
(“Parent”), DENNY’S HOLDINGS, INC., a New York corporation (“Denny’s Holdings”),
DFO, LLC, a Delaware limited liability company (“DFO”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.
 
PRELIMINARY STATEMENTS:
 
WHEREAS, the Borrowers, the Guarantors, the lenders from time to time party
thereto (hereinafter, collectively, the “Existing Lenders”) and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement, dated as of December 15, 2006 (as amended prior to the date hereof,
the “Existing Credit Agreement”), pursuant to which the Existing Lenders have
provided a term loan facility, a letter of credit facility and a revolving
credit facility to the Borrowers;
 
WHEREAS, the Borrowers and the Guarantors desire to (x) prepay all “Term Loans”
under and as defined in the Existing Credit Agreement (the “Existing Term
Loans”) other than the Continuing Term Loans (as defined below), (y) permanently
reduce to zero ($0) the “Total Credit–Linked Deposits” under and as defined in
the Existing Credit Agreement (the “Existing Total Credit–Linked Deposits”) and
(z) refinance certain of their other senior Indebtedness;
 
WHEREAS, the Borrowers and the Guarantors have requested (a) the undersigned
Existing Lenders (such Existing Lenders being hereinafter referred to as the
“Continuing Lenders”) and the Administrative Agent amend and restate, in its
entirety, the Existing Credit Agreement to, among other things, make available
new term loans, a revolving credit facility and a letter of credit sub-facility
for purposes of repaying the Existing Term Loans (other than the Continuing Term
Loans), reducing to zero ($0) the Existing Total Credit–Linked Deposits,
refinancing other senior Indebtedness and for their ongoing working capital
needs, (b) the Continuing Lenders waive any prepayment of their Existing Term
Loans (such Existing Term Loans of the Continuing Lenders being hereinafter
referred to as “Continuing Term Loans”) and (c) each Continuing Lender with a
“Revolving Commitment” under and as defined in the Existing Credit Agreement
(each, a “Existing Revolving Commitment”), if any, agree that such commitment
shall continue hereunder as a Revolving Credit Commitment (as hereinafter
defined) in the amount specified in this Agreement;
 
WHEREAS, (a) each of the Continuing Lenders, which Continuing Lenders (upon the
prepayment of the Existing Term Loans (other than the Continuing Term Loans) as
contemplated herein) shall constitute all of the “Lenders” under and as defined
in the Existing Credit Agreement, and the Administrative Agent are willing to
amend and restate, in its entirety, the Existing Credit Agreement on the terms
and conditions set forth in this Agreement, (b) each of the Continuing Lenders
have agreed to waive any prepayment of the Continuing Term Loans, (c)
 
 
 

--------------------------------------------------------------------------------

 
 
each Continuing Lender has agreed that such Continuing Lender’s Existing
Revolving Commitment, if any, shall continue under this Agreement as a Revolving
Credit Commitment in the amount specified in this Agreement and (d) each Lender
(other than each Continuing Lender) has agreed to become party to this Agreement
on the terms and conditions set forth herein;
 
WHEREAS, contemporaneously with the effectiveness of this Agreement, the
Borrowers are (x) prepaying all Existing Term Loans other than the Continuing
Term Loans and (y) permanently reducing to zero ($0) the Existing Total
Credit–Linked Deposits and all Existing Total Credit–Linked Deposits are being
returned to the Existing Lenders entitled thereto; and
 
WHEREAS, all Continuing Term Loans and all letters of credit issued under the
Existing Credit Agreement shall continue, subject to the terms and conditions
set forth in this Agreement, as Term Loans and Letters of Credit, respectively,
hereunder.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01. Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“10% Senior Notes” shall mean Denny’s Holdings’ 10% Senior Notes due 2012.
 
“10% Senior Notes Documents” shall mean the 10% Senior Notes, the 10% Senior
Notes Indenture and all material agreements, documents and instruments related
thereto, in each case as amended, supplemented or otherwise modified from time
to time in accordance with the terms hereof and thereof.
 
“10% Senior Notes Indenture” shall mean the Indenture dated as of October 5,
2004, between Denny’s Holdings, Parent and U.S. Bank National Association, as
trustee, as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.
 
“Account Control Agreements” each deposit account control agreement, securities
account control agreement and each other account control agreement entered into
pursuant to the terms of this Agreement or any other Loan Document, in each
case, in form and substance reasonably satisfactory to Administrative Agent.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent and collateral agent under any of the Loan Documents, or any successor
administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 of the Disclosure Schedules,
or such other address or account as the Administrative Agent may from time to
time notify to the Borrowers and the Lenders.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term
Facility, the aggregate amount of the Term Loans outstanding at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.
 
“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
the sum of such Term Lender’s (x) Closing Date Term Commitment at such time plus
(y) Continuing Term Loans and (ii) thereafter, the principal amount of such Term
Lender’s Term Loans at such time, and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.18.  If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 of the Disclosure Schedules or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
 
“Applicable Rate” means a per annum rate equal to (a) with respect to Base Rate
Loans, 3.75%, (b) with respect to Eurodollar Rate Loans and Letters of Credit,
4.75%; and (c) with respect to the commitment fee payable pursuant to Section
2.09(a), 0.625%.
 
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, and (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means, collectively, Banc of America Securities LLC and Wells Fargo
Securities, LLC in their capacities as joint lead arrangers and joint
bookrunners.
 
“Asset Sale” shall mean any sale, lease, transfer, license, assignment or other
disposition (by merger or otherwise) of any assets (including trademarks and
other intangibles), business units, individual business assets or other property
of any Loan Party or any Subsidiary of any Loan Party (or the granting of any
option or other right to do any of the foregoing), including the sale, transfer
or disposition of any real property, to any person other than a Loan Party;
provided, however, that none of the following shall be deemed to be an Asset
Sale: (a) the sale of inventory in the ordinary course of business, (b) leases
or subleases of real property in the ordinary course of business not interfering
in any material respect with the business of the Loan Parties taken as a whole
or (c) the sale of damaged, worn-out or obsolete assets made pursuant to Section
7.04(b).  The term Asset Sale shall include any Refranchising Asset Sale.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 30, 2009, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(ii).
 
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
 
“Borrowers” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capex Carryover Amount” means, for any fiscal year of the Parent, an amount up
to 50% of the excess of (a) the amount of Consolidated Capital Expenditures
permitted to be made in such fiscal year pursuant to Section 7.12(a) over (b)
the Consolidated Capital Expenditures made by Parent and its Subsidiaries
pursuant to Section 7.12(a) during such fiscal year.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capitalized Lease.  For the
avoidance of doubt, a Capital Lease Obligation will be deemed to be secured by
the real and/or personal property that is the subject of such lease.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or L/C Issuer
(as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the L/C Issuer. “Cash
 
 
-5-

--------------------------------------------------------------------------------

 
 
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
 
“Cash Losses” means, for any fiscal year of the Parent, the amount by which (if
any) (a) the sum (without duplication) of (i) the Consolidated Net Income of the
Parent and its Subsidiaries for such fiscal year, adjusted to exclude any gains
or losses attributable to Reduction Events, (ii) depreciation and amortization
expense, (iii) non-cash charges (including, without limitation, stock
compensation expenses, deferred compensation adjustments, impairment charges,
restructuring and exit costs and other non-operating expenses (income)), (iv)
non-cash interest expense, and (v) the amount, if any, by which Net Working
Capital decreased during such fiscal year is less than (b) the sum (for such
fiscal year, without duplication) of (i) any non-cash gains included in
determining Consolidated Net Income for such fiscal, (ii) the amount, if any, by
which Net Working Capital increased during such fiscal year, (iii) Consolidated
Capital Expenditures for such fiscal year (except to the extent attributable to
the incurrence of Capital Lease Obligations or otherwise financed by incurring
Long-Term Indebtedness or equity contributions) and (iv) the aggregate principal
amount of Long-Term Indebtedness repaid or prepaid by the Parent and its
Subsidiaries during such fiscal year, excluding (x) Indebtedness in respect of
the Loans and Letters of Credit and (y) repayments or prepayments of Long-Term
Indebtedness financed by incurring other Long-Term Indebtedness.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary
 
 
-6-

--------------------------------------------------------------------------------

 
 
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors
(including nominations made pursuant to Rule 14(a)-11 of the Securities Exchange
Act of 1934) by or on behalf of the board of directors); or
 
(c)           the passage of thirty days from the date upon which any Person or
two or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, control over the equity securities of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such Person or Persons have the right to acquire
pursuant to any option right) representing 35% or more of the combined voting
power of such securities; or
 
(e)           Parent shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Borrowers.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
 
“Closing Date Term Commitment” means, as to each Term Lender, its obligation to
make Term Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 of the Disclosure Schedules
under the caption “Closing Date Term Commitment”.
 
“Code” means the Internal Revenue Code of 1986.
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and shall also include the Mortgaged Properties and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.
 
“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the IP Security Agreement, the Mortgages, the Account Control
Agreements, each of the mortgages, collateral assignments, Guarantee and
Collateral Agreement Supplements, IP Security Agreement supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
 
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
 
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated Capital Expenditures” means, with respect to any period, without
duplication, the sum of the aggregate of all expenditures (whether paid in cash
or other consideration or accrued as a liability) by Parent and its Subsidiaries
during such period that, in conformity with GAAP, would be included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of Parent and its Subsidiaries for such
period, including (a) Capital Lease Obligations and (b) expenditures for
equipment that is purchased simultaneously with the trade-in of existing
equipment owned by Parent or any Subsidiary of Parent to the extent of the gross
amount of the purchase price less the book value of the equipment being traded
in at such time, but excluding (i) interest capitalized during construction and
(ii) expenditures made in connection with the replacement or restoration of
assets, to the extent reimbursed or financed from insurance proceeds paid on
account of the loss of or the damage to the assets being replaced or restored,
or from awards of compensation arising from the taking by condemnation or
eminent domain of such assets being replaced, and net of cash amounts received
by Parent and its Subsidiaries from other persons during that period in
reimbursement of Consolidated Capital Expenditures made by Parent and its
Subsidiaries.
 
“Consolidated Cash Interest Expense” shall mean, for any Measurement Period,
Consolidated Interest Expense minus the sum, without duplication, of (a)
interest not paid in cash (including amortization of (x) discount and deferred
debt expenses and (y) fees with respect to interest rate Swap Contracts) in
connection with the incurrence of Indebtedness to the extent included in
interest expense in accordance with GAAP (including such fees and expenses in
connection with the Transactions) and (b) interest expense related to discounted
liabilities that is treated as interest in accordance with GAAP.
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Parent and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income:  (i) Consolidated
Interest Expense, (ii) the provision for Federal, state, local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) other
non-cash charges (including, without limitation, stock compensation expenses,
deferred compensation adjustments, impairment charges, restructuring and exit
costs and other non-operating expenses (income)), (v) the cumulative effect of
any change in accounting principles, (vi) any net loss attributable to an Asset
Sale, (vii) any non-recurring expenses related to, arising out of or incurred in
connection with the Transactions (in each case of or by Parent and its
Subsidiaries for such Measurement Period), (viii) one-time cash charges for
legal and other advisory fees and expenses incurred in connection with a proxy
vote during the twelve (12) month period immediately prior to the Closing Date
in an aggregate amount not to exceed $2,500,000, (ix) cash charges incurred in
connection with severance payments made to the Person whose employment with the
Parent, as Chief Executive Officer of Parent, ended prior to the date hereof, in
an aggregate amount not to exceed $3,200,000 and (x) lease buy-out payments in
an amount not to exceed $1,000,000 in any Measurement Period and minus (b) the
following to the extent included in calculating such Consolidated Net
Income:  (i) the amount of cash expended in such Measurement Period in respect
of any amount that, under clause (a)(iv) above, was taken into account in
determining Consolidated EBITDA for such or any prior Measurement Period, (ii)
any net gain attributable to an Asset Sale, (iii) Federal, state, local and
foreign income tax credits and (iv) other non-cash items (including, without
limitation, stock compensation benefits, deferred compensation adjustments,
restructuring and exit cost reversals and other non-operating income) increasing
Consolidated Net Income (in each case of or by Parent and its Subsidiaries for
such Measurement Period); provided, however, that after the occurrence of any
acquisition of any person by Parent or any Subsidiary of Parent, Consolidated
EBITDA for each Measurement Period that includes the date of occurrence of such
acquisition will, solely for purposes of determining compliance with Section
7.11, be determined on a pro forma basis, based on the actual historical results
of operations of such Person, as if such acquisition had occurred on the first
day of such Measurement Period.
 
“Consolidated EBITDAR”  means, at any date of determination, the sum of (a)
Consolidated EBITDA plus (b) Consolidated Lease Expense to the extent deducted
in determining Consolidated Net Income for the Measurement Period most recently
ended.
 
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) the sum of (i) Consolidated EBITDA, plus (ii) Consolidated
Lease Expense to (b) the sum of (i) Consolidated Cash Interest Expense, plus
(ii) Consolidated Lease Expense, in each case, of or by Parent and its
Subsidiaries for the most recently completed Measurement Period.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price
 
 
-9-

--------------------------------------------------------------------------------

 
 
of property or services (other than trade accounts payable in the ordinary
course of business), (e) all Attributable Indebtedness, (f) without duplication,
all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) through (e) above of Persons other than the Parent or any
Subsidiary of the Parent, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Parent or a Subsidiary of a Parent is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Parent
or such Subsidiary; provided, however, that (i) obligations of Parent and its
Subsidiaries in respect of (A) Swap Contracts entered into for purposes of
hedging against fluctuations in foreign currency and (B) Swap Contracts entered
into for purposes of hedging against fluctuations in interest rates and (ii)
contingent reimbursement obligations in respect of Letters of Credit shall be
excluded for purposes of determining Consolidated Funded Indebtedness.
 
“Consolidated Interest Expense” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, net of cash interest
income, in each case to the extent treated as interest in accordance with GAAP,
(b) the portion of rent expense under Capital Lease Obligations that is treated
as interest in accordance with GAAP and (c) interest expense related to
discounted liabilities that is treated as interest in accordance with GAAP, in
each case, of or by Parent and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.
 
“Consolidated Lease Expense” shall mean, for any Measurement Period, an amount
equal to (a) all payment obligations during such period under any Operating
Lease minus (b) net rental income in respect of subleases of real property to
franchisees, determined in accordance with GAAP, in each case, of or by Parent
and its Subsidiaries on a consolidated basis for such Measurement Period.
 
“Consolidated Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated Funded Indebtedness
as of such date plus (ii) the product of Consolidated Lease Expense for the
Measurement Period most recently ended multiplied by eight (8) to (b)
Consolidated EBITDAR.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA.
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Parent and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary (other than a Loan
Party) during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
to a Loan Party is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such Measurement Period, except that Parent’s equity in any net loss of
any such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that Parent’s
equity
 
 
-10-

--------------------------------------------------------------------------------

 
 
in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to Parent or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to a Loan Party as described in clause (b) of
this proviso).
 
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of Parent and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP
 
“Continuing Lenders” has the meaning set forth in the recitals to this
Agreement.
 
“Continuing Term Loans” has the meaning set forth in the recitals to this
Agreement.  The Continuing Term Loans of each Continuing Lender is set forth
opposite such Continuing Lender’s name on Schedule 2.01 of the Disclosure
Schedules under the caption “Continuing Term Loans”.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit, within three Business Days of
the date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified a Borrower, the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
 
“Denny’s” has the meaning specified in the introductory paragraph hereto.
 
“Denny’s Holdings” has the meaning specified in the introductory paragraph
hereto.
 
“Denny’s Realty” has the meaning specified in the introductory paragraph hereto.
 
“Designated Subsidiary” means each of Advantica Systems, Inc., Flagstar
Holdings, Inc., La Mirada Enterprises No. 1, LLC; provided, however, that each
such Person shall, automatically and without any further action or consent of
the Administrative Agent or any Lender, cease to be a “Designated Subsidiary”
upon becoming a Guarantor hereunder.
 
“DFO” has the meaning specified in the introductory paragraph hereto.
 
“Disclosure Schedules” means a document in form and substance reasonably
satisfactory to the Administrative Agent, dated as of the Closing Date, setting
forth disclosure schedules of the Loan Parties and their Subsidiaries in respect
of matters referenced in this Agreement.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“ECF Distribution Amount” means, for any fiscal year of the Parent, the sum of
(a) (i) to the extent there shall be Excess Cash Flow for the immediately
preceding fiscal year, the lesser of (x) Excess Cash Flow for the immediately
preceding fiscal year that is not required to be applied to prepay Loans
pursuant to Section 2.05(b)(ii) (calculated without giving effect to any
prepayments of Term Loans made pursuant to Section 2.05(a) during such fiscal
year) and (y) 75% of the Excess Cash Flow for the immediately preceding fiscal
year or (ii) to the extent there shall be Cash Losses for the immediately
preceding fiscal year, the aggregate amount of such Cash Losses plus (b) the ECF
Distribution Carryover Amount for the immediately preceding
 
 
-12-

--------------------------------------------------------------------------------

 
 
fiscal year.  The ECF Distribution Amount for any fiscal year shall be
determined as of the date on which annual financial statements are delivered
pursuant to Section 6.01(a) with respect to the immediately preceding fiscal
year for which Excess Cash Flow is being calculated (and in any event no later
than 90 days after the end of such immediately preceding fiscal year).
 
“ECF Distribution Carryover Amount” means, for any fiscal year of Parent
(commencing with fiscal year 2011), an amount equal to (a) the ECF Distribution
Amount for such fiscal year (determined in accordance with the definition
thereof) minus (b) the aggregate amount of dividends, distributions, repurchases
of Parent’s common stock and other Restricted Payments made pursuant to Section
7.06(a)(iv) during such fiscal year.
 
“ECF Percentage” shall mean at any time that the Consolidated Leverage Ratio
with respect to the fiscal year of Parent for which Excess Cash Flow is being
calculated under Section 2.05(b)(iii) is (a) less than 2.25 to 1.00 (as
indicated on the Compliance Certificate received by the Administrative Agent
pursuant to Section 5.02(b) for such fiscal year), 0.00%, (b) less than or equal
to 2.75 to 1.00 but greater than 2.25 to 1.00 (as indicated on the Compliance
Certificate received by the Administrative Agent pursuant to Section 5.02(b) for
such fiscal year), 25% and (c) greater than 2.75 to 1.00 (as indicated on the
Compliance Certificate received by the Administrative Agent pursuant to Section
5.02(b) for such fiscal year), 50%; provided, however, that in the event any of
Parent, any Borrower or the Administrative Agent determines, in good faith, that
the calculation of the Consolidated Leverage Ratio on which the ECF Percentage
for any particular period was determined is inaccurate and, as a consequence
thereof, the ECF Percentage was lower than it would have been, based on an
accurate calculation, then (i) Parent and the Borrowers shall promptly (but in
any event within ten (10) Business Days) deliver (after Parent or either
Borrower discovers such inaccuracy or the Borrowers are notified by the
Administrative Agent of such inaccuracy, as the case may be) to the
Administrative Agent a corrected calculation of the Consolidated Total Debt
Ratio, (ii) the Administrative Agent shall confirm with the Borrowers the ECF
Percentage for such fiscal year that would have been applicable for such fiscal
year had the ECF Percentage been calculated based on the correct Consolidated
Total Debt Ratio and (iii) the Borrowers shall promptly pay to the
Administrative Agent the difference, if any, between that amount that should
have been paid by the Borrowers under Section 2.05(b)(iii) and the amount
actually paid in respect of such fiscal year.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
 
“Employee Deferred Compensation Account” means the account or accounts
established by Denny’s for the Rabbi Trust in Support of Denny’s Inc. Deferred
Compensation Plan by agreement dated June 21, 2002 between Denny’s and Reliance
Trust Company as trustee, as the same may be amended from time to time.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including
 
 
-13-

--------------------------------------------------------------------------------

 
 
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent or the Borrowers within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Parent or any Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Parent or any Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due
 
 
-14-

--------------------------------------------------------------------------------

 
 
but not delinquent under Section 4007 of ERISA, upon Parent or any Borrower or
any ERISA Affiliate.
 
“Eurodollar Rate” means:
 
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the greater of (i) 1.75% and (ii) (x) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (y) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and
 
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the greater of (i) 1.75% and (ii) (x) BBA LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (y) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.
 
“Eurodollar Rate Loan” means a Revolving Credit Loan, or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any fiscal year of the Parent, the excess (if any)
of (a) the sum (without duplication) of (i) the Consolidated Net Income of the
Parent and its Subsidiaries for such fiscal year, adjusted to exclude any gains
or losses attributable to Reduction Events, (ii) depreciation and amortization
expense, (iii) non-cash charges (including, without limitation, stock
compensation expenses, deferred compensation adjustments, impairment charges,
restructuring and exit costs and other non-operating expenses (income)), (iv)
non-cash interest expense and (v) the amount, if any, by which Net Working
Capital decreased during such fiscal year over (b) the sum (for such fiscal
year, without duplication) of (i) any non-cash gains included in determining
Consolidated Net Income for such fiscal, (ii) the amount, if any, by which Net
Working Capital increased during such fiscal year, (iii) Consolidated Capital
Expenditures for such fiscal year (except to the extent attributable to the
incurrence of Capital
 
 
-15-

--------------------------------------------------------------------------------

 
 
Lease Obligations or otherwise financed by incurring Long-Term Indebtedness or
equity contributions) and (iv) the aggregate principal amount of Long-Term
Indebtedness repaid or prepaid by the Parent and its Subsidiaries during such
fiscal year, excluding (x) Indebtedness in respect of the Loans and Letters of
Credit and (y) repayments or prepayments of Long-Term Indebtedness financed by
incurring other Long-Term Indebtedness.
 
“Excluded Issuance” by any Person means an issuance of shares of capital stock
of (or other ownership or profit interests in) such Person upon the exercise of
warrants, options or other rights for the purchase of such capital stock (or
other ownership or profit interest).
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Borrower is located, (c) any backup withholding tax that is required
by the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).
 
“Existing Agent” has the meaning set forth in the recitals to this Agreement.
 
“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Existing Lenders” has the meaning set forth in the recitals to this Agreement.
 
“Existing Letters of Credit” means each letter of credit identified on Schedule
1.01(e) of the Disclosure Schedules.
 
“Existing Revolving Commitment” has the meaning set forth in the recitals to
this Agreement.
 
“Existing Term Loans” has the meaning set forth in the recitals to this
Agreement.
 
“Existing Total Credit–Linked Deposits” has the meaning set forth in the
recitals to this Agreement.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension
 
 
-16-

--------------------------------------------------------------------------------

 
 
plan reversions, proceeds of insurance (other than proceeds of insurance
included in clause (b) of the definition of the term “Reduction Event” and
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), indemnity payments and any purchase
price adjustments; provided, however, that an Extraordinary Receipt shall not
include cash receipts received from proceeds of insurance, indemnity payments or
purchase price adjustments to the extent that such proceeds, payments or
adjustments are received by any Person in respect of any third party claim
against such Person and applied to pay (or to reimburse such Person for its
prior payment of) such claim and the costs and expenses of such Person with
respect thereto.
 
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
 
“Fair Market Value” shall mean, with respect to any asset, the value of the
consideration obtainable in a sale of such asset in the open market at a
specific date assuming a sale by a willing seller to a willing purchaser dealing
at arm’s length and arranged in an orderly manner over a reasonable period of
time having regard to the nature and characteristics of such asset, which value
shall, for any asset with a Fair Market Value in excess of $5,000,000, be either
(a) the value of such asset as determined in good faith by the Board of
Directors of Parent or (b) if such asset shall have been the subject of an
appraisal done reasonably contemporaneously by any independent third-party
appraiser engaged by Administrative Agent, any Lender or Loan Party and the
basic assumptions underlying such appraisal are reasonable, the value of such
asset as stated in such appraisal.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means, collectively, (a) the letter agreement, dated September 3,
2010, among the Borrowers, the Administrative Agent and the Arrangers and (b)
the letter agreement, dated September 3, 2010, among the Borrowers, the
Administrative Agent and Banc of America Securities LLC.
 
“Flying J Franchisee Loans” means loans and other extensions of credit to
franchisees of the Loan Parties in connection with such franchisees’ ownership
and operation of “Denny’s” branded restaurants at “Flying J” locations.
 
 
-17-

--------------------------------------------------------------------------------

 
 
“Flying J Guaranties” means, with respect to any Loan Party, each Guarantee of
Flying J Franchisee Loans made by such Loan Party in connection with a
franchisee’s ownership and operation of “Denny’s” branded restaurants at “Flying
J” locations and, in each case, consistent with guaranty programs of the Loan
Parties existing as of the Closing Date.
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes (including such a Lender when acting in the capacity of the L/C
Issuer).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Plan” has the meaning specified in Section 5.12(d).
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Revolving Credit Lender that
is a Defaulting Lender, with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or
 
 
-18-

--------------------------------------------------------------------------------

 
 
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien).  The amount of any Guarantee shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.  Anything herein to the contrary notwithstanding, the term “Guarantee”
shall not include contingent obligations of a Loan Party under Flying J
Guaranties in an amount at any time not to exceed the lesser of (x) $3,000,000
and (y) 10% of the aggregate amount of Flying J Franchisee Loans then
outstanding (it being understood that upon the occurrence of any event, the
effect of which event is to cause, or to permit the beneficiary or beneficiaries
of any Flying J. Guaranty (or a trustee or agent on behalf of such beneficiary
or beneficiaries) to cause, with the giving of notice if required, such
guarantee or other credit support under any Flying J. Guaranty to become
payable, then such Flying J. Guaranty shall be included in the term “Guarantee”
hereunder).
 
“Guarantors” means, collectively, Parent, the Subsidiaries of Parent listed on
Schedule 6.12 of the Disclosure Schedules and each other Subsidiary of Parent
that shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.  As of the Closing Date, the Guarantors are Parent,
Denny’s Holdings and DFO.
 
“Guarantee and Collateral Agreement” means, collectively, (a) that certain
Second Amended and Restated Guarantee and Collateral Agreement, executed and
delivered on the Closing Date, between the Loan Parties and the Administrative
Agent, and (b) any other guarantee and collateral agreement that may be entered
into after the Closing Date with respect to a Subsidiary of a Loan Party formed
or acquired after the Closing Date, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and as amended and in effect
from time to time.
 
“Guarantee and Collateral Agreement Supplement” means each supplement to the
Guarantee and Collateral Agreement executed and delivered to the Administrative
Agent by any Loan Party or any other Subsidiary of a Loan Party pursuant to
Section 6.12, in form and substance reasonably satisfactory to the
Administrative Agent.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
 
-19-

--------------------------------------------------------------------------------

 
 
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VII, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.
 
“Increasing Revolving Credit Lender” has the meaning specified in Section
2.15(c).
 
“Increasing Term Lender” has the meaning specified in Section 2.16(c).
 
“Incremental Term Commitment” shall mean any Increasing Term Lender’s commitment
to make any Incremental Term Loans pursuant to Section 2.16.
 
“Incremental Term Loan” shall mean, with respect to each Increasing Term Lender,
any incremental term loan made by such Increasing Term Lender pursuant to
Section 2.16 in accordance with its Incremental Term Commitment.
 
“Incurrence Ratio” means, as of any date of determination, the maximum
Consolidated Leverage Ratio permitted under Section 7.11(a) for such date, less
0.25.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments (other than performance, surety and
appeal bonds arising in the ordinary course of business);
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than property, including inventory, and services
purchased, and expense accruals and deferred compensation items arising, in the
ordinary course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           all Attributable Indebtedness in respect of Capitalized Leases
(including Capital Lease Obligations) and Synthetic Lease Obligations of such
Person and all Synthetic Debt of such Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus
 
 
-20-

--------------------------------------------------------------------------------

 
 
accrued and unpaid dividends, provided, however, that the term “Indebtedness”
shall not include any declared and unpaid dividend permitted pursuant to Section
7.06; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Information Memorandum” means the information memorandum dated September 2010
used by the Arrangers in connection with the syndication of the Commitments.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in its Committed Loan Notice; provided
that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
 
-21-

--------------------------------------------------------------------------------

 
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s or
any of its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IP Security Agreement” means each intellectual property security agreement
pursuant to which any Loan Party grants to the Administrative Agent, for the
benefit of the Secured Parties, a Lien on such Loan Party’s IP Rights in any
trademarks, service marks, trade names, copyrights, patents and patent rights as
security for the Obligations, in each case, in form an substance reasonably
satisfactory to the Administrative Agent.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
 
 
-22-

--------------------------------------------------------------------------------

 
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $30,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
 
-23-

--------------------------------------------------------------------------------

 
 
“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Disclosure
Schedules, (c) the Post-Closing Agreement, (d) the Notes, (e) the Collateral
Documents, (f) the Perfection Certificate, (g) the Fee Letter, (h) each Issuer
Document, and (i) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.17 of this Agreement.
 
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
 
“Long-Term Indebtedness” shall mean any Indebtedness of Parent and its
Subsidiaries that, in accordance with GAAP, constitutes (or, when incurred,
constituted) a long-term liability.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” shall mean (a) a materially adverse effect on or
change in the business, assets, operations, properties, condition (financial or
otherwise), liabilities (including potential environmental and employee health
and safety liabilities and other contingent liabilities), prospects or material
agreements of Parent and its Subsidiaries, taken as a whole, (b) material
impairment of the ability of any Borrower or any other Loan Party to perform any
of its obligations under any Loan Document to which it is or will be a party or
(c) material impairment of the rights of or benefits available to the Lenders
under any Loan Document.
 
“Material Contract” means, with respect to any Loan Party or any Subsidiary of a
Loan Party, the 10% Senior Note Documents and each other contract to which such
Person is a party involving aggregate consideration payable to or by such Person
of $4,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility,
September 30, 2015 and (b) with respect to the Term Facility, September 30,
2016; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Parent.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” has the meaning specified in Section 4.01(a)(iv).
 
“Mortgaged Property” shall mean, initially, each parcel of real property and the
improvements thereto owned by a Loan Party, which properties are set forth on
Schedule 5.08(c) of the Disclosure Schedules, and includes each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 6.12, Section 6.15 or Section 6.20.
 
 
-24-

--------------------------------------------------------------------------------

 
 
“Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent, any Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Parent, any Borrower or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.
 
“Net Cash Proceeds” shall mean, with respect to any event, the aggregate amount
of cash received from time to time by or on behalf of any Loan Party or any
Subsidiary of any Loan Party in connection with such transaction after deducting
therefrom only (a) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal fees, finder’s fees and other similar fees and
commissions paid by such Loan Party or such Subsidiary to third parties (other
than Affiliates of such Loan Party or such Subsidiary) in connection therewith,
(b) the amount of taxes and other governmental fees and charges, if any, payable
by such Loan Party or such Subsidiary in connection with or as a result of such
transaction, (c) the amount of any Indebtedness secured by a Lien on the asset
that is the subject of an Asset Sale or other disposition (including pursuant to
a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding) that, by the terms of such transaction, is required to be repaid by
such Loan Party or such Subsidiary upon such disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, properly attributable to such transaction or to the asset
that is the subject of such Asset Sale or other disposition and are actually
paid by such Loan Party or such Subsidiary to a Person that is not an Affiliate
of such Loan Party or such Subsidiary and (d) in the case of Asset Sales only,
an amount of such proceeds equal to the amount of liabilities associated with
such asset (including accrued tax liabilities) incurred or retained by such Loan
Party or such Subsidiary as part of such transaction to the extent, and for the
period, such liabilities are reserved against in accordance with GAAP or
actually paid by such Loan Party or such Subsidiary to a Person that is not an
Affiliate of such Loan Party or such Subsidiary, provided that such proceeds
shall be deemed received by such Loan Party or such Subsidiary as and when such
reserves are no longer maintained and such liabilities are not actually so paid
by such Loan Party or such Subsidiary.
 
“Net Working Capital” shall mean at any date, (a) the consolidated current
assets of the Parent and its Subsidiaries as of such date (excluding cash and
Permitted Investments) minus (b) the consolidated current liabilities of the
Parent and its Subsidiaries as of such date (excluding current liabilities in
respect of Indebtedness).  Net Working Capital at any date may be a positive or
negative number. Net Working Capital increases when it becomes more positive or
less negative and decreases when it becomes less positive or more negative.
 
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
 
“NPL” means the National Priorities List under CERCLA.
 
 
-25-

--------------------------------------------------------------------------------

 
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
 
“Operating Leases” shall mean, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) that is not a Capitalized Lease, other than
any such lease under which such person is the lessor.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.
 
“Parent” has the meaning specified in the introductory paragraph hereto.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Act” means the Pension Protection Act of 2006.
 
 
-26-

--------------------------------------------------------------------------------

 
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Parent, any Borrower or any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Perfection Certificate” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
 
“Permitted Investments” shall mean:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof), in each case maturing within one year from
the date of acquisition thereof;
 
(b)           without limiting the provisions of clause (d) below, Investments
in commercial paper maturing within 180 days from the date of acquisition
thereof and having, at such date of acquisition, a rating of at least “A-1” or
the equivalent thereof from S&P or of at least “P-1” or the equivalent thereof
from Moody’s or Investments in other corporate debt securities maturing within
one year from the date of the acquisition thereof and having, at such date of
acquisition, a rating of at least “A” or the equivalent thereof from S&P or of
at least “A2” or the equivalent thereof from Moody’s;
 
(c)           Investments in certificates of deposit, bankers’ acceptances and
time deposits (including Eurodollar time deposits) maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with (i) any
domestic office of the Administrative Agent or the bank with whom the Loan
Parties and their Subsidiaries maintain their cash management system, provided,
that if such bank is not a Lender hereunder, such bank shall have entered into
an agreement with the Administrative Agent pursuant to which such bank shall
have waived all rights of setoff and confirmed that such bank does not have, nor
shall it claim, a security interest therein or (ii) any domestic office of any
other commercial bank of recognized standing organized under the Laws of the
United States of America or any State thereof that has a combined capital and
surplus and undivided profits of not less than $250,000,000 and is the principal
banking subsidiary of a bank holding company having a long-term unsecured debt
rating of at least “A” or the equivalent thereof from S&P or at least “A2” or
the equivalent thereof from Moody’s;
 
(d)           Investments in commercial paper maturing within 180 days from the
date of acquisition thereof and issued by (i) the holding company of the
Administrative Agent or (ii) the holding company of any other commercial bank of
recognized standing organized under the laws of the United States of America or
any State thereof that has (A) a combined capital and surplus
 
 
-27-

--------------------------------------------------------------------------------

 
 
in excess of $250,000,000 and (B) commercial paper rated at least “A-1” or the
equivalent thereof from S&P or of at least “P-1” or the equivalent thereof from
Moody’s ;
 
(e)           Investments in repurchase obligations with a term of not more than
seven days for underlying securities of the types described in clause (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in clause (c) above;
 
(f)           taxable or tax-exempt securities which at the time of purchase
have been rated and the ratings for which are not less than Aa2 if rated by
Moody’s, and not less than AA if rated by S&P;
 
(g)           Investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(e) above; and
 
(h)           solely with respect to accruals to, and proceeds of, the Employee
Deferred Compensation Account, (i) Investments set forth in clauses (a) through
(g) above and (ii) Investments in any mutual fund, combination of mutual funds,
or other investment options allowed under the Company’s Non-Qualified Deferred
Compensation Plan as allocated by the contributing employee.
 
“Permitted Liens” shall mean (a) Liens imposed by law (other than any Lien
imposed under ERISA) for taxes, assessments or charges of any Governmental
Authority for claims not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP; (b)
statutory and other Liens of landlords, Liens of tenants arising from occupancy
rights and statutory Liens of carriers, warehousemen, mechanics, materialmen and
other Liens (other than any Lien imposed under ERISA) imposed by law created in
the ordinary course of business for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP; (c) Liens (other than any Lien imposed under ERISA)
incurred or deposits made in the ordinary course of business (including surety
bonds and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, leases, contracts (other than for the repayment of
Indebtedness), statutory obligations and other similar obligations or arising as
a result of progress payments under government contracts; (d) easements
(including reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other restrictions, charges or encumbrances (whether or not
recorded), which do not interfere materially with the ordinary conduct of the
business of any Loan Party, as the case may be, and which do not materially
detract from the value of the property to which they attach or materially impair
the use thereof by any Loan Party, as the case may be (any such items described
in this clause (d), “Permitted Real Estate Liens”); (e) [reserved]; (f) Liens in
connection with attachments or judgments (including judgment or appeal bonds)
that do not constitute an Event of Default under Section 8.01(h), provided that
the judgments secured shall, within 30 days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall have been
discharged within 30 days after the expiration of such stay; (g) leases or
subleases granted to others in the ordinary course of business not interfering
in any material respect with the business of any Loan Party; (h) any
 
 
-28-

--------------------------------------------------------------------------------

 
 
 interest or title of a lessor under, and Liens arising from UCC financing
statements relating to, leases permitted by this Agreement; (i) normal and
customary rights of setoff upon deposits of cash in favor of banks or other
depository institutions; and (j) extensions, renewals or replacements of any
Lien referred to in paragraphs (a) through (i) above in connection with an
extension, renewal, refinancing or replacement of the obligations which they
secure or otherwise, provided that the principal amount of the obligation
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the property originally encumbered thereby.
 
“Permitted Real Estate Liens” shall have the meaning assigned to such term in
clause (d) of the definition of “Permitted Liens”.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Debt Securities” has the meaning specified in Section 3.01 of the
Guarantee and Collateral Agreement.
 
“Pledged Stock” has the meaning specified in Section 3.01 of the Guarantee and
Collateral Agreement.
 
“Post-Closing Agreement” means that certain Post-Closing Agreement dated as of
Closing Date, among the Borrowers and the Administrative Agent with respect to
certain documents and actions to be delivered or taken after the Closing Date,
as amended, restated, supplemented or otherwise modified from time to time.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Reduction Event” shall mean:
 
(a)           any Asset Sale;
 
(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party or any Subsidiary of a Loan Party, in each case under
this clause (b) the Net Cash Proceeds of which exceed $3,000,000;
 
(c)           receipt by any Loan Party or any Subsidiary of a Loan Party of any
Extraordinary Receipts, in each case under this clause (c) the Net Cash Proceeds
of which exceed $5,000,000;
 
(d)           the issuance by any Loan Party or any Subsidiary of a Loan Party
of any Equity Interests, or the receipt by any Loan Party or any Subsidiary of a
Loan Party of any capital
 
 
-29-

--------------------------------------------------------------------------------

 
 
contribution, other than (i) any such issuance of Equity Interests to, or
receipt of any such capital contribution from, any Loan Party or any Subsidiary
of a Loan Party and (ii) any Excluded Issuance by Parent; or
 
(e)           the incurrence by any Loan Party or any Subsidiary of any Loan
Party of any Indebtedness, other than Indebtedness permitted pursuant to Section
7.02.
 
“Refranchising Asset Sale” shall mean the sale, pursuant to an arm’s length
transaction for Fair Market Value, of a Restaurant Business and related assets
by any Loan Party where, contemporaneously with such sale, DFO enters into a
franchise agreement with the transferee of such Restaurant Business.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Reinvestment Assets” shall mean any assets to be employed in the business of
any Loan Party as conducted on the Closing Date.
 
“Reinvestment Period” means, with respect to the receipt of any Net Cash
Proceeds in connection with a Reduction Event, the period commencing on the date
such Net Cash Proceeds are received by Parent or any Subsidiary of Parent and
ending on the date that is 360 days thereafter, provided, however, that in the
event that Parent or the applicable Subsidiary of Parent shall have entered into
a binding commitment to acquire Reinvestment Assets within such initial 360-day
period (as certified by the Borrowers in writing to the Administrative Agent),
the Reinvestment Period shall be extended by an additional 180 days.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Repricing Transaction” means the refinancing or repricing by the Borrowers of
any of the Term Loans under this Agreement (x) with the proceeds of any
Indebtedness under a secured credit facility (including, without limitation, any
new or additional term loans under this Agreement) other than in connection with
a merger or acquisition (by means of a tender offer, stock purchase or
otherwise) of more than 50% of the total voting power of Parent or any Borrower
by any Person or an acquisition of all or substantially all of the assets of
Parent or any Borrower by any Person or (y) in connection with any amendment to
this Agreement, in either case, (i) having or resulting in an effective interest
rate or weighted average yield (to be calculated by the Administrative Agent,
after giving effect to margins, upfront or similar fees or original issue
discount shared with all lenders or holders thereof, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof) as of the
date of such refinancing or repricing that is, or could be by the express terms
of such Indebtedness (and not by virtue of any fluctuation in Eurodollar Rate or
Base Rate), less than the Applicable Rate for, or weighted average yield of (to
be calculated by the Administrative Agent, on the same basis as above) such Term
Loans as of the date of such refinancing or repricing and (ii) in the case of a
refinancing of the applicable
 
 
-30-

--------------------------------------------------------------------------------

 
 
Term Loans, the proceeds of which are used to repay, in whole or in part,
principal of such outstanding Term Loans (it being understood that such
refinancing shall only be a Repricing Transaction to the extent of the proceeds
of a secured credit facility used to repay the Term Loans and not to the extent
of proceeds from other sources).
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
 
“Required Lenders” means, as of any date of determination, collectively (a) the
Required Revolving Lenders and (b) the Required Term Lenders. 
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.
 
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.
 
“Responsible Officer” means the chief executive officer, president, senior vice
president, vice president, chief financial officer, treasurer, assistant
treasurer or controller of a Loan Party, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
“Restaurant Businesses” shall have the meaning assigned to such term in Section
7.04(e).
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any capital stock or other Equity
Interest of such Person or any of its Subsidiaries or of any other Person of
which such Person is a Subsidiary, or on account of any return of capital to any
Person’s stockholders,
 
 
-31-

--------------------------------------------------------------------------------

 
 
partners or members (or the equivalent of any thereof), or any option, warrant
or other right to acquire any such dividend or other distribution or payment.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 of the Disclosure
Schedules under the caption “Revolving Credit Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.  As of the
Closing Date, the Revolving Credit Facility is $50,000,000.
 
“Revolving Credit Increase Effective Date” has the meaning specified in Section
2.15(d).
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
 
 
-32-

--------------------------------------------------------------------------------

 
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.  The determination of Solvency with respect to the Loan Parties shall
take into account all rights and obligations of indemnity, contribution and
reimbursement of the Loan Parties and limitations, if any, on the obligations
under the Guarantee and Collateral Agreement.
 
“Stockholder Dividend Amount” means an amount equal to $0.05 times the sum of
(a) the aggregate issued and outstanding shares of common stock of Parent on
September 24, 2010 (99,627,084), plus (b) each additional share of common stock
of Parent that is issued after such date, solely to the extent such common stock
of Parent is issued in a transaction that directly benefits the Borrowers and
the other Loan Parties and the Net Cash Proceeds of any such issuance shall be
subject to the provisions of Section 2.05(b)(i)(C), in each of clause (a) and
(b), without giving effect to any stock splits, reverse stock splits or similar
transactions occurring after such date.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Parent.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),
 
 
-33-

--------------------------------------------------------------------------------

 
 
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Syndication Agent” means Wells Fargo Bank, N.A. in its capacity as syndication
agent.
 
“Syndication Termination Date” means the earlier to occur of (i) ten (10)
Business Days after the Closing Date or (ii) completion of primary syndication
as determined by the Administrative Agent.
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Tender Offer” means a tender offer by Denny’s Holdings to purchase for cash the
$175,000,000 outstanding principal amount of Denny’s Holdings’ 10% Senior Notes,
in accordance with the Tender Offer Documents.
 
 
-34-

--------------------------------------------------------------------------------

 
 
“Tender Offer Conditions” means, in connection with the Tender Offer, the
following:
 
(a)           The valid tender and consent (which shall not have been
subsequently revoked), in accordance with the terms and conditions of Tender
Offer Documents, by holders of the 10% Senior Notes representing at least a
majority in aggregate principal amount of the 10% Senior Notes;
 
(b)           U.S. Bank National Association, as trustee, under the 10% Senior
Notes Indenture shall have duly executed a supplemental indenture (which
supplemental indenture shall be effective substantially contemporaneously with
the effectiveness of this Agreement) in form and substance satisfactory to the
Administrative Agent, pursuant to which, among other things, any default that
may be deemed to have occurred under the 10% Senior Notes Indenture as a result
of the consummation of the transactions contemplated under the Loan Documents
shall be waived and the 10% Senior Notes Indenture shall be amended to eliminate
all of the restrictive covenants and certain affirmative covenants contained
therein, all as more fully set forth in the Tender Offer Documents;
 
(c)           The Tender Offer Documents, as in effect on September 9, 2010,
shall not have been amended, supplemented or otherwise modified and no condition
or term contained therein shall have been waived, except in a manner approved by
the Administrative Agent; and
 
(d)           The absence of any action taken or threatened, or any action
pending, by or before any Governmental Authority, or any Law applicable to the
transactions contemplated under the Tender Offer, that (i) in the reasonable
judgment of the Administrative Agent or the Required Lenders, would directly or
indirectly prohibit or prevent, or materially restrict or delay, consummation of
the Tender Offer, or (b) in the reasonable judgment of the Administrative Agent
or the Required Lenders, could result in a Material Adverse Effect.
 
“Tender Offer Documents” means (a) the Offer to Purchase and Consent
Solicitation Statement, dated as of September 9, 2010, from Denny’s Holdings to
the holders of the 10% Senior Notes and (b) all agreements and documents
required to be entered into or delivered pursuant to or in connection with such
Offer to Purchase and Consent Solicitation Statement or in connection with the
Tender Offer.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a) or Section
2.16, as the case may be.
 
“Term Commitment” shall mean, with respect to each Term Lender, collectively its
(a) Closing Date Term Commitment and (b) Incremental Term Commitment, if any.
 
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the sum
of the (x) Continuing Term Loans plus (y) the aggregate amount of the Closing
Date Term Commitments at such time and (b) thereafter, the aggregate principal
amount of the Term Loans of all Term Lenders outstanding at such time.  As of
the Closing Date, the Term Facility is $250,000,000.
 
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
(including any Continuing Lender) that (x) has a Term Commitment at such time or
(y) holds any Continuing Term Loans and (b) at any time after the Closing Date,
any Lender (including any Continuing Lender) that holds Term Loans at such time.
 
 
-35-

--------------------------------------------------------------------------------

 
 
“Term Loan” means an advance made by any Term Lender under the Term Facility
(including (x) all Continuing Term Loans made by the Continuing Lenders and (y)
any Incremental Term Loans made pursuant to Section 2.16).
 
“Term Loan Increase Effective Date” has the meaning specified in Section
2.16(d).
 
“Term Loan Amortization Amount” means an amount equal to the product of (a) the
sum of (x) the Total Loan Facility on the Closing Date plus (y) the aggregate
amount of all Incremental Term Loans made pursuant to Section 2.16 (solely to
the extent such Incremental Term Loans are made on the same amortization terms
as the Term Loan Facility as in effect on the Closing Date) times (b) 0.25%.
 
“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B.
 
“Threshold Amount” means $10,000,000.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of certain outstanding Indebtedness
of the Loan Parties and their Subsidiaries and the termination of all
commitments with respect thereto, (c) the consummation of the Tender Offer by
Denny’s Holdings and/or Parent and the redemption of any 10% Senior Notes not
purchased pursuant to the Tender Offer, and (d) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
 
 
-36-

--------------------------------------------------------------------------------

 
 
1.02. Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules (and in the case of this Agreement, the
Disclosure Schedules) to, the Loan Document in which such references appear, (v)
any reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03. Accounting Terms.  (a) Generally.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrowers and their Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.
 
 
-37-

--------------------------------------------------------------------------------

 
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  If at any time any change in GAAP, as reflect in an annual
report on Form 10-K or in a quarterly report on Form 10-Q following an audit or
review, as the case may be, of the financial statements of the Parent and its
Subsidiaries by their accountants, would cause a re-characterization of
operating leases of the Parent and its Subsidiaries as Capitalized Leases, the
Borrowers shall have the right, exercised by providing written notice to the
Administrative Agent, to elect to ignore such re-characterization for the
purposes of the calculation of any financial ratios and the definition of
Indebtedness under this Agreement.
 
(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of Parent and its Subsidiaries or to the
determination of any amount for Parent and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Parent is required to consolidate pursuant to FASB
ASC 810 as if such variable interest entity were a Subsidiary as defined herein.
 
1.04. Rounding.  Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05. Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06. Letter of Credit Amounts.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time (after giving effect to any
previous permanent reduction in the original stated amount thereof); provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
 
1.07. Currency Equivalents Generally.  Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with
 
 
-38-

--------------------------------------------------------------------------------

 
 
Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
 
ARTICLE II. 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01. The Loans.  (a) The Term Borrowing.  Subject to the terms and conditions
set forth herein, each Term Lender severally agrees to make a single loan to the
Borrowers on the Closing Date in an amount not to exceed such Term Lender’s
Closing Date Term Commitment.  The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Closing Date Term Commitment.  Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed.  Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
 
(b) The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.
 
2.02. Borrowings, Conversions and Continuations of Loans.  (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrowers’ irrevocable notice to
the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans.  Each telephonic notice by the Borrowers pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrowers.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
 
 
-39-

--------------------------------------------------------------------------------

 
 
$5,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrowers are requesting a Term
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrowers fail to specify a Type of Loan in a Committed
Loan Notice or if the Borrowers fail to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrowers request a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, the Borrowers will be deemed to have specified an Interest
Period of one month.
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility for the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the
Borrowers, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting an
account of the Borrowers on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrowers; provided, however, that if, on the date a Committed Loan
Notice with respect to a Revolving Credit Borrowing is given by the Borrowers,
there are L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrowers as provided
above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
 
(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative
 
 
-40-

--------------------------------------------------------------------------------

 
 
Agent shall notify the Borrowers and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
 
(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than 6 Interest Periods in effect in respect of
the Term Facility.  After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than 3 Interest Periods in effect in respect of the Revolving Credit
Facility.
 
(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrowers
may not select the Eurodollar Rate for any Credit Extension until the
Syndication Termination Date.
 
2.03. Letters of Credit.  (a)The Letter of Credit Commitment.  (i) Subject to
the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of any Borrower or any other Loan Party, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of any Borrower or any other Loan Party and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit.  Each request by any Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
 
(ii) The L/C Issuer shall not issue any Letter of Credit if:
 
(A)           the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or last extension, unless the
Required Revolving Lenders have approved such expiry date; or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.
 
 
-41-

--------------------------------------------------------------------------------

 
 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(F)           any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrowers or such Revolving Credit Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section
2.18(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
 
-42-

--------------------------------------------------------------------------------

 
 
(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.  (i)  Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of any Borrower delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may
require.  Additionally, each Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(i) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from a Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower (or the applicable
Loan Party) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be
 
 
-43-

--------------------------------------------------------------------------------

 
 
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Letter of Credit.
 
(ii) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, no Borrower shall be required to make a specific request to the
L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit has
been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Credit Lender or any Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
 
(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.  (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrowers and the
Administrative Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrowers shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrowers fail
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.  In
such event, the Borrowers shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized
 
 
-44-

--------------------------------------------------------------------------------

 
 
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
 
(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
 
(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrowers of a
Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
 
-45-

--------------------------------------------------------------------------------

 
 
(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations.  (i) At any time after the L/C Issuer has made
a payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e) Obligations Absolute.  The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
 
-46-

--------------------------------------------------------------------------------

 
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any other Loan Party may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any other
Loan Party.
 
The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with any Borrower’s instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer.  Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent,
 
 
-47-

--------------------------------------------------------------------------------

 
 
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(g) [Intentionally Omitted].
 
(h) Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and a Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
 
(i) Letter of Credit Fees.  The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit equal to 2.50% per annum
times the daily amount available to be drawn under such Letter of Credit and
(ii) for each standby Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Credit Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of
such fee, if any, payable to the L/C Issuer for its own account.  For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to the L/C Issuer for its own account
a fronting fee (i) with
 
 
-48-

--------------------------------------------------------------------------------

 
 
respect to each commercial Letter of Credit, at the rate specified in the Fee
Letter, computed on the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed among the Borrowers and the L/C Issuer, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate per annum specified in the
Fee Letter, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrowers shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(l) Letters of Credit Issued for Other Loan Parties.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Loan Party (other than a Borrower),
the Borrowers shall be obligated to reimburse the L/C Issuer hereunder for any
and all drawings under such Letter of Credit.  The Borrowers hereby acknowledges
that the issuance of Letters of Credit for the account of any such Loan Party
inures to the benefit of each Borrower, and that the Borrowers business derives
substantial benefits from the businesses of such Loan Parties.
 
2.04. [Intentionally Omitted].
 
2.05. Prepayments.
 
(a) Optional.  The Borrowers may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part, and subject to Section 2.05(c), without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof; and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such
 
 
-49-

--------------------------------------------------------------------------------

 
 
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Borrowers, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section
3.05.  Each prepayment of the outstanding Term Loans pursuant to this Section
2.05(a) shall be applied to the principal repayment installments thereof in
inverse order of maturity, and each such prepayment shall be paid to the Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.
 
(b) Mandatory.
 
(i) In the event and on such occasion that any Net Cash Proceeds are received by
or on behalf of any Loan Party or any Subsidiary of a Loan Party in respect of
any Reduction Event, the Borrowers shall prepay Loans no later than the fifth
Business Day following the occurrence of such Reduction Event (or in the case of
a Reduction Event described in clause (a) of the definition of the term
“Reduction Event”, on or before the fifth Business Day of the month following
the month in which such sale occurs) by an amount equal to (A) if such Reduction
Event is an event described in clause (a), (b), (c) or (e) of the definition of
the term “Reduction Event”, 100% of the Net Cash Proceeds received with respect
to such Reduction Event and (B) if such Reduction Event is an event described in
clause (d) of the definition of the term “Reduction Event”, 50% of the Net Cash
Proceeds received with respect to such Reduction Event (with such prepayments to
be applied as set forth in Section 2.05(b)(iii) and Section 2.05(b)(iv) below),
provided that any Net Cash Proceeds from an Asset Sale that is a Reduction Event
shall not be applied to prepay Loans, in accordance with this Section 2.05(b)(i)
until the aggregate amount of Net Cash Proceeds not yet applied in accordance
with this Section 2.05(i) exceeds $1,000,000, at which time all such Net Cash
Proceeds shall be so applied.  Notwithstanding the foregoing to the contrary:
 
(A)           (1)  if Net Cash Proceeds from an Asset Sale relating to
Restaurant Businesses (including any Refranchising Asset Sale), when combined
with all other such events occurring in any fiscal year of the Parent and its
Subsidiaries, results in aggregate Net Cash Proceeds of not more than
$20,000,000 for such fiscal year, to the extent that the Borrowers apply the Net
Cash Proceeds from such event (or a portion thereof) within the Reinvestment
Period to acquire Reinvestment Assets, then no prepayment of Loans shall be
required pursuant to Section 2.05(b)(i) in respect of such amount except to the
extent of any such Net Cash Proceeds therefrom that have not been so applied by
the end of such Reinvestment Period, at which time a prepayment of Loans shall
be required in an amount equal to such Net Cash Proceeds that have not been so
applied (with such prepayment to be applied as set forth in Section 2.05(b)(iii)
and Section 2.05(b)(iv) below); provided that Parent shall deliver to the
Administrative Agent a certificate of a Responsible Officer promptly (and in any
event no later than the fifth Business Day of the month following the month in
which such Net Cash Proceeds were received) following receipt of any Net Cash
Proceeds of an Asset Sale relating to Restaurant Businesses (including any
Refranchising Asset Sale)
 
 
-50-

--------------------------------------------------------------------------------

 
 
for which a prepayment of Loans, may be required pursuant to Section 2.05(b)(i)
setting forth a reasonably detailed calculation of the amount of such Net Cash
Proceeds; and
 
 
(2)  if Net Cash Proceeds from an Asset Sale pursuant to a sale-leaseback
arrangement permitted by Section 7.16, when combined with all other such events
occurring in any fiscal year of the Parent and its Subsidiaries, results in
aggregate Net Cash Proceeds of not more than $10,000,000 for such fiscal year,
to the extent that the Borrowers apply the Net Cash Proceeds from such event (or
a portion thereof) within the Reinvestment Period to acquire Reinvestment
Assets, then no prepayment of Loans shall be required pursuant to Section
2.05(b)(i) in respect of such amount except to the extent of any such Net Cash
Proceeds therefrom that have not been so applied by the end of such Reinvestment
Period, at which time a prepayment of Loans shall be required in an amount equal
to such Net Cash Proceeds that have not been so applied (with such prepayment to
be applied as set forth in Section 2.05(b)(iii) and Section 2.05(b)(iv) below),
provided that Parent shall deliver to the Administrative Agent a certificate of
a Responsible Officer promptly (and in any event no later than the fifth
Business Day of the month following the month in which such Net Cash proceeds
were received) following receipt of any Net Cash Proceeds of an Asset Sale
pursuant to a sale-leaseback arrangement permitted by Section 7.16 for which a
prepayment of Loans may be required pursuant to Section 2.05(b)(i) setting forth
a reasonably detailed calculation of the amount of such Net Cash Proceeds; and
 
(B)           in the case of any event described in clause (b) or clause (c) of
the definition of the term “Reduction Event” which exceeds the dollar thresholds
set forth therein, if the Borrowers apply the Net Cash Proceeds from such event
(or a portion thereof) within the Reinvestment Period to acquire Reinvestment
Assets, then no prepayment of Loans shall be required pursuant to Section
2.05(b)(i) in respect of such amount except to the extent of any such Net Cash
Proceeds therefrom that have not been so applied by the end of such Reinvestment
Period, at which time a prepayment of Loans shall be required in an amount equal
to such excess Net Cash Proceeds that have not been so applied (with such
prepayment to be applied as set forth in Section 2.05(b)(iii) and Section
2.05(b)(iv) below), provided that Parent shall deliver to the Administrative
Agent a certificate of a Responsible Officer promptly (and in any event within
five Business Days after the receipt thereof) following receipt of any Net Cash
Proceeds of any such Reduction Event for which a prepayment of Loans may be
required pursuant to Section 2.05(b)(i) setting forth a reasonably detailed
calculation of the amount of such Net Cash Proceeds; and
 
(C)           in the case of any event described in clause (d) of the definition
of the term “Reduction Event”, no prepayment of Loans shall be required pursuant
to Section 2.05(b)(i) except to the extent that such Reduction Event, when
combined with all other such events, occurring after the Closing Date, results
in aggregate Net Cash Proceeds in excess of $100,000,000 and then a prepayment
of Loans shall be required pursuant to Section 2.05(b)(i) only to the extent of
such
 
 
-51-

--------------------------------------------------------------------------------

 
 
excess (with such prepayment to be applied as set forth in Section 2.05(b)(iii)
and Section 2.05(b)(iv) below), provided that Parent shall deliver to the
Administrative Agent a certificate of a Responsible Officer promptly (and in any
event within five Business Days after the receipt thereof) following receipt of
any Net Cash Proceeds of an equity issuance or capital contribution that is a
Reduction Event for which a prepayment of Loans may be required pursuant to
Section 2.05(b)(i) setting forth a reasonably detailed calculation of the amount
of such Net Cash Proceeds.
 
(ii) Following the end of each fiscal year of the Parent (commencing with the
fiscal year ending December 29, 2010), the Borrowers shall prepay Loans (with
such prepayment to be applied as set forth in Section 2.05(b)(iii) and Section
2.05(b)(iv) below) in an aggregate amount equal to the result of (A) ECF
Percentage of Excess Cash Flow for such fiscal year minus (B) the aggregate
principal amount of Term Loan prepayments made pursuant to Section 2.05(a)
during such fiscal year.  Prepayments pursuant to this Section 2.05(b)(ii) shall
be made on the date on which annual financial statements are delivered pursuant
to Section 6.01(a) with respect to the fiscal year for which Excess Cash Flow is
being calculated (and in any event no later than 90 days after the end of such
fiscal year).
 
(iii) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term Facility and to the
principal repayment installments thereof in inverse order of maturity and,
second, to the Revolving Credit Facility in the manner set forth in Section
2.05(b)(iv).
 
(iv) Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), first, shall be applied ratably to the L/C Borrowings, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and, third, shall be
used to Cash Collateralize the remaining L/C Obligations; and, the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, and
Revolving Credit Loans outstanding at such time and the Cash Collateralization
of the remaining L/C Obligations in full may be retained by the Borrowers for
use in the ordinary course of its business.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from any
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.  Prepayments of the Revolving Credit Facility
may, at the election of the Borrowers, be made without a corresponding reduction
in the Revolving Credit Commitments.
 
(v) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrowers shall immediately
prepay Revolving Credit Loans and L/C Borrowings and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings) in an aggregate amount equal to
such excess.
 
(c) Prepayment Premium. Notwithstanding anything herein to the contrary, in the
event that, on or prior to the first anniversary of the Closing Date, (i) the
Borrowers make any
 
 
-52-

--------------------------------------------------------------------------------

 
 
prepayment of Term Loans in connection with any Repricing Transaction, or (ii)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrowers shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (A) in the case of clause (i), 1.00% of the
principal amount of the Term Loans so prepaid and (B) in the case of clause
(ii), an amount equal to 1.00% of the aggregate amount of the Term Loans being
so refinanced or repriced.
 
2.06. Termination or Reduction of Commitments.  (a) Optional.  The Borrowers
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility or the Letter of Credit Sublimit, or from time to time permanently
reduce the Revolving Credit Facility or the Letter of Credit Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrowers shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
or (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit.  Upon the election of the Borrowers
to terminate the Revolving Credit Facility, the Borrowers shall, concurrently
with the provision of any notification to the Administrative Agent pursuant to
this Section 2.06(a), provide notice of such election to terminate the Revolving
Credit Facility to each other Secured Party; provided that the Administrative
Agent shall have no obligation to any Secured Party or any other Person to
verify that any such notification has been provided by the Borrowers to any
other Secured Party as required by this Section 2.06(a).
 
(b) Mandatory.  (i) The aggregate Closing Date Term Commitments shall be
automatically and permanently reduced to zero on the Closing Date.
 
(ii) The aggregate Incremental Term Commitments shall be automatically and
permanently reduced to zero on the Term Loan Increase Effective Date applicable
thereto upon the making of such Incremental Term Loans.
 
(iii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit exceeds the
Revolving Credit Facility at such time, the Letter of Credit Sublimit, shall be
automatically reduced by the amount of such excess.
 
(c) Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Revolving Credit Commitment under this Section
2.06.  Upon any reduction of the Revolving Credit Commitments, the Revolving
Credit Commitment of each Revolving Credit Lender shall be reduced by such
Lender’s Applicable Revolving Credit Percentage of such reduction amount.  All
fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.
 
 
-53-

--------------------------------------------------------------------------------

 
 
2.07. Repayment of Loans.  (a) Term Loans.  On the last Business Day of each
March, June, September and December, the Borrowers shall repay the principal
amount of the Term Loans in an amount equal to the Term Loan Amortization
Amount; provided, however, that the final principal repayment installment of the
Term Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.
 
(b) Revolving Credit Loans.  The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
 
2.08. Interest.  (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under the Revolving Credit Facility shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Eurodollar Rate Loan under the Term Facility shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate; and (iii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility.
 
(b) (i)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
 
-54-

--------------------------------------------------------------------------------

 
 
2.09. Fees.  In addition to certain fees described in Sections 2.03(i) and (j):
 
(a) Commitment Fee.  The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Rate for
commitment fees times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.18.  The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears.
 
(b) Other Fees.  (i) The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10. Computation of Interest and Fees.  All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.11. Evidence of Debt.  (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall
 
 
-55-

--------------------------------------------------------------------------------

 
 
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
 
2.12. Payments Generally; Administrative Agent’s Clawback.  (a) General.  All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected on computing interest or
fees, as the case may be.
 
(b) (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such
 
 
-56-

--------------------------------------------------------------------------------

 
 
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrowers shall be without prejudice to any claim any Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(ii) Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
 
-57-

--------------------------------------------------------------------------------

 
 
(f) Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
 
2.13. Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to the Borrowers or any Affiliate thereof (as to which
the provisions of this Section shall apply).
 
 
-58-

--------------------------------------------------------------------------------

 
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14. [Intentionally Omitted].
 
2.15. Increase in Revolving Credit Facility.  (a) Request for
Increase.  Provided there exists no Default, upon notice to the Administrative
Agent (which shall promptly notify the Revolving Credit Lenders), the Borrowers
may, not more than three (3) times (including all such requests made pursuant to
Section 2.16(a) below) from the Closing Date over the term of this Agreement,
request an increase in the Revolving Credit Facility by an aggregate amount (for
all such requests) not to exceed $25,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $5,000,000, (ii) in no event
shall the Revolving Credit Facility (after giving effect to all requested
increases therein) exceed $75,000,000 and (iii) in no event shall the aggregate
amount of increases in respect of the Revolving Credit Facility effected under
this Section 2.15(a), plus the aggregate amount of increases in respect of the
Term Facility effected under Section 2.16(a) exceed $25,000,000.  At the time of
sending such notice, the Borrowers (in consultation with the Administrative
Agent) shall specify the time period within which each Revolving Credit Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Revolving Credit Lenders).
 
(b) Lender Elections to Increase.  Each Revolving Credit Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase.  Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.
 
(c) Notification by Administrative Agent; Additional Revolving Credit
Lenders.  The Administrative Agent shall notify the Borrowers and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent, and the L/C Issuer (which approvals
shall not be unreasonably withheld), the Borrowers may also invite additional
Eligible Assignees (together with any existing Revolving Credit Lender
participating in any such increase, each, an “Increasing Revolving Credit
Lender”) to become Revolving Credit Lenders pursuant to a joinder agreement in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
 
(d) Effective Date and Allocations.  If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine (i) the final allocation of such increase among
Increasing Revolving Credit Lenders and Schedule 2.01 of the Disclosure
Schedules shall be automatically updated to reflect the same and (ii) the
effective date (the “Revolving Credit Increase Effective Date”) of any such
increase.  The Administrative Agent shall promptly notify the Borrowers and the
Revolving Credit Lenders of the final allocation of such increase and the
Revolving Credit Increase Effective Date.
 
 
-59-

--------------------------------------------------------------------------------

 
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, (B) Parent shall be in
pro forma compliance with each of the financial covenants set forth in Section
7.11 and (C) no Default exists.  The Borrowers shall prepay any Revolving Credit
Loans outstanding on the Revolving Credit Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.
 
(f) Term of Increase.  Any incremental Revolving Credit Loans made pursuant to
any increase in the Revolving Credit Facility shall be made on the same terms
(including, without limitation, interest terms, payment terms and maturity
terms), and shall be subject to the same conditions as existing Revolving Credit
Loans (it being understood that customary arrangement or commitment fees payable
to one or more arrangers (or their affiliates) or one or more Increasing
Revolving Credit Lenders, as the case may be, may be different than those paid
with respect to the Lenders under the Revolving Credit Facility on or prior to
the Closing Date or with respect to any other Increasing Revolving Credit Lender
in connection with any other increase in the Revolving Credit Facility pursuant
to this Section 2.15).
 
(g) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
 
2.16. Increase in Term Facility. (a) Request for Increase.  Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Term Lenders), the Borrowers may, not more than three (3) times
(including all such requests made pursuant to Section 2.15(a) above) from the
Closing Date over the term of this Agreement, request an increase in the Term
Facility by an aggregate amount (for all such requests) not to exceed
$25,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000, (ii) in no event shall the Term Facility (after
giving effect to all requested increases therein) exceed an amount equal to
$275,000,000 minus the aggregate amount of principal payments and prepayments in
respect of the Term Facility and (iii) in no event shall the aggregate amount of
increases in respect of the Term Facility effected under this Section 2.16(a),
plus the aggregate amount of increases in respect of the Revolving Credit
Facility effected under Section 2.15(a) exceed $25,000,000.  At the time of
sending such notice, the Borrowers (in consultation with the Administrative
Agent) shall specify the time period within which each Term Lender is requested
to respond (which shall in no event be less than ten Business Days from the date
of delivery of such notice to the Term Lenders).
 
 
-60-

--------------------------------------------------------------------------------

 
 
(b) Lender Elections to Increase.  Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
participate in such increase in the Term Facility and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase.  Any Term Lender not responding within such time period
shall be deemed to have declined to participate in such increase in the Term
Facility.
 
(c) Notification by Administrative Agent; Additional Term Lenders.  The
Administrative Agent shall notify the Borrowers and each Term Lender of the Term
Lenders’ responses to each request made hereunder.  To achieve the full amount
of a requested increase, and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrowers may also
invite additional Eligible Assignees (together with any existing Term Lender
participating in any such increase, each, an “Increasing Term Lender”) to become
Term Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
 
(d) Effective Date and Allocations.  If the Term Facility is increased in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine (i) the final allocation of such increase among Increasing Term
Lenders and Schedule 2.01 of the Disclosure Schedules shall be automatically
updated to reflect the same and (ii) the effective date (the “Term Loan Increase
Effective Date”) of any such increase.  The Administrative Agent shall promptly
notify the Borrowers and the Term Lenders of the final allocation of such
increase and the Term Loan Increase Effective Date.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Term Loan Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, (B) Parent shall be in
pro forma compliance with each of the financial covenants set forth in Section
7.11 and (C) no Default exists.
 
(f) Term of Increase.  Any Incremental Term Loans made pursuant to any increase
in the Term Facility shall be made on the same terms (including, without
limitation, interest terms, payment terms and maturity terms), and shall be
subject to the same conditions as existing Term Loans; provided, however, that
at the election of the Borrowers the Incremental Term Loans may be implemented
through additional new tranches of term loans instead of being implemented as an
increase in the existing Term Facility so long as (i) the final maturity date of
any Incremental Term Loans shall be no earlier than the Maturity Date for the
existing Term Facility, (ii) the weighted average life to maturity of the
Incremental Term Loans shall be no shorter than the weighted average life to
maturity of the existing Term Loans, (iii) the interest rate and
 
 
-61-

--------------------------------------------------------------------------------

 
 
amortization schedule applicable to the Incremental Term Loans shall be
determined by the Borrower and the Increasing Term Lenders, provided that in the
event that the interest margins applicable to such Incremental Term Loans is
greater than the interest margins for the existing Term Facility by more than 50
basis points, then the interest margins for the existing Term Facility shall be
increased to the extent necessary so that the interest margins for such
Incremental Term Loans are no more than 50 basis points greater than the
interest margins for the existing Term Facility, provided, further, that in
determining the interest margins applicable to the existing Term Facility and
the Incremental Term Commitments, (x) original issue discount or upfront fees
(which shall be deemed to constitute like amounts of original issue discount)
payable by the Borrowers to the existing Lenders under the existing Term
Facility or the Incremental Term Loans in the primary syndication thereof shall
be included (with original issue discount being equated to interest based on an
assumed four-year life to maturity) and (y) customary arrangements or commitment
fees paid or payable to the Arrangers (or their Affiliates) in connection with
the existing Term Facility or to one or more arrangers (or their affiliates) of
the Incremental Term Loans shall be excluded and (iv) the Incremental Term Loans
shall rank pari passu in right of payment and of security with the Revolving
Credit Loans and the existing Term Loans.
 
(g) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.  Notwithstanding any other provision of
any Loan Document, the Loan Documents may be amended by the Administrative
Agent, the Loan Parties and the applicable Increasing Term Lenders to provide
for terms applicable to each Incremental Term Loan.
 
2.17. Cash Collateral.
 
(a) Certain Credit Support Events.  Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Revolving Credit Lender that
is a Defaulting Lender, immediately upon the request of the Administrative Agent
or the L/C Issuer, the Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrowers, and to
the extent provided by any Revolving Credit Lender, such Revolving Credit
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Revolving Credit Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.17(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
 
 
-62-

--------------------------------------------------------------------------------

 
 
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrowers or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Credit Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.17
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
 
2.18. Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer
hereunder; third, if so determined by the Administrative Agent or requested by
the L/C Issuer, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrowers
 
 
-63-

--------------------------------------------------------------------------------

 
 
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).
 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Revolving Credit Lender that is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit pursuant to Sections 2.03, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Revolving Credit Loans of that
Revolving Credit Lender.
 
(b) Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, and, in
the case of the Revolving Credit Lender that is a Defaulting Lender, the L/C
Issuer, agree in writing
 
 
-64-

--------------------------------------------------------------------------------

 
 
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01. Taxes.  (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Borrowers or any other Loan Party hereunder or under any other Loan
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, applicable
Laws require any Borrower, any other Loan Party or the Administrative Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by such Borrower, such other Loan Party or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
 
(ii) If any Borrower, any other Loan Party or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrowers or such other Loan Party , as
the case may be, shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.
 
(b) Payment of Other Taxes by the Borrowers and Other Loan Parties.  Without
limiting the provisions of subsection (a) above, the Borrowers and the other
Loan Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
 
-65-

--------------------------------------------------------------------------------

 
 
(c) Tax Indemnifications.  (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrowers and the other Loan Parties shall, and do hereby,
jointly and severally, indemnify the Administrative Agent, each Lender and the
L/C Issuer, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrowers, and the other Loan Parties or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
Borrowers and the other Loan Parties shall also, and do hereby, jointly and
severally, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection.  A certificate as to the
amount of any such payment or liability delivered to the Borrowers and the other
Loan Parties by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
 
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrowers, the other
Loan Parties and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrowers,
the other Loan Parties or the Administrative Agent) incurred by or asserted
against the Borrowers, the other Loan Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrowers, the other Loan
Parties or the Administrative Agent pursuant to subsection (e).  Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).  The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments
(including the Revolving Credit Commitments) and the repayment, satisfaction or
discharge of all other Obligations.
 
(d) Evidence of Payments.  Upon request by the Borrowers, the other Loan Parties
or the Administrative Agent, as the case may be, after any payment of Taxes by
the Borrowers, and the Loan Parties or the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrowers and the
other Loan Parties shall each deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers and the other Loan Parties,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such
 
 
-66-

--------------------------------------------------------------------------------

 
 
payment or other evidence of such payment reasonably satisfactory to the
Borrowers, and the other Loan Parties or the Administrative Agent, as the case
may be.
 
(e) Status of Lenders; Tax Documentation.  (i)  Each Lender shall deliver to the
Borrowers, the other Loan Parties and to the Administrative Agent, at the time
or times prescribed by applicable Laws or when reasonably requested by the
Borrowers, the other Loan Parties or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers, the other Loan Parties or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers or and any other Loan Party, as the case may be, pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction.
 
(i) Without limiting the generality of the foregoing, if any Borrower or any
other Loan Party, as the case may be is resident for tax purposes in the United
States,
 
(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers, the other Loan
Parties and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrowers, the other Loan Parties
or the Administrative Agent as will enable the applicable Borrower, the other
Loan Parties or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
 
(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrowers, the other Loan Parties and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrowers, the other Loan
Parties or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(II)           executed originals of Internal Revenue Service Form W-8ECI,
 
 
-67-

--------------------------------------------------------------------------------

 
 
(III)           executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,
 
(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower or other Loan Party within the meaning of section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of  Internal Revenue Service
Form W-8BEN, or
 
(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers, the other Loan Parties or
the Administrative Agent to determine the withholding or deduction required to
be made.
 
(ii) Each Lender shall promptly (A) notify the Borrowers, and the other Loan
Parties and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrowers, the other Loan Parties or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.
 
3.02. Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate
 
 
-68-

--------------------------------------------------------------------------------

 
 
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal  for such Lender to determine or charge interest
rates based upon the Eurodollar Rate.  Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.
 
3.03. Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
 
3.04. Increased Costs; Reserves on Eurodollar Rate Loans.  (a) Increased Costs
Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
 
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
 
 
-69-

--------------------------------------------------------------------------------

 
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
 
-70-

--------------------------------------------------------------------------------

 
 
(e) Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05. Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or
 
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 11.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
 
3.06. Mitigation Obligations; Replacement of Lenders.  (a) Designation of a
Different Lending Office.  If any Lender requests compensation under Section
3.04, or the Borrowers are required to pay any additional amount to any Lender,
the L/C Issuer, or any Governmental Authority for the account of any Lender or
the L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section
 
 
-71-

--------------------------------------------------------------------------------

 
 
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
L/C Issuer, as the case may be.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with Section
11.13.
 
3.07. Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01. Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent, except to the extent such
conditions are subject to the Post-Closing Agreement:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers;
 
(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;
 
(iii) the Guarantee and Collateral Agreement, duly executed by each Loan Party,
together with:
 
(A)           certificates representing the Pledged Stock referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt Securities indorsed in blank,
 
(B)           proper Financing Statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Guarantee and Collateral Agreement, covering the Collateral described in the
Guarantee and Collateral Agreement,
 
 
-72-

--------------------------------------------------------------------------------

 
 
(C)           completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements filed
in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,
 
(D)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Guarantee and Collateral Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created thereby,
 
(E)           the Account Control Agreements required pursuant to the terms of
the Guarantee and Collateral Agreement with respect to each deposit account and
securities of the Loan Parties duly executed by the appropriate parties,
 
(F)           a Perfection Certificate with respect to each Loan Party; and
 
(G)           evidence that all other action that the Administrative Agent may
deem necessary in order to perfect the Liens created under the Guarantee and
Collateral Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);
 
(iv) deeds of trust, trust deeds, deeds to secure debt and mortgages, in
substantially the form of Exhibit F (with such changes as may be satisfactory to
the Administrative Agent and its counsel to account for local law matters)
together with any amendments to any existing mortgages and covering each
Mortgaged Property (and each other mortgage delivered pursuant to Section 6.12
and Section 6.15, in each case as amended, the “Mortgages”), together with
evidence that all other action that the Administrative Agent may deem necessary
in order to create valid first and subsisting Liens, subject to Permitted Real
Estate Liens, on the Mortgaged Property has been taken;
 
(v) the IP Security Agreement with respect to each Loan Party’s IP Rights, duly
executed by each Loan Party, together with evidence that all action that the
Administrative Agent may deem necessary in order to perfect the Liens created
under the IP Security Agreement has been taken;
 
(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;
 
(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of
 
 
-73-

--------------------------------------------------------------------------------

 
 
its business requires such qualification, except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect;
 
(viii) a favorable opinion of Alston & Bird LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, covering such matters
relating to the Loan Documents and the Transactions as the Administrative Agent
and the Required Lenders shall reasonably request, including that consummation
of the transactions contemplated hereby shall not (1) violate any applicable
law, statute, consent decree, rule or regulation or (2) conflict with, or result
in a default or event of default under, any material agreement of any Loan Party
or any of its Subsidiaries;
 
(ix) (A) a certificate of a Responsible Officer of each Loan Party either (x)
attaching copies of all consents, licenses and approvals required in connection
with the consummation by such Loan Party of the Transactions and the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (y) stating that no such
consents, licenses or approvals are so required, and (B) a certificate of a
Responsible Officer of each of Parent and Holdings (1) certifying and attaching
as true and complete, copies of each of the Tender Offer Documents, (2)
certifying that each of the Tender Offer Conditions shall have been satisfied,
and (3) certifying and attaching calculations demonstrating the aggregate
principal amount of 10% Senior Notes repurchased pursuant to the Tender Offer as
of the Closing Date;
 
(x) a certificate signed by a Responsible Officer of each Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
 
(xi) a business plan and budget of Parent and its Subsidiaries on a consolidated
basis, including forecasts prepared by management of Parent, of consolidated
balance sheets and statements of income or operations and cash flows of Parent
and its Subsidiaries on a quarterly basis for the first year following the
Closing Date;
 
(xii) a certificate attesting to the Solvency of each Loan Party before and
after giving effect to the Transaction, from the chief financial officer of
Parent;
 
(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;
 
(xiv) the Post-Closing Agreement;
 
(xv) evidence that concurrently with the Closing Date, the Existing Term Loans
(other than the Continuing Term Loans) under the Existing Credit Agreement are
 
 
-74-

--------------------------------------------------------------------------------

 
 
being repaid and the Existing Total Credit-Linked Deposits have been returned to
the Existing Lenders; and
 
(xvi) evidence that the Tender Offer Conditions shall have been satisfied; and
 
(xvii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or any Lender reasonably may require.
 
(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
 
(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional reasonable
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).
 
(d) All of the information made available to the Administrative Agent prior to
the Closing Date shall be complete and correct in all material respects; and no
changes or developments shall have occurred, and no new or additional
information shall have been received or discovered by the Administrative Agent
or the Lenders regarding Loan Parties that (A) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or
(B) purports to adversely affect the Facilities or any other aspect of the
Transaction.
 
(e) After giving effect to the Transaction, including all Credit Extensions made
in connection therewith, the amount by which the Revolving Credit Facility
exceeds the Total Revolving Credit Outstandings shall be no less than
$20,000,000.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02. Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
 
(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on
 
 
-75-

--------------------------------------------------------------------------------

 
 
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that (giving effect to the closing of the transactions contemplated
hereby on the Closing Date):
 
5.01. Existence, Qualification and Power.  Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
5.02. Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation (including, without
limitation, the 10% Senior Note Documents) to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
 
 
-76-

--------------------------------------------------------------------------------

 
 
5.03. Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for the
authorizations, approvals, actions, notices and filings listed on Schedule 5.03
of the Disclosure Schedules, all of which have been duly obtained, taken, given
or made and are in full force and effect.  All applicable waiting periods in
connection with the Transaction have expired without any action having been
taken by any Governmental Authority restraining, preventing or imposing
materially adverse conditions upon the Transaction or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.
 
5.04. Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
 
5.05. Financial Statements; No Material Adverse Effect.  (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Borrowers and
their Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
(b) The unaudited consolidated balance sheet of Parent and its Subsidiaries
dated June 30, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.  Schedule 5.05 of
the Disclosure Schedules sets forth all material indebtedness and other
liabilities, direct or contingent, of Parent and its consolidated Subsidiaries
as of the date of such financial statements, including liabilities for taxes,
material commitments and Indebtedness.
 
 
-77-

--------------------------------------------------------------------------------

 
 
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
(d) To the best knowledge of the Loan Parties, no Internal Control Event exists
or has occurred since December 30, 2009 that has resulted in or could reasonably
be expected to result in a misstatement in any material respect, in any
financial information delivered or to be delivered to the Administrative Agent
or the Lenders, of (i) covenant compliance calculations provided hereunder or
(ii) the assets, liabilities, financial condition or results of operations of
the Parent and its Subsidiaries on a consolidated basis.
 
5.06. Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Loan Parties or any of
their Subsidiaries or against any of their properties or revenues that (i)
purport to affect or pertain to this Agreement, any other Loan Document or the
consummation of the Transaction, or (ii) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
 
5.07. No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
5.08. Ownership of Property; Liens; Investments.  (a) Each Loan Party and each
of its Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(b) Schedule 5.08(b) of the Disclosure Schedules sets forth a complete and
accurate list of all Liens on the property or assets of each Loan Party and each
of its Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.  The property of each
Loan Party and each of its Subsidiaries is subject to no Liens, other than Liens
set forth on Schedule 5.08(b) of the Disclosure Schedules, and as otherwise
permitted by Section 7.01.
 
(c) Schedule 5.08(c) of the Disclosure Schedules sets forth a complete and
accurate list of all real property owned by each Loan Party and each of its
Subsidiaries, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and estimated fair value
thereof.  Each Loan Party and each of its Subsidiaries has good, marketable and
insurable fee simple title to the real property owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.  Except as set forth on Schedule 5.08(c) of the
Disclosure Schedules, none of the Loan Parties has received any notice of, or
has any knowledge of, any pending or contemplated condemnation
 
 
-78-

--------------------------------------------------------------------------------

 
 
proceeding affecting any real property owned by such Loan Party or any of its
Subsidiaries or any sale or disposition thereof in lieu of condemnation.  None
of the Loan Parties or any Subsidiary of any of them is obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any real property owned by such Loan Party or such
Subsidiary or any interest therein.
 
(d) (i)           Each lease of real property to which a Loan Party or any
Subsidiary of a Loan Party is a party as lessee is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms. Each
Loan Party and each of their respective Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect. Each Loan Party and each of their respective
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases, subject to the rights of subtenants and assignees, as applicable.
 
(ii) Each lease of real property to which a Loan Party or any Subsidiary of a
Loan Party is a party as lessor is the legal, valid and binding obligation of
the lessee thereof, enforceable in accordance with its terms.
 
(e) Schedule 5.08(e) of the Disclosure Schedules sets forth a complete and
accurate list of all Investments held by any Loan Party or any Subsidiary of a
Loan Party on the date hereof, showing as of the date hereof the amount, obligor
or issuer and maturity, if any, thereof.
 
5.09. Environmental Compliance.
 
(a) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrowers have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(b) The properties owned or operated by the Loan Parties and their respective
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial or
response action under, or (iii) could otherwise give rise to any Environmental
Liability under, Environmental Laws, which violations, remedial or response
action and liabilities, in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.
 
(c) The businesses, operations and properties of the Loan Parties and their
respective Subsidiaries are in compliance, and in the last five years have been
in compliance, with all Environmental Laws, and all necessary Environmental
Permits have been obtained and are in effect, except to the extent that such
non-compliance or failure to obtain any necessary permits, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
(d) There have been no releases or other discharges or threatened releases or
other discharges at, from, under or proximate to the properties or otherwise in
connection with the Businesses of the Loan Parties and their respective
Subsidiaries, which releases or other
 
 
-79-

--------------------------------------------------------------------------------

 
 
discharges or threatened releases or other discharges, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
 
(e) None of the Loan Parties or any of their Subsidiaries has received any
notice of a claim under Environmental Law in connection with the businesses,
operations and properties of the Loan Parties and their respective Subsidiaries
or with regard to any Person whose Environmental Liabilities any Loan Party or
any of their Subsidiaries has retained or assumed, in whole or in part,
contractually, by operation of Law or otherwise, which, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, nor do the Loan
Parties or any of their Subsidiaries have reason to believe that any such claim
will be received or is being threatened.
 
(f) Hazardous Materials have not been transported from the businesses,
operations and properties of the Loan Parties and their respective Subsidiaries,
nor have Hazardous Materials been generated, treated, stored or disposed of at,
on or under any of the businesses, operations and properties of the Loan Parties
and their respective Subsidiaries in a manner that could give rise to any
Environmental Liability, nor have the Loan Parties or their respective
Subsidiaries retained or assumed any Environmental Liability contractually, by
operation of law or otherwise, with respect to the generation, treatment,
storage or disposal of Hazardous Materials, which transportation, generation,
treatment, storage or disposal, or retained or assumed liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
 
5.10. Insurance.  The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Loan Parties, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Loan Parties or their
applicable Subsidiaries operate.
 
5.11. Taxes.  The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
 
5.12. ERISA Compliance.  (a) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
laws.  Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue
 
 
-80-

--------------------------------------------------------------------------------

 
 
Service.  To the best knowledge of the Loan Parties, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.
 
(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred, and neither the Loan Parties nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Loan Parties nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Loan
Parties nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Loan Parties nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
 
(d) Neither the Loan Parties or any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) of the Disclosure Schedules and (B) thereafter,
Pension Plans not otherwise prohibited by this Agreement.
 
5.13. Subsidiaries; Equity Interests; Loan Parties.  No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13 of the Disclosure Schedules, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 of the Disclosure Schedules free and clear of all Liens except
those created under the Collateral Documents.  No Loan Party has any equity
Investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13 of the Disclosure Schedules.  All of the
outstanding Equity Interests in each Borrower has been validly issued, are fully
paid and non-assessable and are owned by the Persons identified in and in the
amounts specified on Part (c) of Schedule 5.13 of the Disclosure Schedules free
and clear of all Liens except those created under the Collateral Documents.  Set
forth on Part (d) of Schedule 5.13 of the Disclosure Schedules is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-
 
 
-81-

--------------------------------------------------------------------------------

 
 
U.S. Loan Party that does not have a U.S. taxpayer identification number, its
unique identification number issued to it by the jurisdiction of its
incorporation.  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a) is a true and correct copy of each
such document, each of which is valid and in full force and effect.
 
 
5.14. Margin Regulations; Investment Company Act.  (a) No Borrower is engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the FRB, including Regulation U or Regulation X.
 
(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15. Disclosure.  Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
5.16. Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17. Intellectual Property; Licenses, Etc.  Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, and Schedule 5.17 of the
Disclosure Schedules sets forth a complete and accurate list of all such IP
Rights owned or used by each Loan Party and each of its Subsidiaries.  To the
best knowledge of the Loan Parties, no
 
 
-82-

--------------------------------------------------------------------------------

 
 
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any of its Subsidiaries infringes upon any rights held by any other
Person.  No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Loan Parties, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
5.18. Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.19. Casualty, Etc.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.20. Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any of its
Subsidiaries as of the Closing Date and neither the Loan Parties nor any
Subsidiary of any Loan Party has suffered any strikes, walkouts, work stoppages
or other material labor difficulty within the last five years.  The hours worked
by and payments made to employees of each Loan Party and each Subsidiary of a
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
(except for any violations that, individually or in the aggregate, would not be
material). All payments due from each Loan Party and each Subsidiary of a Loan
Party, or for which any claim may be made against such Loan Party or such
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits (except for any payments or claims that, individually or in the
aggregate, if not paid, would not be material), have been paid or accrued as a
liability on the books of such Loan or such Subsidiary, as applicable. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Loan Party or any Subsidiary of a Loan Party
is bound.
 
5.21. Collateral Documents.  The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.  Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
 
5.22. Foreign Assets Control Regulations, Etc.
 
(a) Each Loan Party and each Subsidiary of a Loan Party is in compliance in all
material respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it.  No Loan Party or any Subsidiary of a Loan
Party (i) is a Person designated by the U.S. government on the list of the
 
 
-83-

--------------------------------------------------------------------------------

 
 
Specially Designated Nationals and Blocked Persons (the “SDN List”) with which a
U.S. Person cannot deal with or otherwise engage in business transactions, (ii)
is a Person who is otherwise the target of economic sanctions laws of the United
States of America such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such Person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
Person or entity on the SDN List or a foreign government that is the target of
economic sanctions laws of the United States of America prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under any requirement of Law.
 
(b) No part of the proceeds from the Loans or Letters of Credit hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such act applies to the Loan Parties.
 
(c) Each Loan Party and its Subsidiaries are in compliance, in all material
respects, with the Act.
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:
 
6.01. Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a) as soon as available, but in any event within 90 days (or within 5 days
after any shorter period as the SEC shall specify for the filing of Annual
Reports on Form 10-K) after the end of each fiscal year of Parent, a
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;
 
(b) as soon as available, but in any event within 45 days (or within 5 days
after any shorter period as the SEC shall specify for the filing of Quarterly
Reports on Form 10-Q) after the end of each of the first three fiscal quarters
of each fiscal year of Parent, a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related
 
 
-84-

--------------------------------------------------------------------------------

 
 
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal quarter and for the portion of Parent’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Parent and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes; and
 
(c) as soon as available, but in any event not later than March 31 of each year,
projections prepared by the management of Parent of statements concerning
selected financial data (consisting of net sales, earnings before interest and
taxes, working capital items, capital expenditures and depreciation), balance
sheets, income statements and cash flow statements, on a quarterly basis, for
such fiscal year.
 
6.02. Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 29, 2010, (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of Parent, and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, Parent shall also provide, if necessary for the
determination of compliance with Section 7.11, a statement of reconciliation
conforming such financial statements to GAAP and (ii) a summary of (A)(w) the
amount of Net Cash Proceeds received from each Asset Sale, the Net Cash Proceeds
from which are to be applied to acquire Reinvestment Assets pursuant to Section
2.05(b), (x) the date of such Asset Sale, (y) the amount of such Net Cash
Proceeds applied to acquire Reinvestment Assets during such period and the
nature of such Reinvestment Assets (if any) and (z) the amount of such Net Cash
Proceeds required to be applied to reduce the Loans as set forth in Section
2.05(b), (B)(x) the amount of Net Cash Proceeds received from each equity
issuance or capital contribution, (y) the date of such equity issuance or
capital contribution and (z) the amount of such Net Cash Proceeds required to be
applied to reduce the Loans as set forth in Section 2.05(b) (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
 
(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrowers, and copies of all annual, regular, periodic and special
reports and registration statements which the Loan Parties may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(c) as soon as available, but in any event within 30 days after the end of each
fiscal year of Parent, (i) a report supplementing Schedules 5.08(c) of the
Disclosure Schedules, including an identification of all owned real property
disposed of by any Loan Party or any
 
 
-85-

--------------------------------------------------------------------------------

 
 
Subsidiary thereof during such fiscal year, a list and description (including
the street address, county or other relevant jurisdiction, state, record owner,
book value thereof) of all real property acquired or leased during such fiscal
year and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
(ii) a report supplementing Schedule 5.17 of the Disclosure Schedules, setting
forth (A) a list of registration numbers for all patents, trademarks, service
marks, trade names and copyrights awarded to any Loan Party or any Subsidiary
thereof during such fiscal year and (B) a list of all patent applications,
trademark applications, service mark applications, trade name applications and
copyright applications submitted by any Loan Party or any Subsidiary thereof
during such fiscal year and the status of each such application; and (iii) a
report supplementing Schedules 5.08(e) and 5.13 of the Disclosure Schedules
containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of each Borrower and to
be in a form reasonably satisfactory to the Administrative Agent; and
 
(d) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on a Borrower’s
website on the Internet at the website address listed on Schedule 11.02 of the
Disclosure Schedules; or (ii) on which such documents are posted on a Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: the Borrowers
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Except for such Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrowers with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Loan Parties or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  Each Loan Party hereby agree that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
 
 
-86-

--------------------------------------------------------------------------------

 
 
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to any Loan Party or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
 
6.03. Notices.  Promptly notify the Administrative Agent and each Lender:
 
(a) of the occurrence of any Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c) notice of any action or proceeding against or of any noncompliance by any
Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;
 
(d) of the occurrence of any ERISA Event;
 
(e) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
 
(f) the determination by KPMG LLP (or other independent public accountants of
recognized national standing providing the opinion required under Section
6.01(a)) (in connection with its preparation of such opinion) or any Loan
Party’s determination at any time of the occurrence or existence of any Internal
Control Event; and
 
(g) of the occurrence of any Reduction Event for which the Borrowers are
required to make a mandatory prepayment pursuant to Section 2.05(b)(i).
 
Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of each Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrowers have taken and proposes
 
 
-87-

--------------------------------------------------------------------------------

 
 
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04. Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies (other than any tax,
assessment or governmental charge or levy in an aggregate amount less than
$250,000, provided that the failure to pay or discharge the same, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect) upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Loan
Party or such Subsidiary; (b) all lawful claims (other than claims for an
aggregate amount less than $250,000, provided that the failure to pay or
discharge the same, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect) which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.
 
6.05. Preservation of Existence, Etc.  (a)  Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; provided, however, that the Loan Parties may consummate any merger
or consolidation permitted under Section 7.04; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
 
6.06. Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07. Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Loan Parties, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance.
 
6.08. Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
 
 
-88-

--------------------------------------------------------------------------------

 
 
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09. Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Subsidiary, as the case may be.
 
6.10. Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Loan Parties; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.
 
6.11. Use of Proceeds.  Use the proceeds of (a) the Term Loans made on the
Closing Date to (i) repay Existing Term Loans (other than Continuing Term
Loans), (ii) repurchase the 10% Senior Notes, and (iii) costs and expenses
incurred in connection with the Transactions, and (b) the Credit Extensions
consisting of Revolving Credit Loans for other general corporate purposes not in
contravention of any Law or of any Loan Document.
 
6.12. Covenant to Guarantee Obligations and Give Security.  (a) Upon the
formation or acquisition of any new direct or indirect Subsidiary (other than
(x) any CFC or a Subsidiary that is held directly or indirectly by a CFC, (y)
any Designated Subsidiary and (z) Denny's Employee Disaster Relief Fund, Inc.
(for so long as such entity remains a charitable entity under Section 501(c)(3)
of the Code)) by any Loan Party, then the Borrowers shall promptly, and in any
event within three (3) Business Days thereafter, notify the Administrative Agent
of the occurrence of such event and, at the Administrative Agent’s request, the
Borrowers shall, at the Borrowers’ expense:
 
(i) within 10 days after such formation or acquisition, cause such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,
 
(ii) within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,
 
(iii) within 15 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent deeds of trust,
trust deeds, deeds to
 
 
-89-

--------------------------------------------------------------------------------

 
 
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Guarantee
and Collateral Agreement Supplements, IP Security Agreement supplements and
other security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (including delivery of all Pledged
Interests in and of such Subsidiary, and other instruments of the type specified
in Section 4.01(a)(iii)), securing payment of all the Obligations of such
Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such real and personal properties,
 
(iv) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Guarantee and Collateral Agreement Supplements, IP
Security Agreement supplements and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms,
 
(v) within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request, and
 
(vi) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the entity that is the subject of such formation or acquisition title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided, however, that to the extent that any Loan Party
or any of its Subsidiaries shall have otherwise received any of the foregoing
items with respect to such real property, such items shall, promptly after the
receipt thereof, be delivered to the Administrative Agent.
 
(b) Upon the acquisition of any property by any Loan Party, if such property, in
the judgment of the Administrative Agent, shall (i) not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties and (ii) have a Fair Market Value of
$500,000 (either individually or in the aggregate with all other property so
acquired that is not subject to a perfected first priority security interest in
favor of the Administrative Agent for the benefit of the Secured Parties), then
the Borrowers shall, at the Borrowers’ expense:
 
 
-90-

--------------------------------------------------------------------------------

 
 
(i) within 10 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail satisfactory to the
Administrative Agent,
 
(ii) within 15 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages, Guarantee and Collateral Agreement
Supplements, IP Security Agreement supplements and other security and pledge
agreements, as requested by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties,
 
(iii) within 30 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent, and requested by the Administrative Agent,
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties,
 
(iv) within 60 days after such acquisition, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent may reasonably request,
and
 
(v) as promptly as practicable after any acquisition of a real property,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to such real property such title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports as the Loan Parties have obtained or are otherwise available to the Loan
Parties,
 
(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrowers shall, at the Borrowers’
expense:
 
(i) within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent,
 
(ii) within 15 days after such request, duly execute and deliver, and cause each
Loan Party and Subsidiary (other than any CFC or a Subsidiary that is held
directly or indirectly by a CFC) of each Loan Party (if it has not already done
so) to duly execute and deliver, to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold
deeds of trust, Guarantee and Collateral Agreement Supplements, IP Security
Agreement supplements and other security and pledge agreements, as specified by
and in form and substance satisfactory to the
 
 
-91-

--------------------------------------------------------------------------------

 
 
Administrative Agent (including delivery of all Pledged Stock and Pledged Debt
Securities in and of such Loan Party and such Subsidiary, as applicable, and
other instruments of the type specified in Section 4.01(a)), securing payment of
all the Obligations of such Loan Party or such Subsidiary, as the case may be,
under the Loan Documents and constituting Liens on all such properties,
 
(iii) within 30 days after such request, take, and cause each Loan Party and
Subsidiary (other than any CFC or a Subsidiary that is held directly or
indirectly by a CFC) of each Loan Party to take, whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Guarantee
and Collateral Agreement Supplements, IP Security Agreement supplements and
security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,
 
(iv) within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request, and
 
(v) as promptly as practicable after such request, deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned or held by each Borrower and
its Subsidiaries, title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.
 
(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Guarantee and
Collateral Agreement Supplements, IP Security Agreement supplements and other
security and pledge agreements.
 
6.13. Compliance with Environmental Laws.  Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental
 
 
-92-

--------------------------------------------------------------------------------

 
 
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, to the extent required under and in
accordance with the requirements of all Environmental Laws; provided, however,
that neither the Loan Parties nor any of their Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
 
6.14. Preparation of Environmental Reports.  If a Default caused by reason of a
breach of Section 5.09 or 6.13 shall have occurred and be continuing, at  the
request of the Required Lenders from time to time, provide to the Lenders within
60 days after such request, at the expense of the Borrowers, an environmental
site assessment report for any of its properties described in such request,
prepared by an environmental consulting firm acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such properties; without limiting the generality of
the foregoing, if the Administrative Agent determines at any time that a
material risk exists that any such report will not be provided within the time
referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Borrowers, and the
Borrowers hereby grant and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.
 
6.15. Further Assurances.  Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
6.16. Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all leases of real property to which any
Loan Party or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with
 
 
-93-

--------------------------------------------------------------------------------

 
 
the Administrative Agent in all respects to cure any such default, and cause
each of its Subsidiaries to do so, in each case, consistent with past practice,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.
 
6.17. Material Contracts.  Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so.
 
6.18. Cash Management Arrangements. As and to the extent provided in the
Guarantee and Collateral Agreement, establish and maintain cash management
procedures, including restricted accounts, reasonably satisfactory to the
Administrative Agent and enter into Account Control Agreements for the benefit
of the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, with respect to those deposit and investment accounts of
the Loan Parties designated by the Administrative Agent.
 
6.19. Tender Offer.  Denny’s Holdings shall (a) pursuant to Section 3.7 of the
10% Senior Note Indenture, commence the redemption of all 10% Senior Notes that
remain outstanding after the expiration of the Tender Offer not later than
October 8, 2010 (or such later date as the Administrative Agent may approve) and
(b) have redeemed all 10% Senior Notes not later than November 12, 2010 (or such
later date as the Administrative Agent may approve).
 
6.20. Interest Rate Hedging.  Enter into prior to March 31, 2011, and maintain
at all times thereafter until September 30, 2013, interest rate Swap Contracts
with Lenders and their Affiliates or other Persons acceptable to the
Administrative Agent, covering a notional amount of not less than the greater of
(x) $100,000,000 and (y) 50% of the aggregate outstanding amount of all Term
Loans, on interest terms reasonably acceptable to the Administrative Agent.
 
6.21. Holdings.  No later than December 29, 2010 the Borrowers shall deliver
evidence, reasonably satisfactory to the Administrative Agent, of either (x) the
dissolution of Holdings or (b) the merger of Holdings with and into another Loan
Party.  All assets, if any, of Holdings, upon any dissolution shall be
distributed to or otherwise become vested in a Loan Party.
 
 
-94-

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
 
7.01. Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names any Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:
 
(a) Liens on property or assets of the Loan Parties and their Subsidiaries
existing on the Closing Date and set forth on Schedule 5.08(b) of the Disclosure
Schedules and extensions, renewals, refinancings or replacements thereof;
provided, however, that (i) no such extensions, renewals, refinancings or
replacements will extend to or cover any property not theretofore subject to the
Lien being extended, renewed, refinanced or replaced (except that the Loan
Parties may substitute for the property subject to any such Lien other property
with substantially the same Fair Market Value and not otherwise subject to the
Lien of a Loan Document, so long as the property for which such substitution is
made is fully and effectively released from such Lien), (ii) the amount secured
or benefited thereby is not increased except as contemplated by Section 7.02(j),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(j);
 
(b) any Lien created pursuant to any Indebtedness permitted under Section
7.02(d) and extensions, renewals, refinancings, or replacements thereof to the
same extent permitted under clause (a) above; provided that any such Liens shall
be placed on such property (and the Indebtedness secured by such Liens shall be
created) within 180 days following the acquisition of such property, such Liens
do not apply to any other property or assets of any Loan Party or any Subsidiary
of any Loan Party and the Indebtedness secured by such Liens does not exceed
100% of the lesser of the cost or Fair Market Value of such property at the time
of acquisition;
 
(c) Permitted Liens;
 
(d) Liens pursuant to any Loan Document;
 
(e) unperfected Liens on property of a Loan Party in favor another Loan Party
arising in connection with intercompany transactions among the Loan Parties; and
 
(f) any Lien created pursuant to any Indebtedness permitted under Section
7.02(m), provided, however, that the aggregate amount of Indebtedness secured by
Liens shall not exceed $10,000,000 at any time outstanding.
 
7.02. Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
 
-95-

--------------------------------------------------------------------------------

 
 
(a) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 of
the Disclosure Schedules;
 
(b) Indebtedness under the Loan Documents;
 
(c) Indebtedness of the Parent and Denny’s Holding under the 10% Senior Notes
Documents in an aggregate principal amount at any time outstanding not to exceed
$175,000,000 less the aggregate amount of principal payments made with respect
thereto and repurchases and redemptions thereof (including, without limitation,
pursuant to the Tender Offer and any redemption of the 10% Senior Notes required
pursuant to Section 6.19);
 
(d) Indebtedness incurred by any Loan Party subsequent to the Closing Date
secured by purchase money Liens; provided that the aggregate amount of
Indebtedness permitted under this Section 7.02(d) shall not exceed $15,000,000
at any one time outstanding;
 
(e) Subject to Sections 7.12, and in addition to Indebtedness permitted under
Section 7.02(d), Capital Lease Obligations entered into after the Closing Date;
 
(f) Indebtedness arising subsequent to the Closing Date under (i) any purchasing
card program established to enable headquarters and field staff of any Loan
Party to purchase goods and supplies from vendors and (ii) any travel and
entertainment card program established to enable headquarters and field staff of
any Loan Party to make payments for expenses incurred related to travel and
entertainment, provided that the aggregate amount of such Indebtedness shall not
exceed $10,000,000 at any time outstanding;
 
(g) Indebtedness arising from Investments among the Loan Parties that are
permitted hereunder;
 
(h) Indebtedness owed to any Lender or any of its banking Affiliates in respect
of any Cash Management Agreements of any Loan Party or any Subsidiary of a Loan
Party, provided that the aggregate principal amount of such Indebtedness shall
not exceed $30,000,000 at any one time outstanding;
 
(i) Indebtedness under Swap Contracts permitted by Section 7.18;
 
(j) in the case of any Loan Party with respect to any Indebtedness of such Loan
Party permitted under this Section 7.02 (other than Section 7.02(c)), all
principal, interest, fees, reimbursement and indemnification amounts, and all
other accruals and obligations under any renewals, extensions, modifications or
refinancings, from time to time, of such Indebtedness, provided that such
renewals, extensions, modifications and refinancings (i) do not increase the
outstanding principal amount of the Indebtedness being renewed, extended,
modified or refinanced, or shorten the maturity thereof to a date earlier than
one year after the Maturity Date for the Term Facility, and (ii) are otherwise
on terms consistent with prudent business practice and then prevailing market
practices and prices in the applicable geographic area;
 
(k) unsecured Indebtedness arising from Investments permitted under Section
7.03(j);
 
 
-96-

--------------------------------------------------------------------------------

 
 
(l) Indebtedness of any Person that becomes a Subsidiary of a Loan Party after
the date hereof in accordance with the terms of Section 7.03(k), which
Indebtedness is existing at the time such Person becomes a Subsidiary of such
Loan Party (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of such Loan Party); provided that the aggregate
amount of all such Indebtedness of all such Subsidiaries shall not exceed
$20,000,000 at any time outstanding; and
 
(m) additional Indebtedness not otherwise permitted by this Section 7.02
aggregating not more than $10,000,000 in principal amount at any one time
outstanding.
 
7.03. Investments.  Make or hold any Investments, except:
 
(a) Investments by the Loan Parties and their Subsidiaries existing on the
Closing Date in the Equity Interests of their respective Subsidiaries and
Investments existing on the Closing Date and set forth in Schedule 5.08(e) of
the Disclosure Schedules;
 
(b) Permitted Investments;
 
(c) advances and loans made by Parent or any Subsidiary of Parent to, and
Investments (other than any Restricted Payments) made by Parent or any
Subsidiary of Parent in, any Borrower or other Loan Party in the ordinary course
of business;
 
(d) Investments resulting from any Restricted Payments made pursuant to Section
7.06(a)(i), Section 7.06(a)(iii), Section 7.06(a)(iv) and Section 7.06(a)(v);
 
(e) non-cash consideration received from any sale, lease, transfer or other
disposition of assets permitted under Section 7.04;
 
(f) loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and in an aggregate amount not to
exceed $2,000,000 at any one time outstanding;
 
(g) additional Investments not otherwise permitted by this Section 7.03 in an
aggregate amount not to exceed $3,000,000 after the Closing Date;
 
(h) additional Investments not otherwise permitted by this Section 7.03;
provided that (i) the aggregate amount of (A) Investments made pursuant to this
clause (h), (B) Restricted Payments made pursuant to Section 7.06(a)(v) and (C)
Consolidated Capital Expenditures made pursuant to Section 7.12(b) shall not
exceed $10,000,000 during the term of this Agreement, (ii) if such Investment
shall be made with proceeds of Revolving Credit Borrowings in excess of
$2,500,000, Parent shall be in pro forma compliance with each of the financial
covenants set forth in Section 7.11 as of the Measurement Period most recently
ended, and (iii) at the time of the making of such Investment and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and is continuing or would result therefrom;
 
(i) Investments consisting of the repurchase or other acquisition of the 10%
Senior Notes pursuant to the Tender Offer, as set forth in the Tender Offer
Documents, and any redemption of the 10% Senior Notes required pursuant to
Section 6.19;
 
 
-97-

--------------------------------------------------------------------------------

 
 
(j) Investments consisting of Guarantees by any Loan Party of obligations of
franchisees, consistent with past practices and on usual and customary terms for
transactions of this type, in an aggregate amount not to exceed the greater of
(x) $20,000,000 and (y) an amount equal to 5.0% of Consolidated Total Assets at
any time; and
 
(k) Investments consisting of the purchase or other acquisition of all of the
Equity Interests in, or all or substantially all of the property of, any Person
that, upon the consummation thereof, will be wholly-owned directly by a Loan
Party or one or more of its wholly-owned Subsidiaries (including as a result of
a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.03(k):
 
(i) any such purchase or other acquisition shall be consummated in accordance
with all applicable Laws and in conformity with all applicable approvals and
consents of any Governmental Authority;
 
(ii) such acquisition shall be consensual and shall have been approved by the
board of directors of the Person so acquired;
 
(iii) any newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;
 
(iv) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Loan Parties and
their Subsidiaries in the ordinary course;
 
(v) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Loan Parties and
their Subsidiaries, taken as a whole (as determined in good faith by the board
of directors (or the persons performing similar functions) of the Loan Parties
or any such Subsidiary if the board of directors is otherwise approving such
transaction and, in each other case, by a Responsible Officer);
 
(vi) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, (1) Parent and its Subsidiaries shall be in pro forma compliance
with the Incurrence Ratio, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby and (2) the amount by which the Revolving Credit Facility
exceeds the Total Revolving Credit Outstandings shall be no less than
$20,000,000; and
 
(vii) the Borrowers shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and
 
 
-98-

--------------------------------------------------------------------------------

 
 
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, certifying that all of the requirements set forth in clauses (ii),
(iv), (v) and (vi) above have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition.
 
7.04. Mergers, Consolidations, Sales of Assets and Acquisitions.  Merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets (whether now owned or hereafter acquired) or any Equity Interest of any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
Person, except that:
 
(a) any Loan Party may purchase and sell inventory, fixtures and equipment in
the ordinary course of business consistent with past practices;
 
(b) any Loan Party may sell or otherwise dispose of damaged, obsolete or worn
out property, in each case in the ordinary course of business and consistent
with past practice, provided that the aggregate Fair Market Value of all such
assets disposed of pursuant to this clause (b) in any fiscal year shall not
exceed $5,000,000;
 
(c) Any Loan Party may exchange real property, fixtures and improvements for
other real property, fixtures and improvements, provided that any consideration
(other than real property, fixtures and improvements) received by any Loan Party
in connection with such exchanges is received by such Loan Party in cash;
 
(d) subject to Section 7.07, any Subsidiary may sell, transfer or otherwise
dispose of any of its assets to any Loan Party;
 
(e) any Loan Party may sell, transfer, sell a franchise in or otherwise dispose
of restaurants or property (including real property, improvements, fixtures and
equipment) relating to current or former restaurants of such person (such
restaurants and property are collectively referred to as “Restaurant
Businesses”) for consideration equal to the Fair Market Value of the Restaurant
Businesses sold, transferred or otherwise disposed of, provided that the
aggregate Fair Market Value of all assets disposed of pursuant to this clause
(e) shall not exceed $25,000,000 in any fiscal year;
 
(f) (i) any Loan Party may merge or consolidate with or transfer all or
substantially all of its assets to any other Loan Party and (ii) Holdings may be
dissolved upon the redemption of all 10% Senior Notes;
 
(g) any Loan Party may enter into a Refranchising Asset Sale;
 
(h) any Loan Party may purchase, lease or otherwise acquire (in one transaction
or a series of transactions) the assets of any other person in connection with
its application or reinvestment of Net Cash Proceeds from any Reduction Event to
the extent that such Reduction Event or the application or reinvestment of such
proceeds does not result in a mandatory prepayment pursuant to Section 2.05(b);
 
 
-99-

--------------------------------------------------------------------------------

 
 
(i) in addition to any other purchases permitted under this Section 7.04, any
Loan Party may purchase tangible assets useful in the conduct of restaurant
operations and other business currently conducted by it and business activities
reasonably incidental thereto with a Fair Market Value of up to $ 5,000,000
during any 12 month period following the Closing Date; and
 
(j) (i) any Loan Party may effect any transaction permitted by Section 7.03(h),
Section 7.03(i) and Section 7.03(k), (ii) any Loan Party may effect any
transaction permitted by Section 7.02(j) and (iii) any Loan Party or any
Subsidiary of a Loan Party may enter into sale-leaseback transactions permitted
by Section 7.16;
 
provided, however, that any sale, transfer, exchange or other disposition of
assets (x) permitted by clause (b), (c), or (e) above shall not be permitted
unless such disposition is for Fair Market Value and (y) shall be for at least
60% cash consideration.
 
7.05. [Intentionally Omitted].
 
7.06. Dividends and Distributions, Restrictions on Ability of Subsidiaries to
Pay Dividends.
 
(a) Declare or pay any Restricted Payment or set aside any amount for any such
purpose; provided, however, that
 
(i) any Subsidiary of Parent may make Restricted Payments to the Parent, any
Borrower or to any other Loan Party;
 
(ii) Parent may declare and distribute to its stockholders a dividend comprised
of rights to purchase preferred stock and/or common stock of Parent;
 
(iii) each fiscal year, commencing with the 2011 fiscal year of Parent, the Loan
Parties may make any Restricted Payment not otherwise permitted by this Section
7.06 so long as (A) the aggregate amount of all Restricted Payments made
pursuant to this clause (iii) in any fiscal year shall not exceed the
Stockholder Dividend Amount for such fiscal year, (B) after giving effect to any
such Restricted Payment, Parent shall be in pro forma compliance with each of
the financial covenants set forth in Section 7.11, and (C) at the time of the
making of such Restricted Payment and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and is continuing or would
result therefrom;
 
(iv) each fiscal year, commencing with the 2011 fiscal year of Parent, the Loan
Parties may make any Restricted Payment not otherwise permitted by this Section
7.06 so long as (A) the aggregate amount of all Restricted Payments made
pursuant to this clause (iv) in any fiscal year shall not exceed the ECF
Distribution Amount for such fiscal year (solely to the extent such amount shall
be a positive number), (B) after giving effect to any such Restricted Payment,
Parent shall be in pro forma compliance with each of the financial covenants set
forth in Section 7.11, and (C) at the time of the making of such Restricted
Payment and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and is continuing or would result therefrom; and
 
 
-100-

--------------------------------------------------------------------------------

 
 
(v) (x) the Loan Parties and their Subsidiaries may make any Restricted Payment
not otherwise permitted by this Section 7.06, so long as (A) the aggregate
amount of all (1) Restricted Payments made pursuant to this clause (i), (2)
Investments made pursuant to Section 7.03(h) and (3) Consolidated Capital
Expenditures made pursuant to Section 7.12(b) shall not exceed $10,000,000 in
the aggregate during the term of this Agreement, (B) if such Restricted Payment
shall be made with proceeds of Revolving Credit Borrowings in excess of
$2,500,000, Parent shall be in pro forma compliance with each of the financial
covenants set forth in Section 7.11 as of the Measurement Period most recently
ended, and (C) at the time of the making of such Restricted Payment and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and is continuing or would result therefrom.
 
(b) Permit any Subsidiary of Parent to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (i) pay any dividends or
make any other distributions on its capital stock or any other interest or (ii)
make or repay any loans or advances to Parent, any Borrower, any Subsidiary of
Parent or the parent of such Subsidiary (subclauses (i) and (ii) above are
collectively referred to as an “Upstream Payment”) except for such encumbrances
or restrictions existing under or by reason of (A) applicable law, (B) this
Agreement, any other Loan Document or any other agreement entered into hereunder
or thereunder or as contemplated hereby or thereby, (C) customary provisions
restricting (1) subletting or assignment of any lease governing a leasehold
interest of Parent or any of the Subsidiaries of Parent, (2) the transfer of
intellectual property rights held by Parent or any of the Subsidiaries of Parent
through license agreements with the owners of such rights and (3) the assignment
of supply contracts, (D) any instrument governing Indebtedness permitted under
Section 7.02 of a Person acquired by any Loan Party or Subsidiary of a Loan
Party after the Closing Date, provided that (1) such instrument was in existence
at the time of such acquisition and was not created in contemplation of or in
connection with such acquisition, (2) the officers of Parent reasonably believe
at the time of such acquisition that the terms of such instrument will not
encumber or restrict the ability of such acquired Person to make an Upstream
Payment and (3) such instrument contains no express encumbrances or restrictions
on the ability of such acquired Person to make an Upstream Payment or (E)
Indebtedness and other contractual obligations of Parent or any of the
Subsidiaries existing on the Closing Date and set forth on Schedule 7.06 of the
Disclosure Schedules and, in the case of any of the foregoing, any amendment,
modification, renewal, extension, replacement, refinancing or refunding thereof
permitted under the terms of this Agreement, provided that the encumbrances and
restrictions contained in any such amendment, modification, renewal, extension,
replacement, refinancing or refunding are in the aggregate no less favorable in
all material respects to the Lenders.
 
(c) Directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon the
ability of Parent, either Borrower or any other Subsidiary of Parent to create,
incur or permit to exist any Lien upon any its property or assets, provided that
the foregoing shall not apply to (i) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness or (ii) customary provisions in leases and other contracts
restricting the assignment thereof.
 
 
-101-

--------------------------------------------------------------------------------

 
 
7.07. Nature of Business.  Engage at any time in any business or business
activity other than the conduct of restaurant operations and other business
currently conducted by such Person and business activities reasonably incidental
thereto.
 
7.08. Transactions with Affiliates.  Sell or transfer any property or assets to,
or purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates (other than any Loan Party),
except that any Loan Party or any Subsidiary of a Loan Party may engage in any
of the foregoing transactions in the ordinary course of business at prices and
on terms and conditions not less favorable to such Loan Party or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties;
provided that Parent may issue and distribute to its stockholders that are
Affiliates rights to purchase preferred stock and/or common stock of Parent to
the extent that such rights are permitted to be issued and distributed to
Parent’s stockholders pursuant to Section 7.06(a)(ii).
 
7.09. OFAC, Etc.  The Loan Parties shall not, and shall not permit any of its
Subsidiaries to fail to comply with any of the requirements set forth in Section
5.22.
 
7.10. Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11. Financial Covenants.
 
(a) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
each Measurement Period ending on or about the dates set forth below to be
greater than the ratio set forth below opposite such date:
 
Measurement Period Ending
Maximum
Consolidated
Leverage Ratio
December 31, 2010
4.25 to 1.00
March 31, 2011
4.25 to 1.00
June 30, 2011
4.25 to 1.00
September 30, 2011
4.00 to 1.00
December 31, 2011
3.75 to 1.00
March 31, 2012
3.75 to 1.00
June 30, 2012
3.75 to 1.00
September 30, 2012
3.75 to 1.00
December 31, 2012
3.50 to 1.00
March 31, 2013
3.50 to 1.00
June 30, 2013
3.50 to 1.00

 
 
 
-102-

--------------------------------------------------------------------------------

 
 

Measurement Period Ending  Maximum
Consolidated
Leverage Ratio
September 30, 2013
3.50 to 1.00
December 31, 2013
3.25 to 1.00
March 31, 2014
3.25 to 1.00
June 30, 2014
3.25 to 1.00
September 30, 2014
3.25 to 1.00
December 31, 2014 and each fiscal
quarter thereafter
3.00 to 1.00

 
(b) Consolidated Lease Adjusted Leverage Ratio.  Permit the Consolidated Lease
Adjusted Leverage Ratio as of each Measurement Period ending on or about the
dates set forth below to be greater than the ratio set forth below opposite such
date:
 
Measurement Period Ending
Maximum
Consolidated
Lease Adjusted
Leverage Ratio
December 31, 2010
5.00 to 1.00
March 31, 2011
5.00 to 1.00
June 30, 2011
5.00 to 1.00
September 30, 2011
4.75 to 1.00
December 31, 2011
4.50 to 1.00
March 31, 2012
4.50 to 1.00
June 30, 2012
4.50 to 1.00
September 30, 2012
4.50 to 1.00
December 31, 2012
4.25 to 1.00
March 31, 2013
4.25 to 1.00
June 30, 2013
4.25 to 1.00
September 30, 2013
4.25 to 1.00
December 31, 2013
4.00 to 1.00
March 31, 2014
4.00 to 1.00
June 30, 2014
4.00 to 1.00
September 30, 2014
4.00 to 1.00
December 31, 2014 and each fiscal
quarter thereafter
3.75 to 1.00



 
 
-103-

--------------------------------------------------------------------------------

 
 
(c) Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of each Measurement Period ending on or about the dates
set forth below to be greater than the ratio set forth below opposite such date:
 
Measurement Period Ending
Minimum
Consolidated Fixed
Charge Coverage
Ratio
December 31, 2010
2.00 to 1.00
March 31, 2011
2.00 to 1.00
June 30, 2011
2.00 to 1.00
September 30, 2011
2.00 to 1.00
December 31, 2011
2.25 to 1.00
March 31, 2012
2.25 to 1.00
June 30, 2012
2.25 to 1.00
September 30, 2012
2.25 to 1.00
December 31, 2012 and each fiscal
quarter thereafter
2.75 to 1.00



 
7.12. Capital Expenditures.
 
(a) (i)  Incur Consolidated Capital Expenditures for any fiscal year (commencing
with the 2011 fiscal year) in excess of the amount set forth below opposite such
fiscal year:
 
Fiscal Year
Amount
 
2011
$40,000,000  
2012
$30,000,000  
2013
$30,000,000  
2014
$30,000,000  
2015
$30,000,000  
2016
$30,000,000  



 
(ii) Notwithstanding anything to the contrary contained in Section 7.12(a)(i),
an amount equal to the Capex Carryover Amount may be carried forward to the
succeeding fiscal year, provided that, in any fiscal year, amounts permitted
under Section 7.12(a)(i) shall be applied towards Consolidated Capital
Expenditures before any Capex Carryover Amount shall be so applied.


(b) The Loan Parties and their Subsidiaries may incur Consolidated Capital
Expenditures in excess of the amounts permitted under Section 7.12(a); provided
that (A) the aggregate amount of all (i) Consolidated Capital Expenditures
incurred pursuant to this Section 7.12(b), (2) Investments made pursuant to
Section 7.03(h) and (3) Restricted Payments made pursuant to Section 7.06(a)(v)
shall not exceed $10,000,000 in the aggregate during the term of
 
 
-104-

--------------------------------------------------------------------------------

 
 
this Agreement, (B) if such Consolidated Capital Expenditure shall be made with
proceeds of Revolving Credit Borrowings in excess of $2,500,000, Parent shall be
in pro forma compliance with each of the financial covenants set forth in
Section 7.11 as of the Measurement Period most recently ended, and (C) at the
time of the incurrence of such Consolidated Capital Expenditure and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and is continuing or would result therefrom.
 
7.13. Amendments of Organization Documents.  Amend, modify or waive any of its
rights under its Organizational Documents, provided that any Organizational
Document may be amended or modified (other than in any manner to change the
legal name or jurisdiction of organization of any Loan Party without the prior
written consent of the Administrative Agent), and any rights thereunder may be
waived, in any respect that is not materially adverse to the interests of the
Lenders.
 
7.14. Accounting Changes.  Change in any material respect its accounting
policies or change the end of its fiscal year from the last Wednesday of
December to any other date.
 
7.15. Other Indebtedness and Agreements.
 
(a) Make any voluntary or optional payments, prepayments or redemptions of
principal or premium or voluntarily repurchase, acquire or retire for value
prior to the stated maturity with respect to Indebtedness (other than
Indebtedness arising under the Loan Documents); provided that
 
(i) any Loan Party shall have the right to prepay Indebtedness permitted under
Section 7.02, after the Closing Date up to an aggregate amount of $15,000,000;
 
(ii) any Loan Party may repay Indebtedness to the extent required under a “due
on sale” clause applicable to any disposition of assets permitted under Section
7.04;
 
(iii) any Loan Party shall have the right to prepay Indebtedness in connection
with any renewal, extension, or refinancing of Indebtedness permitted by Section
7.02(j); and
 
(iv) Parent and Holdings shall be permitted to acquire, repurchase or redeem
voluntarily the 10% Senior Notes pursuant to (x) the Tender Offer, as set forth
in the Tender Offer Documents and (y) any redemption of the 10% Senior Notes
required pursuant to Section 6.19.
 
(b) Permit any waiver, supplement, modification, amendment, termination or
release of the 10% Senior Notes Documents or any indenture, instrument or
agreement pursuant to which any Indebtedness or preferred stock is outstanding;
provided that the foregoing shall not prohibit any waiver, supplement,
modification or amendment which (i) extends the date or reduces the amount of
any required repayment, prepayment or redemption of the principal of such
Indebtedness, (ii) reduces the rate or extends the date for payment of the
interest, premium or fees payable on such Indebtedness or (iii) makes the
covenants, events of default or remedies relating to such Indebtedness less
restrictive on the applicable Loan Party or Subsidiary of a Loan Party.
 
 
-105-

--------------------------------------------------------------------------------

 
 
(c) Waive any rights under, supplement, amend, terminate or otherwise modify any
Tender Offer Document.
 
7.16. Sale and Lease-Back Transactions.  Enter into any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer (other than
pursuant to Section 7.04(c)) any property, real or personal, used or useful in
its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property which it intends to use for substantially
the same purpose or purposes as the property being sold or transferred;
provided, however, that any Loan Party of any Subsidiary of any Loan Party may
enter into such a transaction provided that the Fair Market Value of all
property sold or transferred pursuant to such transactions since the Closing
Date shall not exceed in the aggregate $25,000,000.
 
7.17. Operating Leases.  Permit the aggregate amount of payments under Operating
Leases of any Loan Party or any Subsidiary of any Loan Party to be in excess of
the fair rental value of the properties subject to such Operating Leases.
 
7.18. Hedging Agreements.  Enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Loan Parties or any of their respective Subsidiaries are
exposed in the conduct of their respective businesses or the management of their
respective liabilities.
 
7.19. Designated Subsidiaries.  In the case of each Designated Subsidiary,
engage in any material business or activity other than (a) maintaining its
corporate existence, (b) participating in tax, accounting and other
administrative activities as a Subsidiary of a consolidated group of companies,
including the Loan Parties, and (c) activities incidental to the businesses or
activities described in clauses (a) and (b) of this Section, unless, in each
case, such Designated Subsidiary shall become a Guarantor hereunder and shall
take all such actions reasonably requested by the Administrative Agent pursuant
to Section 6.12.
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01. Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within three days after notice from the Administrative Agent, any
other amount payable hereunder or under any other Loan Document; or
 
(b) Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.03, 6.05(a),
6.07, 6.10, 6.11, 6.12, 6.19 or Article VII; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 10 days; or
 
 
-106-

--------------------------------------------------------------------------------

 
 
(d) Representations and Warranties.  (i) Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in
connection with any Borrowing or issuance of any Letters of Credit hereunder
shall be incorrect or misleading when made or deemed made or (ii) any material
representation, warranty, certification or material statement of fact made or
deemed made by or on behalf of any Borrower or any other Loan Party in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to this Agreement or any other Loan Document, shall
be incorrect or misleading when made or deemed made; or
 
(e) Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or
 
(f) Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 30 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 30 calendar days, or an order for relief is entered in any such
proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or
 
 
-107-

--------------------------------------------------------------------------------

 
 
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
 
(h) Judgments.  There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j) Invalidity of Loan Documents.  (i) any Lien purported to be created by any
Collateral Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) Lien in the Collateral
covered thereby, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates representing securities pledged under the Guarantee
and Collateral Agreement or, subject to compliance by the Loan Parties with
Sections 6.12 and 6.15 hereof and with the other Loan Documents, any other
action or inaction of the Administrative Agent with respect to any of its
obligations or duties under this Agreement or any other Loan Document and except
to the extent that such loss is covered by a lender’s title insurance policy and
the related insurer promptly after such loss shall have acknowledged in writing
that such loss is covered by such title insurance policy, (ii) any Guarantee
purported to be created by any Collateral Document shall cease to be, or shall
be asserted by any Loan Party not to be, a valid and enforceable obligation of
the applicable Loan Party or (iii) any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or;
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) Subordination.  (i)  The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in
 
 
-108-

--------------------------------------------------------------------------------

 
 
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated Indebtedness; or
(ii) any Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer or
(C) that all payments of principal of or premium and interest on the applicable
subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.
 
8.02. Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
 
(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof plus any accrued and
unpaid interest thereon); and
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03. Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
 
-109-

--------------------------------------------------------------------------------

 
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be.  Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01. Appointment and Authority.  (a)  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by
 
 
-110-

--------------------------------------------------------------------------------

 
 
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.
 
(a) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
 
9.02. Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03. Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;
 
 
-111-

--------------------------------------------------------------------------------

 
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;
 
(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by a Loan Party, a Lender or the L/C
Issuer; and
 
(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
9.04. Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for a Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.05. Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article
 
 
-112-

--------------------------------------------------------------------------------

 
 
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06. Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
 
-113-

--------------------------------------------------------------------------------

 
 
9.07. Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08. No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Syndication Agent, Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
 
9.09. Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers or any other
Loan Party) shall be entitled and empowered, by intervention in such proceeding
or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of
 
 
-114-

--------------------------------------------------------------------------------

 
 
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or the L/C Issuer to authorize the Administrative
Agent to vote in respect of the claim of any Lender or the L/C Issuer or in any
such proceeding.
 
9.10. Collateral and Guaranty Matters.  Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank and on
behalf of its Affiliates in such capacities) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,
 
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements; unless the
Administrative Agent has received written notice, at least two (2) Business Days
prior to the proposed date of any such release of Liens, stating that
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
in respect of obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements have not been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii)  if approved, authorized or ratified in writing in accordance with
Section 11.01;
 
(b) (i) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder and (ii) to terminate this Agreement and the
other Loan Documents (other than Secured Cash Management Agreements and Secured
Hedge Agreements) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than (A) contingent indemnification obligations
and (B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements; unless the Administrative Agent has received written
notice, at least two (2) Business Days prior to the proposed date of any such
release of Liens, stating that arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank in respect of obligations and liabilities under
Secured Cash Management Agreements or Secured Hedge Agreements have not been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made); and
 
(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(b).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
or to terminate the Loan Documents (other than Secured Cash Management
Agreements and Secured Hedge Agreements), in each case, pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the
 
 
-115-

--------------------------------------------------------------------------------

 
 
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, to release
such Guarantor from its obligations under the Guarantee and Collateral
Agreement, or to evidence the termination of the Loan Documents (other than
Secured Cash Management Agreements and Secured Hedge Agreements), in each case
in accordance with the terms of the Loan Documents and this Section 9.10.
 
9.11. Secured Cash Management Agreements and Secured Hedge Agreements.  No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guarantee under the Guarantee and Collateral Agreement or any Collateral by
virtue of the provisions hereof or of any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents (it being understood that Administrative Agent
may take any and all action expressly specified in Section
9.10).  Notwithstanding any other provision of this Article IX to the contrary,
the Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
except to the extent (a) as expressly specified in Section 9.10 and (y) the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
 
ARTICLE X.
[INTENTIONALLY OMITTED]
 
ARTICLE XI.
MISCELLANEOUS
 
11.01. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;
 
(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders, in the case of
the Revolving Credit Facility, or the Required Term Lenders, in the case of the
Term Facility;
 
 
-116-

--------------------------------------------------------------------------------

 
 
(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(d) postpone any date fixed by this Agreement or any other Loan Document for (i)
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;
 
(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(f) change (i) the third sentence of Section 2.12(a) (or the definition of
Applicable Percentage as used therein) or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender adversely affected thereby or (ii) the order of
application of any reduction in the Commitments or any prepayment of Loans among
the Facilities from the application thereof set forth in the applicable
provisions of Section 2.05(b) or 2.06(b), respectively, in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;
 
(g) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;
 
(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender other
than in connection with the enforcement of remedies against the Loan Parties
hereunder;
 
(i) release all or substantially all of the value of the Guarantee made by the
Guarantors under the Guarantee and Collateral Agreement, without the written
consent of each Lender, except (i) in connection with the enforcement of
remedies against the Loan Parties hereunder, and (ii) to the extent the release
of any Subsidiary from its obligations under the
 
 
-117-

--------------------------------------------------------------------------------

 
 
Guarantee and Collateral Agreement is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);
or
 
(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and (ii)
if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii)  the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) any
waiver, or modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement or such other Loan
Documents of the Revolving Credit Lenders (but not the Term Lenders) or the Term
Lenders (but not the Revolving Credit Lenders) may be effected by an agreement
or agreements in writing entered into by the Borrowers, Parent, and the other
Loan Parties and the requisite percentage in interest of such Revolving Credit
Lenders and/or such Term Lenders that would be required to consent thereto under
this Section if such Lenders were the only Lenders hereunder, and (v) the
Administrative Agent and the Loan Parties may effect any amendment to the Loan
Documents to reflect terms applicable to any Incremental Term Loan as provided
in Section 2.16(g) without the consent of any other Lender.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
11.02. Notices; Effectiveness; Electronic Communications.  (a) Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
(i) if to any Borrower or any other Loan Party, the Administrative Agent or the
L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 of the Disclosure
Schedules; and
 
 
-118-

--------------------------------------------------------------------------------

 
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrowers
may, in its or their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any
 
 
-119-

--------------------------------------------------------------------------------

 
 
Loan Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Loan Parties’ or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
(d) Change of Address, Etc.  Each of the Loan Parties, the Administrative Agent
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent and the L/C Issuer.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrowers or its securities for purposes of
United States Federal or state securities laws.
 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
11.03. No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
 
 
-120-

--------------------------------------------------------------------------------

 
 
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
11.04. Expenses; Indemnity; Damage Waiver.   (a) Costs and Expenses.  The
Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b) Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or
 
 
-121-

--------------------------------------------------------------------------------

 
 
by the Borrower or any other Loan Party arising out of, in connection with, or
as a result of (i) any execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Borrowers’ or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, each Loan Party shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any
 
 
-122-

--------------------------------------------------------------------------------

 
 
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
11.05. Payments Set Aside.  To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
11.06. Successors and Assigns.  (a) Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
 
-123-

--------------------------------------------------------------------------------

 
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i) Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A)           the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
 
 
-124-

--------------------------------------------------------------------------------

 
 
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of the Revolving
Credit Facility that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding).
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
 
-125-

--------------------------------------------------------------------------------

 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by any Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or any Loan Party or
any of the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant.  Subject to subsection
(e) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of
 
 
-126-

--------------------------------------------------------------------------------

 
 
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(g) Resignation as L/C Issuer after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to Section
11.06(b), Bank of America may, upon 30 days’ notice to the Borrowers and the
Lenders, resign as L/C Issuer.  In the event of any such resignation as L/C
Issuer, the Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrowers to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
 
11.07. Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National
 
 
-127-

--------------------------------------------------------------------------------

 
 
Association of Insurance Commissioners) or in connection with any pledge or
assignment permitted under Section 11.06(f), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or Section 2.16(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (g) with the consent of the
Borrowers or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary of a Loan Party, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
 
11.08. Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting
 
 
-128-

--------------------------------------------------------------------------------

 
 
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
11.09. Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
11.10. Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
11.11. Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or
 
 
-129-

--------------------------------------------------------------------------------

 
 
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.
 
11.12. Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
11.13. Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
11.14. Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO ANY
 
 
-130-

--------------------------------------------------------------------------------

 
 
CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF
THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).
 
(a) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(b) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(c) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
 
11.15. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR
 
 
-131-

--------------------------------------------------------------------------------

 
 
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.16. No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrowers and each of the other Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Borrowers, the other Loan Parties and their respective Affiliates,
on the one hand, and the Administrative Agent and the Arrangers on the other
hand, (B) each of the Borrowers and each of the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Borrowers and each of the other Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers, the other Loan Parties or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger has any obligation to the Borrowers, the
other Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
each Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests to the Borrowers, the other Loan Parties or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrowers and
each of the other Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent and each Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
11.17. Electronic Execution of Assignments and Certain Other Documents.   The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
 
-132-

--------------------------------------------------------------------------------

 
 
11.18. USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
 
11.19. Joint and Several.  Each Borrower is part of a group of affiliated
Persons, and each Borrower expects to receive substantial direct and indirect
benefits from the extension of the credit facility established pursuant to this
Agreement.  In consideration of the foregoing, each Borrower hereby irrevocably
and unconditionally agrees that it is jointly and severally liable for all of
the liabilities, obligations, covenants and agreements of the Borrowers
hereunder and under the other Loan Documents, whether now or hereafter existing
or due or to become due. The obligations of the Borrowers under the Loan
Documents may be enforced by the Administrative Agent and the Lenders against
any Borrower or all Borrowers in any manner or order selected by the
Administrative Agent or the Required Lenders in their sole discretion.  Each
Borrower hereby irrevocably waives (i) any rights of subrogation and (ii) any
rights of contribution, indemnity or reimbursement, in each case, that it may
acquire or that may arise against any other Borrower due to any payment or
performance made under this Agreement, in each case until all Obligations shall
have been fully satisfied. Without limiting the foregoing provisions of this
Section 11.19, each Borrower acknowledges and agrees that:
 
(a) its obligations under this Agreement and the other Loan Documents shall
remain enforceable against it even though such obligations may be unenforceable
or not allowable against any other Borrower due to the existence of an
insolvency proceeding involving any other Borrower;
 
(b) its obligations under this Agreement and the other Loan Documents are
independent of the obligations of any other Borrower, and a separate action or
actions may be brought and prosecuted against it in respect of such obligations
irrespective of whether any action is brought against any other Borrower or any
other Borrower is joined in any such action or actions;
 
(c) it hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:
 
(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any agreement or instrument relating hereto or thereto in respect of
any other Borrower;
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any other Borrower under or in respect of
this
 
 
-133-

--------------------------------------------------------------------------------

 
 
Agreement, the other Loan Documents, or any other amendment or waiver of or any
consent to departure from this Agreement or any other Loan Document, in respect
of any other Borrower;
 
(iii) any change, restructuring or termination of the structure or existence of
any other Borrower;
 
(iv) the failure of any other Person to execute or deliver any other agreement
or the release or reduction of liability of any other Person with respect to any
obligations of the Borrowers under this Agreement or any other Loan Document;
 
(v) any other circumstance (including any statute of limitations but other than
the Obligations having been fully satisfied) or any existence of or reliance on
any representation by any other Person that might otherwise constitute a defense
available to, or a discharge of, any other Borrower; or
 
(vi) the application of any Loan proceeds to, or the extension of any other
credit for the benefit of, any other Borrower, any other Loan Party, or any of
their Subsidiaries;
 
(d) its obligations under this Agreement and the other Loan Documents shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any such obligations is rescinded or must otherwise be returned
by any Person upon the insolvency, bankruptcy or reorganization of any other
Borrower, all as though such payment had not been made; and
 
(e) it hereby unconditionally and irrevocably waives any right to revoke its
joint and several liability under the Loan Documents and acknowledges that such
liability is continuing in nature and applies to all obligations of the
Borrowers under the Loan Documents, whether existing now or in the future.
 
11.20. Release of Collateral.  (a) In connection with any permitted Asset Sale
(certified as such by the applicable Loan Party) and promptly following the
reasonable written request of any Loan Party, which request shall be accompanied
by, to the extent necessary, a report supplementing Schedule 5.08(c) of the
Disclosure Schedules, and a description of changes in the information included
in such Schedules as may be necessary for such Schedules to be accurate and
complete, such report to be signed by a Responsible Officer of each Borrower and
to be in a form reasonably satisfactory to the Administrative Agent, the
Administrative Agent will execute and deliver documents prepared by such Loan
Party and appropriate under local law, to release any mortgage, filing under the
Uniform Commercial Code of the applicable state or other Lien arising under any
Loan Document, as to any asset to be sold under such permitted Asset Sale.
 
(b) Promptly following the written reasonable request of a Loan Party from time
to time, Administrative Agent will execute and deliver documents: (i) to consent
to, or subordinate any mortgage, filing under the Uniform Commercial Code of the
applicable state, or other security interest arising under any Loan Document to,
any Permitted Real Estate Lien that such Loan Party determines, in the exercise
of its reasonable business judgment, is in the interest of
 
 
-134-

--------------------------------------------------------------------------------

 
 
such Loan Party’s business on any Mortgaged Property and (ii) required in
connection with the subdivision of any Mortgaged Property.
 
(c) In furtherance of, and not in limitation of authorizations contained in
Section 9.10, each of the Lenders and the L/C Issuer agrees to the foregoing
provisions of this Section 11.20 and irrevocably authorizes the Administrative
Agent, at its option and in its discretion, to executed and deliver any such
releases or subordinations in accordance with the provisions of this Section
11.20.
 
(d) In connection with the foregoing, the Borrowers shall provide the
Administrative Agent a report supplementing Schedule 5.08(c) of the Disclosure
Schedules and a description of changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
such report to be signed by a Responsible Officer of each Borrower and to be in
a form reasonably satisfactory to the Administrative Agent.
 
11.21. Waivers of Continuing Lenders.  (a)  Each of the undersigned Continuing
Lenders hereby acknowledges and agrees that the Borrowers have offered to
prepay, on the Closing Date, all Existing Term Loans under the Existing Credit
Agreement pursuant to Section 2.09 thereof.  Notwithstanding such offer, the
Continuing Lenders hereby waive such prepayment as to all Continuing Term Loans,
such that all Continuing Term Loans shall continue, subject to the terms and
conditions set forth in this Agreement, as Term Loans under this Agreement.
 
(b) Each of the Continuing Lenders hereby waives any notice requirement
contained in Section 2.09 of the Existing Credit Agreement to effect a
prepayment of the Existing Term Loans and a reduction of the Total Credit Linked
Deposits on the Closing Date.
 
(c) In furtherance of the foregoing, each Lender (other than the Continuing
Lenders) hereby acknowledges and agrees to the foregoing and acknowledges that
the Borrowers shall be permitted to prepay, on the Closing Date, all Existing
Term Loans (other than Continuing Term Loans) under the Existing Credit
Agreement pursuant to Section 2.09 thereof.
 
11.22. Amendment and Restatement.  On the Closing Date, this Agreement shall
amend, restate and supersede the Existing Credit Agreement in its entirety,
except as provided in this Section 11.22.  On the Closing Date, the rights and
obligations of the parties evidenced by the Existing Credit Agreement shall be
evidenced by this Agreement and the other Loan Documents and the giving of
guarantees and the grant of security interests in and Liens on the Collateral by
the relevant Loan Parties under the “Loan Documents” (as defined in the Existing
Credit Agreement) shall continue under but as amended by this Agreement and the
other Loan Documents, and shall not in any event be terminated, extinguished or
annulled but shall hereafter be governed by this Agreement and the other Loan
Documents.  All references to the Existing Credit Agreement in any Loan Document
or other document or instrument delivered in connection therewith shall be
deemed to refer to this Agreement and the provisions hereof.  All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto and all
Continuing Term Loans shall be deemed to have been made pursuant
hereto.  Without limiting the generality of the foregoing and to the extent
necessary, the Existing Lenders (including the Continuing Lenders) and Bank of
America, in its capacity as the administrative agent and
 
 
-135-

--------------------------------------------------------------------------------

 
 
collateral agent thereunder reserve all of their rights under the Existing
Credit Agreement and the other “Loan Documents” (as defined in the Existing
Credit Agreement) which by their express terms survive the termination of the
Existing Credit Agreement and each of the Loan Parties hereby obligates itself
again in respect of all such present and future “Obligations” (as defined in the
Existing Credit Agreement).  Nothing contained herein shall be construed as a
novation of the “Obligations” outstanding under and as defined in the Existing
Credit Agreement, which shall remain in full force and effect, except as
modified hereby.
 
[Remainder of Page Left Intentionally Blank]
 


 
-136-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
Borrowers:
 
DENNY’S, INC.
 
By:      /s/  Timothy E. Flemming      
Title:   Senior Vice President
 
DENNY’S REALTY, LLC
By: DFO, LLC, its Sole Member
By: Denny’s Inc., its Sole Member
 
By:      /s/  Timothy E. Flemming      
Name: Timothy E. Flemming
Title:   Senior Vice President
 
 
 
 

--------------------------------------------------------------------------------

 
 
Guarantors:
 
DENNY’S CORPORATION
 
By:     /s/  Timothy E. Flemming      
Name: Timothy E. Flemming
Title:   Senior Vice President
 
DENNY’S HOLDINGS, INC.
 
By:       /s/  Samuel S.
Sontag                                                     
Name: Samuel S. Sontag
Title:   President
 
DFO, LLC
By: Denny’s Inc., its Sole Member
 
By:      //s/  Timothy E. Flemming      
Name: Timothy E. Flemming
Title:   Senior Vice President
 


 
 

--------------------------------------------------------------------------------

 
 
Administrative Agent:
 
BANK OF AMERICA, N.A.
 
By:      /s/  William A.
Cessna                                                                                    
Name: William A. Cessna
Title:   Vice President
 
 
 
 

--------------------------------------------------------------------------------

 
 
Lenders:
 
BANK OF AMERICA, N.A., as a Lender
 
By:      /s/  John H.
Schmidt                                                                                                              
Name: John H. Schmidt
Title:   Vice President
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
WELLS FARGO BANK, N.A., as a Lender
 
By:      /s/  Stephen A.
Leon                                                                                                                    
Name: Stephen A. Leon
Title:   Managing Director
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Lenders (cont’d):
 
AMMC CLO IV, LIMITED
By: American Money Management Corp.,
as Collateral Manager
 
By:      /s/  David P. Meyer                                 
Name: David P. Meyer
Title:   Senior Vice President
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Lenders (cont’d):
 
AMMC CLO VI, LIMITED
By: American Money Management Corp.,
as Collateral Manager
 
By:      /s/  David P. Meyer                                   
Name: David P. Meyer
Title:   Senior Vice President
 
 
 
 
 

--------------------------------------------------------------------------------

 
Lenders (cont’d):
 
AMMC VII, LIMITED
By: American Money Management Corp.,
as Collateral Manager
 
By:      /s/  David P. Meyer                                   
Name: David P. Meyer
Title:   Senior Vice President
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Lenders (cont’d):
 
AMMC VIII, LIMITED
By: American Money Management Corp.,
as Collateral Manager
 
By:      /s/  David P. Meyer                                   
Name: David P. Meyer
Title:   Senior Vice President
 
 
 
 
 

--------------------------------------------------------------------------------

 
Lenders (cont’d):
 
Cratos CLO I, Ltd.
By: Cratos CDO Management, LLC
As Attorney-in-Fact
By: JMP Credit Advisors LLC
Its Manager
 
By:      /s/  Renee Lefebvre                                 
Name: Renee Lefebvre
Title:   Managing Director
 
 
 
 
 

--------------------------------------------------------------------------------

 
Lenders (cont’d):
 
ING Prime Rate Trust
ING Investment Management CLO I, LTD.
 
By: ING Investment Management Co.,
as its investment manager
 
ING Investment Management CLO II, LTD.
ING Investment Management CLO IV, LTD.
 
By: ING Alternative Asset Management LLC,
as its investment manager
 
ING Investment Trust Co. Plan for Employee Benefit
Investment Funds - Senior Loan Fund
By: ING Investment Trust Co. as it trustee
 
By:      /s/  Brian S. Horton                                              
Name: Brian S. Horton
Title:   Senior Vice President
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF COMMITTED LOAN NOTICE
 
Date:  ___________, _____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 30, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among DENNY’S, INC., a
California corporation (“Denny’s”), DENNY’S REALTY, LLC, a Delaware limited
liability company (“Denny’s Realty” and, together with Denny’s, collectively,
the “Borrowers” and each, individually, a “Borrower”), DENNY’S CORPORATION, a
Delaware corporation (“Parent”), DENNY’S HOLDINGS, INC., a New York corporation
(“Denny’s Holdings”), DFO, LLC, a Delaware limited liability company (“DFO” and,
together with Parent, Denny’s Holdings and each other guarantor from time to
time party thereto, collectively, the “Guarantors”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.
 
Each of the undersigned hereby requests (select one):
 
r  A Borrowing of [Revolving Credit][Term] Loans
 
r  A conversion or continuation of [Revolving Credit][Term] Loans
 
1.           On                                                               
(a Business Day).
 
2.           In the amount of
$                                                                           
 
3.           Comprised
of                                                                                     
[Type of Loan requested]
 
4.           For Eurodollar Rate Loans:  with an Interest Period of          
months.
 
[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]1
 



--------------------------------------------------------------------------------

 
1           Include this sentence in the case of a Revolving Credit Borrowing.
 


 
A - 1

--------------------------------------------------------------------------------

 


Each Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.
 
DENNY’S, INC.
 
By:                                                                           
Name:
Title:
 
 
DENNY’S REALTY, LLC

 
 
By: DFO, LLC, its Sole Member

 
 
By: DENNY’S, INC., its Sole Member

 
By:                                                                           
Name:
Title:


 
A - 2

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF TERM NOTE
 
___________, ____
 
FOR VALUE RECEIVED, each of the undersigned (collectively, the “Borrowers”),
hereby, jointly and severally, unconditionally promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrowers under that certain Second
Amended and Restated Credit Agreement, dated as of September 30, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrowers, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent and L/C Issuer.
 
Each of the Borrowers promises to pay interest on the unpaid principal amount of
the Term Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guarantee and Collateral Agreement and is secured by the
Collateral.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Term Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement.  The Term Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
 
Each of the Borrowers, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.
 


 
B - 1

--------------------------------------------------------------------------------

 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE
LAWS OF ANY OTHER STATE).
 
DENNY’S, INC.
 
By:                                                                           
Name:
Title:
 
 
DENNY’S REALTY, LLC

 
 
By: DFO, LLC, its Sole Member

 
 
By: DENNY’S, INC., its Sole Member

 
By:                                                                           
Name:
Title:


 
B - 2

--------------------------------------------------------------------------------

 


LOANS AND PAYMENTS WITH RESPECT THERETO
 
 
Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance This
Date
Notation
Made By
                                                                     
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                        
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       



 
 


 
B - 3

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FORM OF REVOLVING CREDIT NOTE
 
___________, ____
 
FOR VALUE RECEIVED, each of the undersigned (collectively, the “Borrowers”),
hereby, jointly and severally, unconditionally promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrowers under that certain Second Amended and Restated Credit Agreement, dated
as of September 30, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrowers, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.
 
Each of the Borrowers promises to pay interest on the unpaid principal amount of
each Revolving Credit Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guarantee and Collateral
Agreement and is secured by the Collateral.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Credit Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement.  Revolving Credit Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business.  The Lender may also attach schedules to this Revolving Credit Note
and endorse thereon the date, amount and maturity of its Revolving Credit Loans
and payments with respect thereto.
 
Each of the Borrowers, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.
 


 
C - 1

--------------------------------------------------------------------------------

 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE
LAWS OF ANY OTHER STATE).
 
DENNY’S, INC.
 
By:                                                                          
Name:
Title:
 
 
DENNY’S REALTY, LLC

 
 
By: DFO, LLC, its Sole Member

 
 
By: DENNY’S, INC., its Sole Member

 
By:                                                                           
Name:
Title:


 
C - 2

--------------------------------------------------------------------------------

 


LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance This
Date
Notation
Made By
                                                                     
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                        
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       



 


 
C - 3

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ________, ____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 30, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among DENNY’S, INC., a
California corporation (“Denny’s”), DENNY’S REALTY, LLC, a Delaware limited
liability company (“Denny’s Realty” and, together with Denny’s, collectively,
the “Borrowers” and each, individually, a “Borrower”), DENNY’S CORPORATION, a
Delaware corporation (“Parent”), DENNY’S HOLDINGS, INC., a New York corporation
(“Denny’s Holdings”), DFO, LLC, a Delaware limited liability company (“DFO” and,
together with Parent, Denny’s Holdings and each other guarantor from time to
time party thereto, collectively, the “Guarantors”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.
 
The undersigned Responsible Officer2 hereby certifies as of the date hereof that
he/she is the ___________________________________ of Parent, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of Parent, the Borrowers and the other Loan
Parties, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           Parent has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Parent ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of Parent and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review
 
 

--------------------------------------------------------------------------------

 
2           This certificates must be from the chief executive officer, chief
financial officer, treasurer or controller of Parent.
 
 
 
D - 1

--------------------------------------------------------------------------------

 
 
of the transactions and condition (financial or otherwise) of each of Parent,
the Borrowers and the other Loan Parties during the accounting period covered by
such financial statements.
 
3.           A review of the activities of Parent, the Borrowers and the other
Loan Parties during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period
Parent, the Borrowers and the other Loan Parties performed and observed all of
their respective Obligations under the Loan Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned, during such fiscal period each of
Parent, the Borrowers and the other Loan Parties performed and observed each
covenant and condition of the Loan Documents applicable to such Person, and no
Default has occurred and is continuing.]
 
--or--
 
[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]
 
4.           The representations and warranties of Parent, the Borrowers and the
other Loan Parties contained in Article V of the Agreement and all
representations and warranties of the Loan Parties that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
 
5.           The financial covenant analyses and information set forth on
Schedules 1, 2, 3 and 4 attached hereto are true and accurate on and as of the
date of this Certificate.
 


 
 
D - 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Certificate as
 
of                               ,                     .
 
DENNY’S CORPORATION, as Parent
 
By:                                                                           
Name:
Title:
 


 
D - 3

--------------------------------------------------------------------------------

 


For the Quarter/Year ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 1
 
to the Compliance Certificate
 
($ in 000’s)
 
I.           Section 7.11(a) – Consolidated Leverage Ratio.
 

 
A.
Consolidated Funded Indebtedness at Statement Date:
$______
         
B.
Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”) (Part A of Schedule II):
$______
           
C.
Consolidated Leverage Ratio (Line I.A ¸ Line I.B):
____ to 1



Maximum Permitted:
 
Measurement Period Ending On or About:
Maximum Consolidated Leverage Ratio
December 31, 2010
4.25 to 1.00
March 31, 2011
4.25 to 1.00
June 30, 2011
4.25 to 1.00
September 30, 2011
4.00 to 1.00
December 31, 2011
3.75 to 1.00
March 31, 2012
3.75 to 1.00
June 30, 2012
3.75 to 1.00
September 30, 2012
3.75 to 1.00
December 31, 2012
3.50 to 1.00
March 31, 2013
3.50 to 1.00
June 30, 2013
3.50 to 1.00
September 30, 2013
3.50 to 1.00
December 31, 2013
3.25 to 1.00
March 31, 2014
3.25 to 1.00
June 30, 2014
3.25 to 1.00
September 30, 2014
3.25 to 1.00
December 31, 2014 and each fiscal quarter thereafter
3.00 to 1.00



 
II.           Section 7.11(b) – Consolidated Lease Adjusted Leverage Ratio.
 

 
A.
Consolidated Funded Indebtedness at Statement Date:
$______
         
B.
Consolidated Lease Expense for Subject Period:
$______

 
 
 
D - 4

--------------------------------------------------------------------------------

 
 
 

           
C.
Consolidated EBITDAR for Subject Period:
               
1.
Consolidated EBITDA for Subject Period (Part A of Schedule II):
$______
             
2.
Consolidated Lease Expense for Subject Period (to the extent deducted in
determining Consolidated Net Income for Subject Period):
$______
             
3.
Consolidated EBITDAR (Lines II.C.1 + 2):
$______
         
D.
Consolidated Lease Adjusted Leverage Ratio ([Line II.A + [8 x Line II.B]] ¸
[Line II.C.3]):
____ to 1
       
Maximum Permitted:
 
Measurement Period Ending On or About:
Maximum Consolidated Lease Adjusted Leverage Ratio
 
December 31, 2010
5.00 to 1.00
 
March 31, 2011
5.00 to 1.00
 
June 30, 2011
5.00 to 1.00
 
September 30, 2011
4.75 to 1.00
 
December 31, 2011
4.50 to 1.00
 
March 31, 2012
4.50 to 1.00
 
June 30, 2012
4.50 to 1.00
 
September 30, 2012
4.50 to 1.00
 
December 31, 2012
4.25 to 1.00
 
March 31, 2013
4.25 to 1.00
 
June 30, 2013
4.25 to 1.00
 
September 30, 2013
4.25 to 1.00
 
December 31, 2013
4.00 to 1.00
 
March 31, 2014
4.00 to 1.00
 
June 30, 2014
4.00 to 1.00
 
September 30, 2014
4.00 to 1.00
 
December 31, 2014 and each fiscal quarter thereafter
3.75 to 1.00
 



 
III.           Section 7.11 (c) – Consolidated Fixed Charge Coverage Ratio.
 

 
A.
Consolidated EBITDA for Subject Period (Part A of Schedule II):
$______
         
B.
Consolidated Lease Expense for Subject Period (Line II.B):
$______

 
 
D - 5

--------------------------------------------------------------------------------

 
 
 

           
C.
Consolidated Cash Interest Expense for Subject Period (Part B of Schedule II):
$______
           
D.
Consolidated Fixed Charge Coverage Ratio ([Line III.A + Line III.B] ÷ [Line
III.B + Line III.C]):
____ to 1



Minimum Required:
Measurement Period Ending On or About:
Minimum Consolidated Fixed Charge Coverage Ratio
December 31, 2010
2.00 to 1.00
March 31, 2011
2.00 to 1.00
June 30, 2011
2.00 to 1.00
September 30, 2011
2.00 to 1.00
December 31, 2011
2.25 to 1.00
March 31, 2012
2.25 to 1.00
June 30, 2012
2.25 to 1.00
September 30, 2012
2.25 to 1.00
December 31, 2012 and each fiscal quarter thereafter
2.75 to 1.00



 
IV.
Section 7.12 -- Capital Expenditures.
           
A.
Consolidated Capital Expenditures made during fiscal year to date:
$______
           
B.
Consolidated Capital Expenditures that could have been made during prior fiscal
year but which were not made (> $_______________):
$______
           
C.
Maximum permitted Consolidated Capital Expenditures
($_____________ + [Line IV.B ÷  2]):
$______
           
D.
Excess (deficient) for covenant compliance
(Line IV.C – IV.A):
$______
         

Maximum Permitted:
 
Fiscal Year
Amount
2011
$40,000,000
2012 and each fiscal year thereafter
$30,000,000



 


 
D - 6

--------------------------------------------------------------------------------

 


For the Quarter/Year ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 2
 
to the Compliance Certificate
 
($ in 000’s)
 
A. Consolidated EBITDA3 for Subject Period:
Consolidated Net Income for Subject Period:
$____________
(a)plus, the sum of each of the following for such Subject Period (to the extent
deducted in calculating Consolidated Net Income):
 
1. Consolidated Interest Expense:
 
$____________
2. Federal, state, local and foreign income taxes:
 
$____________
3. depreciation expense:
 
 
4. amortization expense:
 
$____________
5. other non-cash charges (including, without limitation, stock compensation
expenses, deferred compensation adjustments, impairment charges, restructuring
and exit costs and other non-operating expenses (income))
 
$____________
6. cumulative effect of any change in accounting principles:
 
$____________
7. net loss attributable to an Asset Sale:
 
$____________
8. non-recurring expenses related to the Transactions:
 
$____________
9. one-time cash charges for legal and other advisory fees and expenses incurred
in connection with a proxy vote during the twelve (12) month period immediately
prior to the Closing Date in an aggregate amount not to exceed $2,500,000:
 
$____________
10. cash charges incurred in connection with severance payments made to the
Person whose employment with the Parent, as Chief Executive Officer of Parent,
ended prior to the Closing Date, in an aggregate amount not to exceed
$3,200,000:
 
$____________
11. lease buy-out payments in an amount not to exceed  $1,000,000:
 
$____________
(b)minus, the sum of each of the following for such Subject Period (to the
extent included in calculating Consolidated Net Income):
 
1. cash expended in respect of any non-cash charges included in item (a)(5) (for
current Subject Period or any prior period) in determining Consolidated EBITDA
 
$____________
2. any net gain from an Asset Sale:
 
$____________
3. Federal, state, local and foreign income tax credits:
 
$____________
4. other non-cash items increasing Consolidated Net Income
 
$____________
   
Total:
$____________






--------------------------------------------------------------------------------

 
3 after the occurrence of any acquisition of any person by Parent or any
Subsidiary of Parent, Consolidated EBITDA for each Measurement Period that
includes the date of occurrence of such acquisition will, solely for purposes of
determining compliance with Section 7.11, be determined on a pro forma basis,
based on the actual historical results of operations of such Person, as if such
acquisition had occurred on the first day of such Measurement Period


 


 
D - 7

--------------------------------------------------------------------------------

 
 
B. Consolidated Cash Interest Expense for Subject Period:
 
Consolidated Interest Expense for Subject Period:
$____________
(b)minus, the sum, without duplication, of the following for such Subject
Period:
 
1. interest not paid in cash in connection with the incurrence of Indebtedness
to the extent included in interest expense in accordance with GAAP
$____________
2. interest expense related to discounted liabilities that is treated as
interest in accordance with GAAP
$____________
   
Total:
$____________



 


 
D - 8

--------------------------------------------------------------------------------

 


For the Quarter/Year ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
 
Summary of Asset Sales
 
[To be Agreed to by Parent and the Administrative Agent, and in Form and
Substance Reasonably Satisfactory to the Administrative Agent]
 


 
D - 9

--------------------------------------------------------------------------------

 


For the Quarter/Year ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 4
to the Compliance Certificate
($ in 000’s)
 
Summary of Equity Issuances and Capital Contributions
 
[To be Agreed to by Parent and the Administrative Agent, and in Form and
Substance Reasonably Satisfactory to the Administrative Agent]
 


 
D - 10

--------------------------------------------------------------------------------

 




 
EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not
joint.]7  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor][the respective Assignors] under the respective facilities identified
below (including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 
 

--------------------------------------------------------------------------------

 
4           For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
 
5  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
 
6  Select as appropriate.
 
 
7  Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
 
E - 1

--------------------------------------------------------------------------------

 
 
1.           Assignor[s]:          ______________________________
 
______________________________
 
2.           Assignee[s]:          ______________________________
 
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
 
3.   Borrowers:   Denny’s, Inc., a California corporation and Denny’s Realty,
LLC, a Delaware limited liability company
 
4.   Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement
 
5.   Credit Agreement:    Second Amended and Restated Credit Agreement, dated as
of September 30, 2010, among the Borrowers, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer
 
6.           Assigned Interest:
 
Assignor[s]8
Assignee[s]9
Facility
Assigned10
Aggregate
Amount of
Commitment/Loans
for all Lenders11
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans12
CUSIP
 Number
                 
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
 



 
[7.           Trade Date:                                __________________]13
 
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 



--------------------------------------------------------------------------------

  
8           List each Assignor, as appropriate.
 
9           List each Assignee, as appropriate.
 
10           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment”, “Term A Commitment”, etc.).
 
11  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
12           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
 
13           To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.
 


 
E - 2

--------------------------------------------------------------------------------

 


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]


 
By:                                                                           
Name:
Title:
 


ASSIGNEE
[NAME OF ASSIGNEE]


 
By:                                                                           
Name:
Title:
 
[Consented to and]14 Accepted:
 
BANK OF AMERICA, N.A., as
Administrative Agent
 


 
By:                                                                
Name:
Title:
 
[Consented to:]15
 
DENNY’S, INC.
 
By:                                                                
Name:
Title:
 
 

--------------------------------------------------------------------------------

 
14           To be added only if the consent of the Administrative Agent is
required by the terms of the Agreement.
 
15           To be added only if the consent of the Borrowers and/or other
parties (e.g. L/C Issuer) is required by the terms of the Agreement.
 
 
E - 3

--------------------------------------------------------------------------------

 
 
 
DENNY’S REALTY, LLC

 
 
By: DFO, LLC, its Sole Member

 
 
By: DENNY’S, INC., its Sole Member

 
By:                                                                
Name:
Title:
 
BANK OF AMERICA, N.A., as
 
L/C Issuer
 


 
By:                                                                
Name:
Title:
 


 

 


 
E - 4

--------------------------------------------------------------------------------

 


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of any Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by any Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.
 
1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Agreement,
(ii) it meets all the requirements to be an assignee under Section
11.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Agreement, duly completed and
executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance upon the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms
 
 
E - 5

--------------------------------------------------------------------------------

 
 
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 


 
E - 6

--------------------------------------------------------------------------------

 
EXHIBIT F
 
FORM OF MORTGAGE
 

 




DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FINANCING STATEMENT




From




[________________________]




To




[__________________________]


as Trustee for the benefit of




BANK OF AMERICA, N.A.








__________________________________________________
 
 
Dated:         [______________________], 2010
Premises:   [______________________]
  [______________________]


__________________________________________________













 
 

--------------------------------------------------------------------------------

 
 
THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FINANCING STATEMENT dated as of [____________________] (this “Deed of Trust”),
by [____________________, a _____________], having an office at
[______________________] (the “Trustor”), to [_______________________], having
an office at [________________________], as trustee (“Trustee”) for the benefit
of BANK OF AMERICA, N.A., a national association, having an office at One
Independence Center, 101 N. Tryon St., Charlotte, NC 28255-0001 (the
“Beneficiary”), as Administrative Agent for the Secured Parties (as such terms
are defined below).
 
WITNESSETH THAT:
 
Reference is made to (i) that certain Second Amended and Restated Credit
Agreement dated as of September 30, 2010, among Denny’s, Inc., a California
corporation, Denny’s Realty, LLC, a Delaware limited liability company (each of
the foregoing, individually, a “Borrower” and, jointly and severally, and
collectively, the “Borrowers”), Denny’s Corporation, a Delaware corporation,
Denny’s Holdings, Inc., a New York corporation, DFO, LLC, a Delaware limited
liability company, the Lenders (as defined in the introductory paragraph of the
Second Amended and Restated Credit Agreement), Bank of America, N.A., as
administrative agent and collateral agent (in such capacity, the “Administrative
Agent”) and as issuing bank with respect to letters of credit (in such capacity,
the “Issuing Bank”) for the Lenders, pursuant to which the Lenders have agreed
to make term loans, a revolving credit facility and a letter of credit
sub-facility to the Borrowers (as such Second Amended and Restated Credit
Agreement is originally executed, or if varied, supplemented, amended or
restated from time to time, as so varied, supplemented, amended or restated, the
“Credit Agreement”), and (ii) that certain Second Amended and Restated Guarantee
and Collateral Agreement dated as of September 30, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), among the Borrowers, the Guarantors and the
Administrative Agent.  Capitalized terms used but not defined herein have the
meanings given to them in the Credit Agreement (or the Guarantee and Collateral
Agreement if so designated).


In the Credit Agreement, (i) the Lenders have agreed to make (a) term loans (the
“Term Loans”) to the Borrowers and (b) revolving loans (the “Revolving Loans”
and, together with the Term Loans, the “Loans”) to the Borrowers and (ii) the
Issuing Bank has issued or agreed to issue from time to time Letters of Credit
for the account of the Borrowers, in each case pursuant to, upon the terms, and
subject to the conditions specified in, the Credit Agreement.  Amounts paid in
respect to the Term Loans may not be reborrowed.  Subject to the terms of the
Credit Agreement, Borrowers may borrow, prepay and reborrow the Revolving Loans.


Trustor, along with [_______________], is the Borrower and will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Bank.  In order to induce the Lenders to
make the Loans and the Issuing Bank to issue Letters of Credit, the Trustor has
agreed to grant this Deed of Trust to secure, among other things, the due and
punctual payment and performance of all of the obligations of the Borrowers
under the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


The obligations of the Lenders to make the Loans and of the Issuing Bank to
issue Letters of Credit are conditioned upon, among other things, the execution
and delivery by the Trustor of this Deed of Trust in the form hereof to secure
all of the “Obligations” (as defined in the Credit Agreement), including,
without limitation, (a) the due and punctual payment and performance of all
obligations under each Secured Hedge Agreement, (b) the due and punctual payment
and performance of all obligations in respect of Secured Cash Management
Agreements, (c) the due and punctual payment by the Borrowers of the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership, or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (d) the due and punctual payment by the Loan Parties of all other
monetary obligations of any Loan Party to any of the Secured Parties under the
Credit Agreement and each of the other Loan Documents, including obligations to
pay fees, expense and reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (e) due and punctual performance of all other
obligations of the Borrowers under or pursuant to the Credit Agreement and each
of the other Loan Documents, and (f) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
the Credit Agreement, this Deed of Trust and each of the other Loan Documents
(all the monetary and other obligations referred to in this paragraph (including
clauses (a) through (f) above) being referred to collectively as the
“Obligations”).


As used in this Deed of Trust, the term “Secured Parties” shall mean the Secured
Parties, as defined in the Credit Agreement, and the successors and assigns of
any Secured Party.


Pursuant to the requirements of the Credit Agreement, the Trustor is granting
this Deed of Trust to create liens on and security interest in the Trust
Property (as hereinafter defined) to secure the performance and payment by the
Trustor of the Obligations.  The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain real
and personal property other than the Trust Property to secure the performance of
the Obligations.


This Deed of Trust secures all debt and Obligations of the Borrower, Guarantors,
and their affiliates, as the same may be refinanced, modified, and amended from
time to time, which are incurred pursuant to or described in the Credit
Agreement, as it may be amended and restated.  The Obligations shall include,
without limitation, all refinancings, extensions or reissuance of the Loans or
any Letter of Credit, together with any other undertakings by the Loan Parties
under the Credit Agreement. The parties intend for Secured Parties and
Obligations to be construed in the broadest possible sense so as to allow this
Deed of Trust to secure the senior secured debt of the Loan Parties, including,
without limitation, debt which extends beyond the original maturity date of the
Credit Agreement. There shall be no impairment or termination of this Deed of
Trust as a result of any interest of the Lenders, Secured Parties,
Administrative Agent, Issuing Bank, Beneficiary, or any of them, being assigned,
consolidated or eliminated. Notwithstanding the foregoing, (i) any transfer of
interest or modification of Obligations shall be subject to and as provided in
the Credit Agreement and other Loan Documents, and (ii) no debt
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
or obligations which arise outside the Credit Agreement and which are not
incorporated into the Credit Agreement in accordance with the terms thereof
shall be secured by this Deed of Trust.


Granting Clauses
 
NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Trustor hereby grants, conveys, mortgages, assigns and pledges
to the Trustee, IN TRUST FOREVER, with power of sale, for the benefit of the
Beneficiary, a mortgage lien on and a security interest in, all the following
described property (the “Trust Property”) whether now owned or held or hereafter
acquired:
 
(1)           the land more particularly described on Exhibit A hereto (the
“Land”), together with all rights appurtenant thereto, including the easements
over certain other adjoining land granted by any easement agreements, covenant
or restrictive agreements and all air rights, mineral rights, water rights, oil
and gas rights and development rights, if any, relating thereto, and also
together with all of the other easements, rights, privileges, interests,
hereditaments and appurtenances thereunto belonging or in any way appertaining
and all of the estate, right, title, interest, claim or demand whatsoever of
Trustor therein and in the streets and ways adjacent thereto, either in law or
in equity, in possession or expectancy, now or hereafter acquired (the
“Premises”);
 
(2)           all buildings, improvements, structures, paving, parking areas,
walkways and landscaping now or hereafter erected or located upon the Land, and
all fixtures of every kind and type affixed to the Premises or attached to or
forming part of any structures, buildings or improvements and replacements
thereof now or hereafter erected or located upon the Land (the “Improvements”);
 
(3)           to the extent owned by Trustor, all apparatus, movable appliances,
building materials, equipment, fittings, furnishings, furniture, machinery and
other articles of tangible personal property of every kind and nature, and
replacements thereof, now or at any time hereafter placed upon or used in any
way in connection with the use, enjoyment, occupancy or operation of the
Improvements or the Premises, including all of Trustor’s books and records
relating thereto and including all pumps, tanks, goods, machinery, tools,
equipment, lifts (including fire sprinklers and alarm systems, fire prevention
or control systems, cleaning rigs, air conditioning, heating, boilers,
refrigerating, electronic monitoring, water, loading, unloading, lighting,
power, sanitation, waste removal, entertainment, communications, computers,
recreational, window or structural, maintenance, truck or car repair and all
other equipment of every kind), restaurant, bar and all other indoor or outdoor
furniture (including tables, chairs, booths, serving stands, planters, desks,
sofas, racks, shelves, lockers and cabinets), bar equipment, glasses, cutlery,
uniforms, linens, memorabilia and other decorative items, furnishings,
appliances, supplies, inventory, rugs, carpets and other floor coverings,
draperies, drapery rods and brackets, awnings, venetian blinds, partitions,
chandeliers and other lighting fixtures, freezers, refrigerators, walk-in
coolers, signs (indoor and outdoor), computer systems, cash registers and
inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
operation of the Improvements or the Premises, it being understood that the
enumeration of any specific articles of property shall in no way result in or be
held to exclude any items of property not specifically mentioned (the property
referred to in this subparagraph (3), the “Personal Property”);
 
(4)           all general intangibles owned by Trustor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);
 
(5)           all now or hereafter existing leases or licenses (under which
Trustor is landlord or licensor) and subleases (under which Trustor is
sublandlord), concession, management, mineral or other agreements of a similar
kind that permit the use or occupancy of the Premises or the Improvements for
any purpose in return for any payment, or the extraction or taking of any gas,
oil, water or other minerals from the Premises in return for payment of any fee,
rent or royalty (collectively, “Leases”), and all agreements or contracts for
the sale or other disposition of all or any part of the Premises or the
Improvements, now or hereafter entered into by Trustor, together with all
charges, fees, income, issues, profits, receipts, rents, revenues or royalties
payable thereunder (“Rents”);
 
(6)           all real estate tax refunds and all proceeds of the conversion,
voluntary or involuntary, of any of the Trust Property into cash or liquidated
claims (“Proceeds”), including Proceeds of insurance maintained by the Trustor
and condemnation awards, any awards that may become due by reason of the taking
by eminent domain or any transfer in lieu thereof of the whole or any part of
the Premises or Improvements or any rights appurtenant thereto, and any awards
for change of grade of streets, together with any and all moneys now or
hereafter on deposit for the payment of real estate taxes, assessments or common
area charges levied against the Trust Property, unearned premiums on policies of
fire and other insurance maintained by the Trustor covering any interest in the
Trust Property or required by the Credit Agreement; and
 
(7)           all extensions, improvements, betterments, renewals, substitutes
and replacements of and all additions and appurtenances to, the Land, the
Premises, the Improvements, the Personal Property, the Permits, Plans and
Warranties and the Leases, hereinafter acquired by or released to the Trustor or
constructed, assembled or placed by the Trustor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction,
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
assembling, placement or conversion, as the case may be, and in each such case,
without any further mortgage, deed of trust, conveyance, assignment or other act
by the Trustor, all of which shall become subject to the lien of this Deed of
Trust as fully and completely, and with the same effect, as though now owned by
the Trustor and specifically described herein.
 
TO HAVE AND TO HOLD the Trust Property unto the Trustee, its successors and
assigns, for the ratable benefit of the Secured Parties, forever, subject only
to Permitted Real Estate Liens and to satisfaction and release as provided in
Section 3.04, IN TRUST NEVERTHELESS, upon the terms and trust herein set forth
for the benefit and security of the Beneficiary (for the ratable benefit of the
Secured Parties in accordance with the terms of the Credit Agreement).
 
ARTICLE I

 
Representations, Warranties and Covenants of Trustor
 
Trustor agrees, covenants, represents and/or warrants as follows:
 
SECTION 1.01.   Title, Mortgage Lien.  (a)  Trustor has good and marketable fee
simple title to the Trust Property, subject only to Permitted Real Estate Liens.
 
(b) The execution and delivery of this Deed of Trust is within Trustor’s
corporate powers and has been duly authorized by all necessary corporate, and,
if required, stockholder action.  This Deed of Trust has been duly executed and
delivered by Trustor and constitutes a legal, valid and binding obligation of
Trustor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
(c) The execution, delivery and recordation of this Deed of Trust (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect the
lien of this Deed of Trust, (ii) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of Trustor
or any order of any Governmental Authority, (iii) will not violate or result in
a default under any indenture, agreement or other instrument binding upon
Trustor or its assets, or give rise to a right thereunder to require any payment
to be made by Trustor, and (iv) will not result in the creation or imposition of
any Lien on any asset of Trustor, except the lien of this Deed of Trust.
 
(d) This Deed of Trust and the Uniform Commercial Code Financing Statements
described in Section 1.09 of this Deed of Trust, when duly recorded in the
public records identified in the Perfection Certificate will create a valid,
perfected and enforceable lien upon and security interest in all of the Trust
Property.
 
(e) Trustor will forever warrant and defend its title to the Trust Property, the
rights of Beneficiary therein under this Deed of Trust and the validity and
priority of the lien of this Deed
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
of Trust thereon against the claims of all persons and parties except those
having rights under Permitted Real Estate Liens to the extent of those rights.
 
SECTION 1.02.   Credit Agreement.  This Deed of Trust is given pursuant to the
Credit Agreement.  Trustor expressly covenants and agrees to pay when due, and
to timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with the terms of the Loan
Documents.
 
SECTION 1.03.   Payment of Taxes and Other Obligations.  (a)  Trustor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Trust Property or
any part thereof or upon the Rents from the Trust Property or arising in respect
of the occupancy, use or possession thereof in accordance with, and to the
extent required by, the Credit Agreement.
 
(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof (i)
deducting from the value of real property for the purpose of taxation any lien
or encumbrance thereon or in any manner changing or modifying the laws now in
force governing the taxation of this Deed of Trust or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Trustee or Beneficiary, either directly or indirectly, on this Deed
of Trust or any of the Loan Documents, or requiring an amount of taxes to be
withheld or deducted therefrom, Trustor will promptly (i) notify Beneficiary of
such event, (ii) enter into such further instruments as Beneficiary may
determine are reasonably necessary or desirable to obligate Trustor to make any
additional payments necessary to put the Lenders and Secured Parties in the same
financial position they would have been if such law, order, rule or regulation
had not been passed and (iii) make such additional payments to Beneficiary for
the benefit of the Lenders and Secured Parties.
 
SECTION 1.04.   Maintenance of Trust Property.  Trustor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.
 
SECTION 1.05.   Insurance.  Trustor will keep or cause to be kept the
Improvements and Personal Property insured against such risks and shall purchase
such additional insurance as may be required from time to time pursuant to
Section 6.07 of the Credit Agreement.  Federal Emergency Management Agency
Standard Flood Hazard Determination Forms will be purchased by Trustor for each
Trust Property.  If any portion of the Trust Property is located in an area
identified as a special flood hazard area by Federal Emergency Management Agency
or other applicable agency, Trustor will purchase flood insurance in an amount
satisfactory to Beneficiary, but in no event less than the maximum limit of
coverage available under the National Flood Insurance Act of 1968, as amended.
 
SECTION 1.06.   Casualty Condemnation/Eminent Domain.  Trustor shall give
Beneficiary prompt written notice of any casualty or other insured damage to any
material portion of the Trust Property or any proceeding for the taking of the
Trust Property or any portion thereof or interest therein under power of eminent
domain or by condemnation or any similar proceeding in accordance with, and to
the extent required by, Section 6.03 of the Credit
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Agreement.  Any Net Cash Proceeds received by or on behalf of the Trustor in
respect of any such casualty, damage or taking shall constitute trust funds held
by the Trustor for the benefit of the Secured Parties to be applied to repair,
restore or replace the Trust Property or, if a prepayment event shall occur with
respect to any such Net Cash Proceeds, to be applied in accordance with Section
2.05 of the Credit Agreement.
 
SECTION 1.07.   Assignment of Leases and Rents.  (a)  Trustor hereby irrevocably
and absolutely grants, transfers and assigns all of its right title and interest
in all Leases, together with any and all extensions and renewals thereof, to
Trustee for purposes of securing and discharging the performance by Trustor of
the Obligations.  Trustor has not assigned or executed any assignment of, and
will not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than Trustee for the benefit of the Beneficiary.
 
(b) All Leases shall be subordinate to the lien of this Deed of Trust.  Trustor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended will not be subordinate to the lien of this Deed of Trust.
 
(c) Subject to Section 1.07(d), Trustor has assigned and transferred to Trustee
all of Trustor’s right, title and interest in and to the Rents now or hereafter
arising from each Lease heretofore or hereafter made or agreed to by Trustor, it
being intended that this assignment establish, subject to Section 1.07(d), an
absolute transfer and assignment of all Rents and all Leases to Trustee for the
benefit of the Beneficiary and not merely to grant a security interest
therein.  Subject to Section 1.07(d), Beneficiary may in Trustor’s name and
stead (with or without first taking possession of any of the Trust Property
personally or by receiver as provided herein) operate the Trust Property and
rent, lease or let all or any portion of any of the Trust Property to any party
or parties at such rental and upon such terms as Beneficiary shall, in its sole
discretion, determine, and may collect and have the benefit of all of said Rents
arising from or accruing at any time thereafter or that may thereafter become
due under any Lease.
 
(d) So long as an Event of Default shall not have occurred and be continuing,
Beneficiary will not exercise any of its rights under Section 1.07(c), and
Trustor shall receive and collect the Rents accruing under any Lease; but after
the happening and during the continuance of any Event of Default, Beneficiary
may, at its option, receive and collect all Rents and enter upon the Premises
and Improvements through its officers, agents, employees or attorneys for such
purpose and for the operation and maintenance thereof.  Trustor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Beneficiary to any such tenant
or any of such tenant’s successors in interest, and thereafter to pay Rents to
Beneficiary without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Trustor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to Beneficiary.  Each tenant or
any of such tenant’s successors in interest from whom Beneficiary or any
officer, agent, attorney or employee of Beneficiary shall have collected any
Rents, shall be authorized to pay Rents to Trustor only after such tenant or any
of their successors in interest shall have received written notice from
Beneficiary that the Event of Default is no longer continuing, unless and until
a further notice of an Event of Default is given by Beneficiary to such tenant
or any of its successors in interest.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(e) Beneficiary will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Trust Property.  In addition, Beneficiary
shall not be responsible or liable for performing any of the obligations of the
landlord under any Lease, for any waste by any tenant, or others, for any
dangerous or defective conditions of any of the Trust Property, for negligence
in the management, upkeep, repair or control of any of the Trust Property or any
other act or omission by any other person.
 
(f) Trustor shall furnish to Beneficiary, within 30 days after a request by
Beneficiary to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.
 
SECTION 1.08.   Restrictions on Transfers and Encumbrances.  Trustor shall not
directly or indirectly sell, convey, alienate, assign, lease, sublease, license,
mortgage, pledge, encumber or otherwise transfer, create, consent to or suffer
the creation of any lien, charge or other form of encumbrance upon any interest
in or any part of the Trust Property, or be divested of its title to the Trust
Property or any interest therein in any manner or way, whether voluntarily or
involuntarily (other than resulting from a condemnation), or engage in any
common, cooperative, joint, time-sharing or other congregate ownership of all or
part thereof, except in each case in accordance with and to the extent permitted
by the Credit Agreement; provided, that Trustor may, in the ordinary course of
business and in accordance with reasonable commercial standards, enter into
easement or covenant agreements that relate to and/or benefit the operation of
the Trust Property and that do not materially and adversely affect the value,
use or operation of the Trust Property.  If any of the foregoing transfers or
encumbrances results in a prepayment event, any Net Cash Proceeds received by or
on behalf of the Trustor in respect thereof shall constitute trust funds to be
held by the Trustor for the benefit of the Secured Parties and applied in
accordance with Section 2.05 of the Credit Agreement.
 
SECTION 1.09.   Security Agreement.  This Deed of Trust is both a deed of trust
of real property and a grant of a security interest in personal property, and
shall constitute and serve as a “Security Agreement” within the meaning of the
uniform commercial code as adopted in the state wherein the Premises are located
(“UCC”).  Trustor has hereby granted unto Beneficiary a security interest in and
to all the Trust Property described in this Deed of Trust that is not real
property, and simultaneously with the recording of this Deed of Trust, Trustor
has filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the state
in which the Premises are located to perfect the security interest granted by
this Deed of Trust in all the Trust Property that is not real property.  Trustor
hereby appoints Beneficiary as its true and lawful attorney-in-fact and agent,
for Trustor and in its name, place and stead, in any and all capacities, to
execute any document and to file the same in the appropriate offices (to the
extent it may lawfully do so), and to perform each and every act and thing
reasonably requisite and necessary to be done to perfect the security interest
contemplated by the preceding sentence.  Beneficiary shall have all rights with
respect to the part of the Trust Property that is the subject of a security
interest afforded by the UCC in addition to, but not in limitation of, the other
rights afforded Beneficiary hereunder and under the Security Agreement.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
SECTION 1.10.   Filing and Recording.  Trustor will cause this Deed of Trust,
the UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Trust Property and each UCC continuation statement and instrument of further
assurance to be filed, registered or recorded and, if necessary, refiled,
rerecorded and reregistered in such manner and in such places as may be required
by any present or future law in order to publish notice of and fully to perfect
the lien hereof upon, and the security interest of Beneficiary in the Trust
Property until this Deed of Trust is terminated and released in full in
accordance with Section 3.04 hereof.  Trustor will pay all filing, registration
and recording fees, all Federal, state, county and municipal recording,
documentary or intangible taxes and other taxes, duties, imposts, assessments
and charges, and all reasonable expenses incidental to or arising out of or in
connection with the execution, delivery and recording of this Deed of Trust, UCC
continuation statements, any deed of trust supplemental hereto, any security
instrument with respect to the Personal Property, Permits, Plans and Warranties
and Proceeds or any instrument of further assurance.
 
SECTION 1.11.   Further Assurances.  Upon demand by Beneficiary, Trustor will,
at the cost of Trustor and without expense to Beneficiary, do, execute,
acknowledge and deliver all such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, transfers and assurances as Beneficiary
shall from time to time reasonably require for the better assuring, conveying,
assigning, transferring and confirming unto Beneficiary the property and rights
hereby conveyed or assigned or intended now or hereafter so to be, or which
Trustor may be or may hereafter become bound to convey or assign to Beneficiary,
or for carrying out the intention or facilitating the performance of the terms
of this Deed of Trust, or for filing, registering or recording this Deed of
Trust, and on demand, Trustor will also execute and deliver and hereby appoints
Beneficiary as its true and lawful attorney-in-fact and agent, for Trustor and
in its name, place and stead, in any and all capacities, to execute and file to
the extent it may lawfully do so, one or more financing statements, chattel
mortgages or comparable security instruments reasonably requested by Beneficiary
to evidence more effectively the lien hereof upon the Personal Property and to
perform each and every act and thing requisite and necessary to be done to
accomplish the same.
 
SECTION 1.12.   Additions to Trust Property.  All right, title and interest of
Trustor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Trust Property hereafter acquired by or released to Trustor or constructed,
assembled or placed by Trustor upon the Premises or the Improvements, and all
conversions of the security constituted thereby, immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case without any further mortgage, deed of trust,
conveyance, assignment or other act by Trustor, shall become subject to the lien
and security interest of this Deed of Trust as fully and completely and with the
same effect as though now owned by Trustor and specifically described in the
grant of the Trust Property above, but at any and all times Trustor will execute
and deliver to Beneficiary any and all such further assurances, mortgages,
deeds, conveyances or assignments thereof as Beneficiary may reasonably require
for the purpose of expressly and specifically subjecting the same to the lien
and security interest of this Deed of Trust.
 
SECTION 1.13.   No Claims Against Trustee or Beneficiary.  Nothing contained in
this Deed of Trust shall constitute any consent or request by Trustee or
Beneficiary, express or
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Trust Property or any part
thereof, nor as giving Trustor any right, power or authority to contract for or
permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Trustee or Beneficiary in respect thereof.
 
SECTION 1.14.   Fixture Filing.  Certain portions of the Trust Property are or
will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Deed of Trust, upon being filed for record in the real estate records of
the county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Trust Property that are or become
fixtures.
 
ARTICLE II
 
Defaults and Remedies
 
SECTION 2.01.   Events of Default.  Any Event of Default under the Credit
Agreement (as such term is defined therein) shall constitute an Event of Default
under this Deed of Trust.
 
SECTION 2.02.   Demand for Payment.  If an Event of Default shall occur and be
continuing, then, upon written demand of Beneficiary, Trustor will pay to
Beneficiary all amounts due hereunder and under the Credit Agreement and any
other Loan Document and such further amount as shall be sufficient to cover the
costs and expenses of collection, including attorneys’ fees, disbursements and
expenses incurred by Trustee or Beneficiary, and Trustee and Beneficiary shall
be entitled and empowered to institute an action or proceedings at law or in
equity for the collection of the sums so due and unpaid, to prosecute any such
action or proceedings to judgment or final decree, to enforce any such judgment
or final decree against Trustor and to collect, in any manner provided by law,
all moneys adjudged or decreed to be payable.
 
SECTION 2.03.   Rights To Take Possession, Operate and Apply Revenues.  (a)  If
an Event of Default shall occur and be continuing, Trustor shall, upon demand of
Beneficiary, forthwith surrender to Beneficiary actual possession of the Trust
Property, subject to the Leases, and, if and to the extent not prohibited by
applicable law, Beneficiary itself, or by such officers or agents as it may
appoint, may then enter and take whatever possessory interest Trustor has in all
of the Trust Property without the appointment of a receiver or an application
therefor, exclude Trustor and its agents and employees wholly therefrom, and
have access to the books, papers and accounts of Trustor.
 
(b) If Trustor shall for any reason fail to surrender or deliver the Trust
Property or any part thereof after such demand by Beneficiary, Beneficiary may
to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Beneficiary the right to immediate possession or requiring
Trustor to deliver immediate possession of the Trust Property to Beneficiary, to
the entry of which judgment or decree Trustor hereby specifically
consents.  Trustor will pay to Beneficiary, upon demand, all reasonable expenses
of obtaining such judgment or decree, including reasonable compensation to
Beneficiary’s attorneys and agents
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
with interest thereon at the weighted average rate payable from time to time on
the Loans made pursuant to the Credit Agreement (the “Interest Rate”); and all
such expenses and compensation shall, until paid, be secured by this Deed of
Trust.
 
(c) Upon every such entry or taking of possession, Beneficiary may, to the
extent not prohibited by applicable law, hold, store, use, operate, manage and
control the Trust Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property, (iii)
insure or keep the Trust Property insured, (iv) manage and operate the Trust
Property and exercise all the rights and powers of Trustor to the same extent as
Trustor could in its own name or otherwise with respect to the same, or (v)
enter into any and all agreements with respect to the exercise by others of any
of the powers herein granted Beneficiary, all as may from time to time be
directed or determined by Beneficiary to be in its best interest and Trustor
hereby appoints Beneficiary as its true and lawful attorney-in-fact and agent,
for Trustor and in its name, place and stead, in any and all capacities, to
perform any of the foregoing acts.  Beneficiary may collect and receive all the
Rents, issues, profits and revenues from the Trust Property, including those
past due as well as those accruing thereafter, and, after deducting (i) all
expenses of taking, holding, managing and operating the Trust Property
(including compensation for the services of all persons employed for such
purposes), (ii) the costs of all such maintenance, repairs, renewals,
replacements, additions, betterments, improvements, purchases and acquisitions,
(iii) the costs of insurance, (iv) such taxes, assessments and other similar
charges as Beneficiary may at its option pay, (v) other proper charges upon the
Trust Property or any part thereof and (vi) the compensation, expenses and
disbursements of the attorneys and agents of Beneficiary, Beneficiary shall
apply the remainder of the moneys and proceeds so received first to the payment
of the Beneficiary for the satisfaction of the Obligations, and second, if there
is any surplus, to Trustor, subject to the entitlement of others thereto under
applicable law.
 
(d) Whenever, before any sale of the Trust Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Beneficiary will surrender possession of the Trust Property back to
Trustor, its successors or assigns.  The same right of taking possession shall,
however, arise again if any subsequent Event of Default shall occur and be
continuing.
 
SECTION 2.04.   Right To Cure Trustor’s Failure to Perform.  Should Trustor fail
in the payment, performance or observance of any term, covenant or condition
required by this Deed of Trust or the Credit Agreement (with respect to the
Trust Property), Beneficiary may pay, perform or observe the same, and all
payments made or costs or expenses incurred by Beneficiary in connection
therewith shall be secured hereby and shall be, without demand, immediately
repaid by Trustor to Beneficiary with interest thereon at the Interest
Rate.  Beneficiary shall be the judge using reasonable discretion of the
necessity for any such actions and of the amounts to be paid.  Beneficiary is
hereby empowered to enter and to authorize others to enter upon the Premises or
the Improvements or any part thereof for the purpose of performing or observing
any such defaulted term, covenant or condition without having any obligation to
so perform or observe and without thereby becoming liable to Trustor, to any
person in possession holding under Trustor or to any other person.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
SECTION 2.05.   Right to a Receiver.  If an Event of Default shall occur and be
continuing, Beneficiary, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Trust Property and to collect and apply the
Rents.  The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Trust Property is located.  Trustor shall pay to
Beneficiary upon demand all reasonable expenses, including receiver’s fees,
reasonable attorney’s fees and disbursements, costs and agent’s compensation
incurred pursuant to the provisions of this Section 2.05; and all such expenses
shall be secured by this Deed of Trust and shall be, without demand, immediately
repaid by Trustor to Beneficiary with interest thereon at the Interest Rate.
 
SECTION 2.06.   Foreclosure and Sale.  (a)  If an Event of Default shall occur
and be continuing, Beneficiary may elect to sell or cause the Trustee to sell
the Trust Property or any part of the Trust Property by exercise of the power of
foreclosure or of sale granted to Beneficiary and/or Trustee by applicable law
or this Deed of Trust.  In such case, Trustee or Beneficiary may commence a
civil action to foreclose this Deed of Trust, or it may proceed and sell the
Trust Property to satisfy any Obligation.  Trustee or Beneficiary or an officer
appointed by a judgment of foreclosure to sell the Trust Property, may sell all
or such parts of the Trust Property as may be chosen by Trustee or Beneficiary
at the time and place of sale fixed by it in a notice of sale, either as a whole
or in separate lots, parcels or items as Trustee or Beneficiary shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder.  Trustee or Beneficiary or an officer appointed by a judgment of
foreclosure to sell the Trust Property may postpone any foreclosure or other
sale of all or any portion of the Trust Property by public announcement at such
time and place of sale, and from time to time thereafter may postpone such sale
by public announcement or subsequently noticed sale.  Without further notice,
Trustee or Beneficiary or an officer appointed to sell the Trust Property may
make such sale at the time fixed by the last postponement, or may, in its
discretion, give a new notice of sale.  Any person, including Trustor, Trustee
or Beneficiary or any designee or affiliate thereof, may purchase at such sale.
 
(b) The Trust Property may be sold subject to unpaid taxes and Permitted Real
Estate Liens, and, after deducting all costs, fees and expenses of Trustee or
Beneficiary (including costs of evidence of title in connection with the sale),
Trustee or Beneficiary or an officer that makes any sale shall apply the
proceeds of sale in the manner set forth in Section 2.08.
 
(c) Any foreclosure or other sale of less than the whole of the Trust Property
or any defective or irregular sale made hereunder shall not exhaust the power of
foreclosure or of sale provided for herein; and subsequent sales may be made
hereunder until the Obligations have been satisfied, or the entirety of the
Trust Property has been sold.
 
(d) If an Event of Default shall occur and be continuing, Beneficiary may
instead of, or in addition to, exercising the rights described in Section
2.06(a) above and either with or without entry or taking possession as herein
permitted, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to specifically enforce payment of some or
all of the Obligations, or the performance of any term, covenant, condition or
agreement of this Deed of Trust or any other Loan Document or any other right,
or (ii) to pursue any other
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
remedy available to Beneficiary, all as Beneficiary shall determine most
effectual for such purposes.
 
SECTION 2.07.   Other Remedies.  (a)  In case an Event of Default shall occur
and be continuing, Beneficiary may also exercise, to the extent not prohibited
by law, any or all of the remedies available to a secured party under the UCC.
 
(b) In connection with a sale of the Trust Property or any Personal Property and
the application of the proceeds of sale as provided in Section 2.08, Beneficiary
shall be entitled to enforce payment of and to receive up to the total amount of
the Obligations, plus all other charges, payments and costs due under this Deed
of Trust, and to recover a deficiency judgment for any portion of the aggregate
total amount of the Obligations remaining unpaid, with interest.
 
SECTION 2.08.   Application of Sale Proceeds and Rents.  After any foreclosure
sale of all or any of the Trust Property, Beneficiary shall, subject to the
applicable provisions of the Credit Agreement or the Guarantee and Collateral
Agreement receive and apply the proceeds of the sale together with any Rents
that may have been collected and any other sums that then may be held by Trustee
or Beneficiary under this Deed of Trust in accordance with, as applicable, the
provisions of the Credit Agreement and the Guarantee and Collateral Agreement.
 
The Beneficiary shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Deed of
Trust.  Upon any sale of the Trust Property by the Trustee or Beneficiary
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Trustee or Beneficiary or of the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Trust Property so sold and such purchaser or purchasers shall not be obligated
to see to the application of any part of the purchase money paid over to the
Trustee or Beneficiary or such officer or be answerable in any way for the
misapplication thereof.
 
SECTION 2.09.   Trustor as Tenant Holding Over.  If Trustor remains in
possession of any of the Trust Property after any foreclosure sale by Trustee or
Beneficiary, at Beneficiary’s election Trustor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.
 
SECTION 2.10.   Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws.  Trustor waives, to the extent not prohibited by law, (i) the
benefit of all laws now existing or that hereafter may be enacted (x) providing
for any appraisement or valuation of any portion of the Trust Property and/or
(y) in any way extending the time for the enforcement or the collection of
amounts due under any of the Obligations or creating or extending a period of
redemption from any sale made in collecting said debt or any other amounts due
Beneficiary, (ii) any right to at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
homestead exemption, stay, statute of limitations, extension or redemption, or
sale of the Trust Property as separate tracts, units or estates or as a single
parcel in the event of foreclosure or notice of deficiency, and (iii) all rights
of redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Obligations and marshaling in
the event of foreclosure of this Deed of Trust.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
SECTION 2.11.   Discontinuance of Proceedings.  In case Trustee or Beneficiary
shall proceed to enforce any right, power or remedy under this Deed of Trust by
foreclosure, entry or otherwise, and such proceedings shall be discontinued or
abandoned for any reason, or shall be determined adversely to Trustee or
Beneficiary, then and in every such case Trustor, Trustee and Beneficiary shall
be restored to their former positions and rights hereunder, and all rights,
powers and remedies of Trustee and Beneficiary shall continue as if no such
proceeding had been taken.
 
SECTION 2.12.   Suits To Protect the Trust Property.  Beneficiary shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Trust Property by any acts that may be unlawful or in
violation of this Deed of Trust, (b) to preserve or protect its interest in the
Trust Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Beneficiary hereunder.
 
SECTION 2.13.   Filing Proofs of Claim.  In case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Trustor, Beneficiary shall, to the extent permitted
by law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Beneficiary allowed in
such proceedings for the Obligations secured by this Deed of Trust at the date
of the institution of such proceedings and for any interest accrued, late
charges and additional interest or other amounts due or that may become due and
payable hereunder after such date.
 
SECTION 2.14.   Possession by Beneficiary.  Notwithstanding the appointment of
any receiver, liquidator or trustee of Trustor, any of its property or the Trust
Property, Beneficiary shall be entitled, to the extent not prohibited by law, to
remain in possession and control of all parts of the Trust Property now or
hereafter granted under this Deed of Trust to Beneficiary in accordance with the
terms hereof and applicable law.
 
SECTION 2.15.   Waiver.  (a)  No delay or failure by Beneficiary to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Deed of Trust to Trustee or Beneficiary may be
exercised from time to time and as often as may be deemed expedient by Trustee
or Beneficiary.  No consent or waiver by Beneficiary to or of any breach or
Event of Default by Trustor in the performance of the Obligations shall be
deemed or construed to be a consent or waiver to or of any other breach or Event
of Default in the performance of the same or of any other Obligations by Trustor
hereunder.  No failure on the part of Trustee or Beneficiary to complain of any
act or failure to act or to declare an Event of Default, irrespective of how
long such failure continues, shall constitute a waiver by Beneficiary of its
rights hereunder or impair any rights, powers or remedies consequent on any
future Event of Default by Trustor.
 
(b) Even if Beneficiary (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Trust Property from this Deed of Trust, (v) agrees to
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
change some of the terms, covenants, conditions or agreements of any of the Loan
Documents, (vi) consents to the filing of a map, plat or replat affecting the
Premises, (vii) consents to the granting of an easement or other right affecting
the Premises or (viii) makes or consents to an agreement subordinating
Beneficiary’s lien on the Trust Property hereunder; no such act or omission
shall preclude Beneficiary from exercising any other right, power or privilege
herein granted or intended to be granted in the event of any breach or Event of
Default then made or of any subsequent default; nor, except as otherwise
expressly provided in an instrument executed by Beneficiary, shall this Deed of
Trust be altered thereby.  In the event of the sale or transfer by operation of
law or otherwise of all or part of the Trust Property, Beneficiary is hereby
authorized and empowered to deal with any vendee or transferee with reference to
the Trust Property secured hereby, or with reference to any of the terms,
covenants, conditions or agreements hereof, as fully and to the same extent as
it might deal with the original parties hereto and without in any way releasing
or discharging any liabilities, obligations or undertakings.
 
SECTION 2.16.   Waiver of Trial by Jury.  To the fullest extent permitted by
applicable law, Trustor and Beneficiary each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Deed of Trust and for any counterclaim brought
therein.  Trustor hereby waives all rights to interpose any counterclaim in any
suit brought by Beneficiary hereunder and all rights to have any such suit
consolidated with any separate suit, action or proceeding.
 
SECTION 2.17.   Remedies Cumulative.  No right, power or remedy conferred upon
or reserved to Trustee or Beneficiary by this Deed of Trust is intended to be
exclusive of any other right, power or remedy, and each and every such right,
power and remedy shall be cumulative and concurrent and in addition to any other
right, power and remedy given hereunder or now or hereafter existing at law or
in equity or by statute.
 
ARTICLE III

 
Miscellaneous
 
SECTION 3.01.   Partial Invalidity.  In the event any one or more of the
provisions contained in this Deed of Trust shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Beneficiary, not affect any other
provision of this Deed of Trust, and this Deed of Trust shall be construed as if
such invalid, illegal or unenforceable provision had never been contained herein
or therein.
 
SECTION 3.02.   Notices.  All notices and communications hereunder shall be in
writing and given to Trustor and Trustee in accordance with the terms of the
Credit Agreement at the addresses set forth on the first page of this Deed of
Trust and to the Beneficiary as provided in the Credit Agreement.
 
SECTION 3.03.   Successors and Assigns.  All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Trustor and the successors and assigns of Beneficiary.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
SECTION 3.04.   Satisfaction and Cancellation.  (a)  The conveyance to Trustee
or Beneficiary of the Trust Property created and consummated by this Deed of
Trust shall be null and void when all the Obligations have been indefeasibly
paid in full in accordance with the terms of the Loan Documents and the Lenders
have no further commitment to make Loans under the Credit Agreement, no Letters
of Credit are outstanding and the Issuing Bank has no further obligation to
issue Letters of Credit under the Credit Agreement.
 
(b) Upon a sale or financing by Trustor of all or any portion of the Trust
Property that is permitted by the Credit Agreement and the application of the
Net Cash Proceeds of such sale or financing in accordance with the terms of the
Credit Agreement, the lien of this Deed of Trust shall be released from the
applicable portion of the Trust Property.  Trustor shall give the Beneficiary
reasonable written notice of any sale or financing of the Trust Property prior
to the closing of such sale or financing.
 
(c) In connection with any termination or release pursuant to paragraph (a), the
Deed of Trust shall be (i) marked “satisfied” by the Beneficiary, and this Deed
of Trust shall be canceled of record at the request and at the expense of the
Trustor or (ii) assigned by Beneficiary to a person designated by Trustor
without representation, warranty or recourse to Beneficiary or the Lenders in
any event whatsoever.  Beneficiary shall execute any documents reasonably
requested by Trustor to accomplish the foregoing or to accomplish any release
contemplated by this Section 3.04 and Trustor will pay all costs and expenses,
including reasonable attorneys’ fees, disbursements and other charges, incurred
by Beneficiary in connection with the preparation and execution of such
documents.
 
SECTION 3.05.   Definitions.  As used in this Deed of Trust, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings:  (a) “including” shall mean “including but
not limited to”; (b) “provisions” shall mean “provisions, terms, covenants
and/or conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; (e) “Trustee” shall mean “Trustee for the
benefit of Beneficiary in accordance with the Credit Agreement”; and (f) “any of
the Trust Property” shall mean “the Trust Property or any part thereof or
interest therein”.  Any act that Trustee or Beneficiary is permitted to perform
hereunder may be performed at any time and from time to time by Trustee or
Beneficiary or any person or entity designated by Trustee or Beneficiary.  Any
act that is prohibited to Trustor hereunder is also prohibited to all lessees of
any of the Trust Property.  Each appointment of Beneficiary as attorney-in-fact
for Trustor under the Deed of Trust is irrevocable, with power of substitution
and coupled with an interest.  Subject to the applicable provisions hereof,
Beneficiary has the right to refuse to grant its consent, approval or acceptance
or to indicate its satisfaction, in its sole discretion, whenever such consent,
approval, acceptance or satisfaction is required hereunder.
 
SECTION 3.06.   Multisite Real Estate Transaction.  Trustor acknowledges that
this Deed of Trust is one of a number of Other Mortgages that secure the
Obligations.  Trustor agrees that the lien of this Deed of Trust shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Trustee or Beneficiary, and without
limiting the generality of the foregoing, the lien hereof shall not be impaired
by any acceptance by the Beneficiary of any security for or guarantees of any of
the Obligations hereby secured, or
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
by any failure, neglect or omission on the part of Trustee or Beneficiary to
realize upon or protect any Obligation or indebtedness hereby secured or any
collateral security therefor including the Other Mortgages.  The lien hereof
shall not in any manner be impaired or affected by any release (except as to the
property released), sale, pledge, surrender, compromise, settlement, renewal,
extension, indulgence, alteration, changing, modification or disposition of any
of the Obligations secured or of any of the collateral security therefor,
including the Other Mortgages or of any guarantee thereof, and Beneficiary (or
Trustee for the benefit of Beneficiary) may at its discretion foreclose,
exercise any power of sale, or exercise any other remedy available to it under
any or all of the Other Mortgages without first exercising or enforcing any of
its rights and remedies hereunder.  Such exercise of Beneficiary’s rights and
remedies under any or all of the Other Mortgages shall not in any manner impair
the indebtedness hereby secured or the lien of this Deed of Trust and any
exercise of the rights or remedies of Beneficiary (or Trustee, for the benefit
of Beneficiary) hereunder shall not impair the lien of any of the Other
Mortgages or any of Beneficiary’s rights and remedies thereunder.  Trustor
specifically consents and agrees that Beneficiary (or Trustee for the benefit of
Beneficiary) may exercise its rights and remedies hereunder and under the Other
Mortgages separately or concurrently and in any order that it may deem
appropriate and waives any rights of subrogation.
 
SECTION 3.07.   No Oral Modification.  This Deed of Trust may not be changed or
terminated orally.  Any agreement made by Trustor and Beneficiary after the date
of this Deed of Trust relating to this Deed of Trust shall be superior to the
rights of the holder of any intervening or subordinate Deed of Trust, lien or
encumbrance.
 
ARTICLE IV
 
Governing Law; Particular Provisions
 
SECTION 4.01. Applicable Law; Certain Particular Provisions.  This Deed of Trust
shall be governed by and construed in accordance with the internal law of the
state where the Trust Property is located, except that Trustor expressly
acknowledges that by their terms the Credit Agreement and other Loan Documents
shall be governed by the internal law of the State of New York without regard to
principles of conflict of law.  Trustor, Trustee and Beneficiary agree to submit
to jurisdiction and the laying of venue for any suit on this Deed of Trust in
the state where the Trust Property is located.
 
SECTION 4.02.   Trustee’s Powers and Liabilities.  (a)  Trustee, by acceptance
hereof, covenants faithfully to perform and fulfill the trusts herein created,
being liable, however, only for gross negligence, bad faith or wilful
misconduct, and hereby waives any statutory fee and agrees to accept reasonable
compensation, in lieu thereof, for any services rendered by it in accordance
with the terms hereof.  All authorities, powers and discretions given in this
Deed of Trust to Trustee and/or Beneficiary may be exercised by either, without
the other, with the same effect as if exercised jointly.
 
(b) Trustee may resign at any time upon giving 30 days’ notice in writing to
Trustor and to Beneficiary.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(c) Beneficiary may remove Trustee at any time or from time to time and select a
successor trustee.  In the event of the death, removal, resignation, refusal to
act, inability to act or absence of Trustee from the state in which the premises
are located, or in its sole discretion for any reason whatsoever, Beneficiary
may, upon notice to the Trustor and without specifying the reason therefor and
without applying to any court, select and appoint a successor trustee, and all
powers, rights, duties and authority of the former trustee, as aforesaid, shall
thereupon become vested in such successor.  Such substitute trustee shall not be
required to give bond for the faithful performance of his duties unless required
by Beneficiary.  Such substitute trustee shall be appointed by written
instrument duly recorded in the county where the Land is located.  Trustor
hereby ratifies and confirms any and all acts that the herein named Trustee, or
his successor or successors in this trust, shall do lawfully by virtue
hereof.  Trustor hereby agrees, on behalf of itself and its heirs, executors,
administrators and assigns, that the recitals contained in any deed or deeds
executed in due form by any Trustee or substitute trustee, acting under the
provisions of this instrument, shall be prima facie evidence of the facts
recited, and that it shall not be necessary to prove in any court, otherwise
than by such recitals, the existence of the facts essential to authorize the
execution and delivery of such deed or deeds and the passing of title thereby.
 
(d) Trustee shall not be required to see that this Deed of Trust is recorded,
nor liable for its validity or its priority as a first deed of trust, or
otherwise, nor shall Trustee be answerable or responsible for performance or
observance of the covenants and agreements imposed upon Trustor or Beneficiary
by this Deed of Trust or any other agreement.  Trustee, as well as Beneficiary,
shall have authority in their respective discretion to employ agents and
attorneys in the execution of this trust and to protect the interest of the
Beneficiary hereunder, and to the extent permitted by law they shall be
compensated and all expenses relating to the employment of such agents and/or
attorneys, including expenses of litigations, shall be paid out of the proceeds
of the sale of the Trust Property conveyed hereby should a sale be had, but if
no such sale be had, all sums so paid out shall be recoverable to the extent
permitted by law by all remedies at law or in equity.
 
(e) At any time, or from time to time, without liability therefor and with 10
days’ prior written notice to Trustor, upon written request of Beneficiary and
without affecting the effect of this Deed of Trust upon the remainder of the
Trust Property, Trustee may (i) reconvey any part of the Trust Property, (ii)
consent in writing to the making of any map or plat thereof, so long as Trustor
has consented thereto, (iii) join in granting any easement thereon, so long as
Trustor has consented thereto, or (iv) join in any extension agreement or any
agreement subordinating the lien or charge hereof.
 
ARTICLE V
 
State-Specific Provisions


SECTION 5.01.   Principles of Construction.  In the event of any inconsistencies
between the terms and conditions of this Article 5 and the terms and conditions
of this Deed of Trust, the terms and conditions of this Article 5 shall control
and be binding.
 
SECTION 5.02.   [Insert State-Specific Provisions].
 


 
- 18 -

--------------------------------------------------------------------------------

 
 
[Signature Page Follows]
 

 
- 19 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Deed of Trust has been duly executed and delivered to
Beneficiary by Trustor on the date of the acknowledgment attached hereto.
 
TRUSTOR:
 
[________________________________,
a ____________________]




By: _________________________________
Name: ______________________________
Title: _______________________________








Attest:


By:                                                      
Name:
Title:


[Corporate Seal]



 
 

--------------------------------------------------------------------------------

 



STATE OF ________________                  )
)           ACKNOWLEDGMENT
COUNTY OF _______________                )




I, the undersigned Notary Public, do hereby certify that [____________________],
as [______________________] of [________________], on behalf of the
[_______________], personally appeared before me this day and acknowledged the
due execution of the foregoing instrument.
 
Witness my hand and official seal this [________] day of [______________],
[__________].
 


                                        (SEAL)
Notary Public
My Commission Expires:



 
 

--------------------------------------------------------------------------------

 

Unit [____]
[City, State]


EXHIBIT A
 


 


 




 
 